



EXHIBIT 10.1


EXECUTION VERSION


ASSET-BASED REVOLVING CREDIT AGREEMENT
by and among
BANK OF AMERICA, N.A.,
as Agent,
THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders, and
CLEVELAND-CLIFFS INC.,
as Parent and a Borrower
______________________________________________________________________
BOFA SECURITIES, INC.,
CREDIT SUISSE LOAN FUNDING LLC,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
PNC CAPITAL MARKETS LLC,
CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS BANK PLC,
CITIZENS CAPITAL MARKETS, INC.,
REGIONS CAPITAL MARKETS,
THE HUNTINGTON NATIONAL BANK,
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Runners
Dated as of March 13, 2020






1

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
Page
1
DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions
1
 
1.2
Accounting Terms
1
 
1.3
Limited Condition Transaction
2
 
1.4
Construction
2
 
1.5
Time References
3
 
1.6
Schedules and Exhibits
3
 
1.7
Dollar Equivalent
3
 
1.8
LIBOR Rate
4
2
REVOLVING LOANS AND TERMS OF PAYMENT
4
 
2.1
Revolving Loans
4
 
2.2
Additional Borrowers
5
 
2.3
Borrowing Procedures and Settlements
6
 
2.4
Payments; Reductions of Commitments; Prepayments
11
 
2.5
Promise to Pay; Promissory Notes
15
 
2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
16
 
2.7
Crediting Payments
17
 
2.8
Designated Accounts
17
 
2.9
Maintenance of Loan Account; Statements of Obligations
17
 
2.10
Fees
18
 
2.11
Letters of Credit
18
 
2.12
[Reserved]
23
 
2.13
LIBOR Option
23
 
2.14
Capital Requirements
26
 
2.15
Joint and Several Liability
27
 
2.16
Incremental Borrowings
29
 
2.17
Tranche B Exchange Offer
31
 
2.18
Tranche A Exchange Offer
32
3
CONDITIONS; TERM OF AGREEMENT
33
 
3.1
Conditions Precedent to the Closing Date
33
 
3.2
[Reserved]
33
 
3.3
Conditions Precedent to all Extensions of Credit
34
 
3.4
Maturity
34
 
3.5
Effect of Maturity
34
 
3.6
Early Termination by Borrowers
34
 
3.7
Conditions Subsequent
35
4
REPRESENTATIONS AND WARRANTIES
35
 
4.1
Due Organization and Qualification; Subsidiaries
35
 
4.2
Due Authorization; No Conflict
35
 
4.3
Governmental Consents
36
 
4.4
Binding Obligations; Perfected Liens
36
 
4.5
Title to Assets; No Encumbrances
36
 
4.6
Litigation
36
 
4.7
Compliance with Laws
36
 
4.8
Financial Statements; No Material Adverse Effect
36



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
 
Page
 
4.9
Solvency
37
 
4.10
Employee Benefits
37
 
4.11
Environmental Condition
37
 
4.12
Complete Disclosure
38
 
4.13
Sanctions, PATRIOT Act, and FCPA
38
 
4.14
[Reserved.]
38
 
4.15
Payment of Taxes
38
 
4.16
Margin Stock
38
 
4.17
Governmental Regulation
39
 
4.18
OFAC
39
 
4.19
Employee and Labor Matters
39
 
4.20
[Reserved.]
39
 
4.21
[Reserved.]
39
 
4.22
Eligible Accounts
39
 
4.23
Eligible Inventory and Eligible Equipment
39
 
4.24
Material Contracts
40
 
4.25
Inventory and Equipment Records
40
 
4.26
EEA Financial Institutions
40
5
AFFIRMATIVE COVENANTS
40
 
5.1
Financial Statements, Reports, Certificates
40
 
5.2
Reporting
40
 
5.3
Existence
40
 
5.4
Maintenance of Properties
41
 
5.5
Taxes
41
 
5.6
Insurance
41
 
5.7
Inspection
41
 
5.8
Compliance with Laws
42
 
5.9
Environmental
42
 
5.10
[Reserved.]
42
 
5.11
Formation of Subsidiaries
42
 
5.12
Further Assurances
43
 
5.13
Lender Meetings
43
 
5.14
[Reserved]
43
 
5.15
Compliance with ERISA and the IRC
43
 
5.16
Cash Management
43
6
NEGATIVE COVENANTS
44
 
6.1
Indebtedness
44
 
6.2
Liens
44
 
6.3
Restrictions on Fundamental Changes
44
 
6.4
Disposal of Assets
45
 
6.5
Nature of Business
45
 
6.6
Prepayments and Amendments
45
 
6.7
Restricted Payments
46
 
6.8
Accounting Methods
47
 
6.9
Investments
47



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
 
Page
 
6.10
Transactions with Affiliates
47
 
6.11
Use of Proceeds
47
7
FINANCIAL COVENANT
48
8
EVENTS OF DEFAULT
48
 
8.1
Payments
48
 
8.2
Covenants
48
 
8.3
Judgments
49
 
8.4
Voluntary Bankruptcy, etc.
49
 
8.5
Involuntary Bankruptcy, etc.
49
 
8.6
Default Under Other Agreements
49
 
8.7
Representations, etc.
49
 
8.8
Security Documents
49
 
8.9
Loan Documents
50
 
8.10
Change in Control
50
 
8.11
ERISA and Pension Events
50
9
RIGHTS AND REMEDIES
50
 
9.1
Rights and Remedies
50
 
9.2
Remedies Cumulative
51
10
WAIVERS; INDEMNIFICATION
51
 
10.1
Demand; Protest; etc.
51
 
10.2
The Lender Group's Liability for Collateral
51
 
10.3
Indemnification
51
11
NOTICES
52
12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
53
13
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
54
 
13.1
Assignments and Participations
54
 
13.2
Successors
57
14
AMENDMENTS; WAIVERS
57
 
14.1
Amendments and Waivers
58
 
14.2
Replacement of Certain Lenders
59
 
14.3
No Waivers; Cumulative Remedies
60
15
AGENT
60
 
15.1
Appointment; Authority and Duties of Agent
60
 
15.2
Liability of Agent
61
 
15.3
Reliance by Agent
61
 
15.4
Notice of Default or Event of Default
61
 
15.5
Due Diligence and Non-Reliance
62
 
15.6
Indemnification
62
 
15.7
Individual Capacities
62
 
15.8
Successor Agent
62
 
15.9
Agreements Regarding Collateral and Borrower Materials
63
 
15.10
Ratable Sharing
63
 
15.11
Remittance of Payments and Collections
64
 
15.12
Titles
64
 
15.13
Bank of Product Providers
64



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
 
Page
 
15.14
No Third Party Beneficiaries
64
16
[Reserved]
65
17
WITHHOLDING TAXES
65
 
17.1
Payments
65
 
17.2
Exemptions
65
 
17.3
Reductions
66
 
17.4
Refunds
67
18
GENERAL PROVISIONS
67
 
18.1
Effectiveness
67
 
18.2
Section Headings
67
 
18.3
Interpretation
67
 
18.4
Severability of Provisions
68
 
18.5
Bank Product Providers
68
 
18.6
Debtor-Creditor Relationship
69
 
18.7
Counterparts; Electronic Execution
69
 
18.8
Revival and Reinstatement of Obligations; Certain Waivers
69
 
18.9
Confidentiality
69
 
18.10
Survival
71
 
18.11
Patriot Act
71
 
18.12
Integration
71
 
18.13
Parent as Agent for Borrowers
71
 
18.14
Judgment Currency
72
 
18.15
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
72
 
18.16
Certain ERISA Matters
73
 
18.17
Acknowledgement Regarding Any Supported QFCs
74
 
18.18
Application of Sanctions Provisions to the Loan Parties
75
19
INTERCREDITOR AGREEMENT
75









iv

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit D-1
Form of Solvency Certificate
Exhibit L-1
Form of LIBOR Notice
Schedule 1.1
Definitions
Schedule A-1
[Reserved]
Schedule C-1
Revolver Commitments
Schedule E-1
Existing Hedge Obligations
Schedule E-2
Existing Letters of Credit
Schedule E-3
Excluded Subsidiary Indebtedness
Schedule I-1
Immaterial Subsidiaries
Schedule J-1
Joint Ventures
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule P-3
[Reserved]
Schedule P-4
Permitted Indebtedness
Schedule 3.1
Conditions Precedent to Closing Date
Schedule 3.7
Conditions Subsequent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers’ Subsidiaries
Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Schedule 4.6
Litigation
Schedule 4.11
Environmental Conditions
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 5.16
Deposit Accounts





v

--------------------------------------------------------------------------------






ASSET-BASED REVOLVING CREDIT AGREEMENT
THIS ASSET-BASED REVOLVING CREDIT AGREEMENT, is dated as of March 13, 2020, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), BANK OF
AMERICA, N.A., as administrative agent for each member of the Lender Group and
the Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and CLEVELAND-CLIFFS INC., an Ohio
corporation (“Parent”).
The parties agree as follows:



1    DEFINITIONS AND CONSTRUCTION.



1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.



1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Parent notifies
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred; provided further that the parties hereto agree that the adoption
of ASC 606 by the Borrowers and their Subsidiaries prior to the date hereof
shall not constitute an Accounting Change. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise. For purposes of calculating the
Borrowing Base, such calculation of Inventory shall be on a “first-in,
first-out” basis. Notwithstanding anything to the contrary contained herein, (a)
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, (b) the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit
(other than a “going concern” or like qualification or exception resulting
solely from (i) maturity of any Indebtedness (including the Revolver
Commitments) occurring within one (1) year from the time such opinion is
delivered, and/or (ii) the projected or potential breach of any of the financial
covenants set forth in this Agreement or any agreement governing any
Indebtedness during the one-year period following the date such opinion is
delivered), and (c) notwithstanding the foregoing or anything else to the
contrary in this Agreement, all leases of the Borrowers and their respective
Subsidiaries that were treated as “operating leases” prior to the adoption of
ASC 842 shall continue to be accounted for as such for all purposes under the
Loan Documents. For purposes of determining satisfaction of the Payment
Conditions set forth in this Agreement or the financial covenant set forth in
Section 7 of this Agreement, such determination shall be calculated on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to any Permitted Acquisition, Permitted Disposition or
Permitted Investment that are factually supportable, and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC or in such other manner acceptable to Agent).




1

--------------------------------------------------------------------------------






1.3    Limited Condition Transaction. Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any Limited
Condition Transaction is consummated, the Fixed Charge Coverage Ratio shall be
calculated with respect to such period and such Limited Condition Transaction on
a pro forma basis; provided that, for purposes of determining the permissibility
of any Limited Condition Transaction under this Agreement, at the option of
Parent (Parent’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCA Election”) the date of determination for
calculation of any such ratios shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (the “LCA
Test Date”) and if, after giving pro forma effect to the Limited Condition
Transaction and all related transactions (including incurrences or prepayments
of Indebtedness and Liens, dispositions and Restricted Payments) to be entered
into in connection therewith as if they had occurred at the beginning of the
most recent date of determination ending prior to the LCA Test Date, Parent
could have entered into such Limited Condition Transaction on the relevant LCA
Test Date in compliance with such ratio, such ratio shall be deemed to have been
complied with. For the avoidance of doubt, if the Parent has made an LCA
Election and any of the ratios for which compliance was determined or tested as
of the LCA Test Date is not met as a result of fluctuations in any such ratio,
including due to fluctuations in EBITDA of the Parent and its Subsidiaries, at
or prior to the consummation of the relevant Limited Condition Transaction, such
ratio will be deemed to have been met notwithstanding such fluctuations solely
for purposes of determining whether the relevant Limited Condition Transaction
is permitted to be consummated. If the Parent has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio availability with respect to any other transaction
(including any incurrence or prepayment of Indebtedness or Liens, dispositions
or Restricted Payments) on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated, such Limited Condition Transaction is terminated or expires without
consummation of such Limited Condition Transaction, any such ratio shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith have been consummated. For
determining permissibility of a Limited Condition Transaction, for purposes of
determining compliance with any provision of this Agreement which requires that
no Default or Event of Default, as applicable, has occurred, is continuing or
would result from the consummation of such Limited Condition Transaction, as
applicable, such condition shall, at the option of the Parent, be deemed
satisfied, so long as no Default or Event of Default, as applicable, exists on
the date the definitive agreements for such Limited Condition Transaction are
entered into and no Event of Default under Section 8.1, 8.4 or 8.5 exists on the
date of consummation of the Limited Condition Transaction or would result
therefrom. For the avoidance of doubt, if the Parent has exercised its option
under this Section 1.3, and any Default or Event of Default occurs following the
date the definitive agreements for the applicable Limited Condition Transaction
were entered into and prior to the consummation of such Limited Condition
Transaction, any such Default or Event of Default (other than an Event of
Default under Section 8.1, 8.4 or 8.5) shall be deemed to not have occurred or
be continuing for purposes of determining whether such Limited Condition
Transaction is permitted hereunder.



1.4    Construction.
(a)Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record.
(b)Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the payment or
repayment in full in immediately available funds of (A) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of any


2

--------------------------------------------------------------------------------





premium applicable to the repayment of the Loans, (B) all Lender Group Expenses
that have accrued and are unpaid for which an invoice has been provided to
Parent, and (C) all fees or charges that have accrued hereunder or under any
other Loan Document (including the Letter of Credit Fees and the Unused Line
Fee) and are unpaid, (ii) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
(iii) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (iv) the receipt by
Agent of cash collateral in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys' fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (v) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (A) unasserted contingent
indemnification Obligations, (B) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (C) any Hedge Obligations that, at such time, are allowed by
the applicable Hedge Provider to remain outstanding without being required to be
repaid, and (vi) the termination of all of the Revolver Commitments of the
Lenders.
(c)Any reference herein or in any other Loan Document to any law, statute, rule
or regulation shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.
(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, Joint Venture or
any other like term shall also constitute such a Person or entity).



1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Chicago time. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall include the first day, but not the last
day so long as payment thereof is received prior to the time specified in
Section 2.6 hereof, but in any event shall consist of at least one (1) full day.



1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.



1.7    Dollar Equivalent.
(a)Agent shall determine the Dollar Equivalent of any Letter of Credit not
denominated in Dollars (i) on the date of issuance thereof and the date of any
amendment thereto that increases the face amount thereof, in each case using the
Spot Rate for the Agreed Currency other than Dollars in relation to Dollars in
effect on the date immediately prior to the applicable issuance or amendment
date, and (ii) at such other times as may be determined by either Agent or an
Issuing Bank in its Permitted Discretion, in each case using the Spot Rate for
the Agreed Currency other than Dollars in relation to Dollars in effect on the
date of determination. Each amount determined pursuant to this Section 1.7(a)
shall be the Dollar Equivalent of the applicable Letter of Credit until the next
calculation thereof pursuant to the preceding sentences of this Section 1.7(a),
absent manifest error. Upon the request of the Borrowers, Agent shall notify
Borrowers and the Lenders of each calculation of the Dollar Equivalent of each
Letter of Credit denominated in an Agreed Currency other than Dollars.


3

--------------------------------------------------------------------------------





(b)Wherever in this Agreement in connection with any Letter of Credit, an
amount, such as a required minimum, sublimit, maximum, or multiple amount, is
expressed in Dollars, but such Letter of Credit is denominated in an Agreed
Currency other than Dollars, such amount shall be the Agreed Currency Equivalent
of such Dollar amount (rounded to the nearest unit of such Agreed Currency that
is equivalent to one (1) Dollar, with 0.5 of a unit being rounded upward).
(c)Principal, interest, reimbursement obligations, cash collateral for
reimbursement obligations, fees, and all other amounts payable to Agent or
Lenders under this Agreement and the other Loan Documents shall be payable
(except as otherwise specifically provided herein) in Dollars.
(d)If at any time following one or more fluctuations in the exchange rate of any
Agreed Currency other than Dollars against the Dollar, all or any part of the
Obligations exceeds more than 102% of any other limit set forth herein for such
Obligations, the Borrowers of such Obligations shall within one (1) Business Day
of written notice of same from Agent immediately make the necessary payments or
repayments to reduce such Obligations, or Cash Collateralize such Obligations,
to an amount necessary to eliminate such excess over 100% of such limit.



1.8    LIBOR Rate. Agent does not warrant, nor accept responsibility, nor shall
Agent have any liability with respect to the administration, submission, or any
other matter related to the rates in the definition of LIBOR Rate or with
respect to any comparable or successor rate thereto (including as may be
provided pursuant to Section 2.13(d)(iv)).



2    REVOLVING LOANS AND TERMS OF PAYMENT.



2.1    Revolving Loans.
(a)Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Tranche A Revolving Lender agrees (severally, not jointly
or jointly and severally) to make revolving loans (“Tranche A Revolving Loans”)
in Dollars to the Borrowers in a principal amount not to exceed the lesser of:
(i)such Lender’s Tranche A Revolver Commitment at such time, or
(ii)such Lender’s Pro Rata Share of an amount equal to (x) the Tranche A Line
Cap at such time less (y) the sum of (A) the Letter of Credit Usage at such
time, (B) the principal amount of Swing Loans outstanding at such time and (C)
the principal amount of Tranche A Revolving Loans outstanding at such time;
provided that, following a Tranche B Exchange Offer and if any Tranche B
Facility exists at such time, no Tranche A Revolving Loans may be made to any
Borrower unless the amount of outstanding Tranche B Revolving Loans is equal to
the Tranche B Line Cap;
(b)Subject to the terms and conditions of this Agreement, and following a
Tranche B Exchange Offer and thereafter until the earlier of one Business Day
prior to the Maturity Date and the termination of the Tranche B Revolver
Commitment of such Lender, each Tranche B Revolving Lender agrees (severally,
not jointly or jointly and severally) to make Tranche B Revolving Loans in
Dollars to the Borrowers in a principal amount not to exceed such Lender’s
Tranche B Revolver Commitment at such time; provided that after giving effect to
such transaction, the aggregate amount of the Tranche B Revolving Loans then
outstanding would not exceed the Tranche B Line Cap.
Anything to the contrary in clauses (a) and (b) of this Section 2.1(a)
notwithstanding, Agent shall have the right (but not the obligation), in the
exercise of its Permitted Discretion, to establish and increase or decrease
Receivable Reserves, Inventory/Equipment Reserves, Bank Product Reserves, Pari
Secured Hedge Reserves, Dilution Reserves and other Reserves against the
Borrowing Base or the Maximum Revolver Amount, including based on review of the
Borrowers’ employment and labor contracts; provided that no reserve shall be
established, increased or decreased except upon not less than three (3) Business
Days’ prior written notice from the Agent to the Parent, during which period
employees, agents or other representatives of the Agent shall use commercially
reasonable efforts to be available during regular business hours to discuss any
such proposed establishment or modification of such reserve with the


4

--------------------------------------------------------------------------------





Parent and, without limiting the right of the Agent to establish or modify
reserves in its Permitted Discretion, the Parent may take such action as may be
required so that the circumstances, conditions, events or contingencies that are
the basis for such reserve or modification thereof no longer exist, in a manner
and to the extent reasonably satisfactory to the Agent in its Permitted
Discretion; provided that no such prior written notice shall be required for any
modifications to any reserves (x) during any Cash Dominion Trigger Period,
during a Financial Covenant Period, during any period of weekly collateral
reporting as provided in Section 5.2, or after the occurrence and during the
continuance of any Event of Default or (y) resulting by virtue of mathematical
calculations of the amount of the reserves in accordance with the methodology of
calculation previously utilized. The amount of any Receivable Reserve,
Inventory/Equipment Reserve, Bank Product Reserve, Pari Secured Hedge Reserves
or other Reserve established by Agent shall have a reasonable relationship to
the event, condition, other circumstance, or fact that is the basis for such
reserve as determined by Agent in its Permitted Discretion and shall not be
duplicative of any other reserve established and currently maintained. Upon
establishment or increase in reserves, Agent agrees to make itself available to
discuss the reserve or increase, and Borrowers may take such action as may be
required so that the event, condition, circumstance, or fact that is the basis
for such reserve or increase no longer exists, in a manner and to the extent
reasonably satisfactory to Agent in the exercise of its Permitted Discretion. In
no event shall such notice and opportunity limit the right of Agent to establish
or change such Receivable Reserve, Inventory/Equipment Reserve, Bank Product
Reserve, Pari Secured Hedge Reserves or other Reserves, unless Agent shall have
determined, in its Permitted Discretion, that the event, condition, other
circumstance, or fact that was the basis for such Receivable Reserve,
Inventory/Equipment Reserve, Bank Product Reserve, Pari Secured Hedge Reserves
or other Reserves or such change no longer exists or has otherwise been
adequately addressed by Borrowers.
(c)The outstanding principal amount of the Revolving Loans, together with
interest accrued and unpaid thereon, shall constitute Obligations and shall be
due and payable on the Maturity Date or, if earlier, on the date on which they
are declared due and payable pursuant to the terms of this Agreement.
(d)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.



2.2    Additional Borrowers.
(a)The Parent may from time to time designate one or more wholly-owned
Subsidiaries of Parent organized in the United States as an Additional Borrower
by delivering to the Agent:
(i)all documentation and other customary information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, that the
Agent or any Lender has reasonably requested, including, if such Subsidiary
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Subsidiary,
without any written objection submitted by any Lender or the Agent within five
(5) Business Days of its receipt of such documentation and other information;
(ii)solely to the extent such Subsidiary is not already a Loan Party, (A) all
documents, joinders, supplements, updated schedules, instruments, certificates
and agreements and all other actions and information, then required by or in
respect of such Subsidiary by Section 5.11 or by the Guaranty and Security
Agreement (without giving effect to any grace periods for delivery of such
items, the updating of such information or the taking of such actions), (B) a
customary opinion of counsel of such Subsidiary and (C) a customary secretary’s
certificate attaching such documents as were delivered by the existing Borrowers
on the Closing Date;
(iii)promissory notes in respect of such Subsidiary in its capacity as
Additional Borrower in favor of any Lender requesting such promissory notes, in
form and substance consistent with the notes (if any) provided by the existing
Borrowers as of the Closing Date; and
(iv)a joinder agreement in form and substance reasonably satisfactory to the
Agent whereby such Subsidiary becomes party hereto as a Borrower.
(b)The designation of any wholly-owned Subsidiary of Parent organized in the
United States as an Additional Borrower shall only be effective two (2) Business
Days following the delivery of the documents set forth in, and satisfaction of
the requirements of, Section 2.2(a).


5

--------------------------------------------------------------------------------








2.3    Borrowing Procedures and Settlements.
(a)Procedure for Borrowings. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent and received by Agent no later than
(i) 12:00  noon on the Business Day that is the requested Funding Date in the
case of a request for a Swing Loan or a Revolving Loan that is a Base Rate Loan
and (ii) 12:00 noon on the Business Day that is three (3) Business Days (or
solely with respect to a Borrowing on the Closing Date, one (1) Business Day)
prior to the requested Funding Date in the case of a Revolving Loan that is a
LIBOR Rate Loan, in each case, specifying (A) the amount of such Borrowing, (B)
the requested Funding Date (which shall be a Business Day), (C) whether such
Borrowing is to be a Borrowing of Base Rate Loans or a Borrowing of LIBOR Rate
Loans, (D) in the case of a Borrowing of LIBOR Rate Loans, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period” and (E) whether the Borrowing is of
Tranche A Revolving Loans or Tranche B Revolving Loans; provided that if any
Tranche B Facility exists at such time, such Borrowing shall be Tranche A
Revolving Loans unless the outstanding principal amount of Tranche B Revolving
Loans is less than the Tranche B Line Cap, in which case up to an amount equal
to the Tranche B Line Cap minus the outstanding principal amount of Tranche B
Revolving Loans of such Revolving Loans shall be Tranche B Revolving Loans, and
the remaining amount of such Revolving Loans shall be Tranche A Revolving Loans;
provided that Agent may, in its sole discretion, elect to accept as timely
requests that are received later than the times specified above on the
applicable Business Day. In lieu of delivering the above-described written
request, any Authorized Person may give Agent electronic notice of such request
by the required time. In such circumstances, Borrowers agree that any such
electronic notice will be confirmed in writing within 24 hours of the giving of
such electronic notice, but the failure to provide such written confirmation
shall not affect the validity of the request.
(b)[Reserved].
(c)Making of Swing Loans. Subject to the terms and conditions of this Agreement,
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $125,000,000, or (ii) the Swing Lender, in its sole discretion,
agrees to make a Swing Loan notwithstanding the foregoing limitation, the Swing
Lender shall make a Revolving Loan (any such Revolving Loan made by the Swing
Lender pursuant to this Section 2.3(c) being referred to as a “Swing Loan” and
all such Revolving Loans being referred to as “Swing Loans”) in Dollars
available to the Borrowers on the Funding Date applicable thereto by
transferring immediately available funds in the amount of such requested
Borrowing to the Designated Account. Each Swing Loan shall be deemed to be a
Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to the Swing
Lender solely for its own account. Subject to the provisions of
Section 2.3(f)(iii), the Swing Lender shall not make and shall not be obligated
to make any Swing Loan if the Swing Lender has actual knowledge that (A) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing, or (B) the
requested Borrowing would exceed the Excess Availability on such Funding Date.
The Swing Lender shall not otherwise be required to determine whether the
applicable conditions precedent set forth in Section 3 have been satisfied on
the Funding Date applicable thereto prior to making any Swing Loan. The Swing
Loans shall be secured by Liens granted under the Loan Documents, constitute
Revolving Loans and Obligations, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans.
(d)[Reserved].
(e)Making of Revolving Loans.
(i)In the event that a Swing Lender refuses to or is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders by telecopy, telephone, email, or
other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is one (1) Business Day prior
to the requested Funding Date (or, in the case of a request for a Loan delivered
on the requested Funding Date, no later than 1:00 p.m. on the requested Funding
Date). If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is one (1) Business Day prior to the Funding Date (or, in the
case of a request for a Loan delivered on the requested Funding Date), then each
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to the Agent’s
Account, not later than 3:00 p.m., in the case of any Loan requested to be
funded on the Funding


6

--------------------------------------------------------------------------------





Date, or 10:00 a.m., in the case of any other request, in each case, on the
Business Day that is the requested Funding Date. After Agent’s receipt of the
proceeds of such Revolving Loans from the Lenders, Agent shall make the proceeds
thereof available to applicable Borrowers on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Sections 2.3(f)(iii) and 2.3(f)(iv), no Lender shall have an obligation to make
any Revolving Loan, if (1) one or more of the applicable conditions precedent
set forth in Section 3.3 are not satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Excess Availability on such Funding Date.
(ii)Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of the applicable Borrowers the amount of that Lender’s Pro Rata
Share of the Borrowing, Agent may assume that each Lender has made or will make
such amount available to Agent in immediately available funds on the Funding
Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to the applicable Borrowers a corresponding amount.
If, on the requested Funding Date, any Lender shall not have remitted the full
amount that it is required to make available to Agent in immediately available
funds and if Agent has made available to the applicable Borrowers such amount on
the requested Funding Date, then such Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to the Agent’s Account, no later than 10:00 a.m. on
the Business Day that is the first Business Day after the requested Funding Date
(in which case, the interest accrued on such Lender’s portion of such Borrowing
for the Funding Date shall be for Agent’s separate account). If any Lender shall
not remit the full amount that it is required to make available to Agent in
immediately available funds as and when required hereby and if Agent has made
available to Borrowers such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted. A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(e)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrowers of such failure to fund
and, within one (1) Business Day after receipt of such notice, the Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.
(f)Protective Advances and Optional Overadvances.
(i)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(f)(iv), at any time after the
occurrence and during the continuance of a Default or an Event of Default, or
that any of the other applicable conditions precedent set forth in Section 3.3
are not satisfied, Agent hereby is authorized by the Borrowers and the Lenders,
from time to time, in Agent’s Permitted Discretion, to make Tranche A Revolving
Loans that are Base Rate Loans to, or for the benefit of, the Borrowers, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the collectability or likelihood of repayment of the
Obligations, so long as such Tranche A Revolving Loans do not cause Revolver
Usage to exceed the Maximum Revolver Amount (the Revolving Loans described in
this Section 2.3(f)(i) shall be referred to as “Protective Advances”). The
Revolving Lenders shall participate on a pro rata basis in the Protective
Advances outstanding from time to time. Required Lenders may at any time revoke
Agent’s authority to make further Protective Advances by written notice to
Agent. Agent shall use reasonable efforts to notify Parent of the existence of
any Protective Advance on or about the date when made (it being understood that
the failure to provide such notification to Parent shall have no effect on such
Protective Advance).
(ii)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(f)(iv), if there is an Overadvance
at any time, the excess amount shall be payable by the Borrowers within one (1)
Business Day after receipt of demand from Agent, but all such Revolving Loans
shall nevertheless constitute Obligations of the Borrowers secured by the
applicable Collateral of the Loan Parties and entitled to all benefits of the
Loan Documents. Agent may require the Revolving Lenders to honor requests for
Overadvance Loans and to forbear from requiring the Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to the Agent, as long
as (i) the Overadvance does not continue for more than 30 consecutive days (and
no Overadvance may exist for at least five (5) consecutive days thereafter
before further Overadvance Loans are required), and (ii) the Overadvance is not
known by Agent to exceed 5.0% of the Maximum Revolver Amount and


7

--------------------------------------------------------------------------------





(b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance is not increased and does not continue for more
than 30 consecutive days. In no event shall Overadvance Loans be required that
would cause (x) Revolver Usage (including for this purpose, the aggregate
principal amount of Overadvance Loans) to exceed the aggregate Revolver
Commitments or (y) any Revolving Lenders’ Pro Rata Share of Revolver Usage
(including, for this purpose, the aggregate principal amount of Overadvance
Loans) to exceed its Revolver Commitment. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. Agent shall use reasonable efforts to
notify Parent of the existence of any Overadvance on or about the date when made
(it being understood that the failure to provide such notification to Parent
shall have no effect on such Overadvance).
(iii)Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable within one (1) Business Day of demand thereof, secured by the Liens
granted under the Loan Documents, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.
(iv)Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount.
(v)The provisions of this Section 2.3(f) are for the exclusive benefit of Agent,
Swing Lender, and the Lenders and are not intended to benefit Borrowers (or any
other Loan Party) in any way.
(g)Settlement.
(i)Obligations. It is agreed that each Revolving Lender’s funded portion of the
Revolving Loans is intended by the Revolving Lenders to equal, at all times,
such Lender’s Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, the Agent, the Swing Lender, and the other Revolving Lenders
agree (which agreement shall not be for the benefit of Borrowers) that in order
to facilitate the administration of this Agreement and the other Loan Documents,
Settlement among the Revolving Lenders as to the Revolving Loans, the Swing
Loans, and the Extraordinary Advances shall take place on a periodic basis in
accordance with the following provisions:
(A)Agent shall request settlement (“Settlement”) with the Revolving Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of the Swing Lender, with respect to the outstanding
Swing Loans; provided that if any Tranche B Facility exists at such time, Swing
Loans shall be settled as Tranche A Revolving Loans unless the outstanding
principal amount of Tranche B Revolving Loans is less than the Tranche B Line
Cap, in which case up to an amount equal to the Tranche B Line Cap minus the
outstanding principal amount of Tranche B Revolving Loans of such Revolving
Loans shall be settled as Tranche B Revolving Loans, and the remaining amount of
such Revolving Loans shall be settled as Tranche A Revolving Loans, (2) for
itself, with respect to the outstanding Extraordinary Advances, and (3) with
respect to the Borrowers’ or any of their Subsidiaries’ payments or other
amounts received, as to each by notifying the Revolving Lenders by telecopy,
telephone, email or other electronic form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the “Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing Loans, and
Extraordinary Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.3(i)): (y) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Revolving Lender that is not a Defaulting Lender exceeds
such Revolving Lender’s Pro Rata Share of the Revolving Loans (including Swing
Loans, and Extraordinary Advances) as of a Settlement Date, then Agent shall, by
no later than 12:00 p.m. on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Revolving Lender (as such Revolving
Lender may designate), an amount such that each such Revolving Lender shall,
upon receipt of such amount, have as of the Settlement Date, its Pro Rata Share
of the Revolving Loans (including Swing Loans, and Extraordinary Advances), and
(z) if the amount of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) made by a Revolving Lender is less than such Lender’s
Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, such Revolving Lender shall no later than
12:00 p.m. on the Settlement Date


8

--------------------------------------------------------------------------------





transfer in immediately available funds to Agent’s Account, an amount such that
each such Revolving Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances). Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the Swing Loans or Extraordinary Advances and, together with the
portion of such Swing Loans or Extraordinary Advances representing the Swing
Lender’s Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders. If any such amount is not made available to Agent by any Revolving
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Revolving Lender together with interest thereon at the
Defaulting Lender Rate.
(B)In determining whether a Revolving Lender’s balance of the Revolving Loans,
Swing Loans, and Extraordinary Advances is less than, equal to, or greater than
such Revolving Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and
Extraordinary Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by the Borrowers and allocable to the Revolving Lenders hereunder, and
proceeds of Collateral securing the Obligations.
(C)Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or the Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to the Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Swing Lender’s Pro Rata Share of the Revolving Loans. If, as
of any Settlement Date, payments or other amounts of Parent and its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to the Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, the Swing Lender shall pay to
Agent for the accounts of the Revolving Lenders, and Agent shall pay to the
Revolving Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(i)), to be applied to the outstanding Revolving Loans
of such Revolving Lenders, an amount such that each such Revolving Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Revolving Loans. During the period between Settlement Dates, the
Swing Lender with respect to Swing Loans, Agent with respect to Extraordinary
Advances, and each Revolving Lender with respect to the Revolving Loans other
than Swing Loans and Extraordinary Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds deployed by the Swing Lender, Agent, or the Revolving Lenders, as
applicable.
(ii)Anything in this Section 2.3(g) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(i).
(h)Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register (consistent with the Register required pursuant to Section 13.1(h))
showing the principal amount of the Revolving Loans owing to each Lender,
including the Swing Loans owing to the Swing Lender, and Extraordinary Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
(i)Defaulting Lenders.
(i)Generally. Notwithstanding the provisions of Section 2.4(b)(iv), Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by
Borrowers (or any of them) to Agent for the Defaulting Lender’s benefit or any
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to the Swing Lender to
the extent of any Swing Loans that were made by the Swing Lender and that were
required to be, but were not, paid by the Defaulting Lender; provided that if
any Tranche B Facility exists at such time, Swing Loans shall be treated as
Tranche A Revolving Loans unless the outstanding principal amount of Tranche B
Revolving Loans is less than the Tranche B Line Cap, in which case up to an
amount equal to the Tranche B Line Cap minus the outstanding principal amount of
Tranche B Revolving Loans of such Revolving Loans shall be treated as Tranche B
Revolving Loans, and the remaining amount of such Revolving Loans shall be
treated as Tranche A Revolving Loans, (B) second, to Issuing Banks, to the
extent of the portion of a Letter of Credit Disbursement that was required to
be,


9

--------------------------------------------------------------------------------





but was not, paid by the Defaulting Lender, (C) third, to each Non-Defaulting
Lender ratably in accordance with their Revolver Commitments (but, in each case,
only to the extent that such Defaulting Lender’s portion of a Revolving Loan (or
other funding obligation) was funded by such other Non-Defaulting Lender), (D)
to a suspense account maintained by Agent, the proceeds of which shall be
retained by Agent and may be made available to be re-advanced to or for the
benefit of the Borrowers (upon the request of Borrowers and subject to the
conditions set forth in Section 3.3) as if such Defaulting Lender had made its
portion of Revolving Loans (or other funding obligations) hereunder, and (E)
from and after the date on which all other Obligations have been paid in full,
to such Defaulting Lender in accordance with tier (M) of Section 2.4(b)(iv).
Subject to the foregoing, Agent may hold and, in its discretion, re-lend to the
Borrowers for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Revolver Commitments shall be deemed to be zero; provided, that
the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iv) and (xii). The provisions of this Section 2.3(i)
shall remain effective with respect to such Defaulting Lender until the earlier
of (y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing
Banks, and Borrowers shall have waived, in writing, the application of this
Section 2.3(i) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(i)(ii) shall be released to the Borrowers). The operation of this
Section 2.3(i) shall not be construed to increase or otherwise affect the
Revolver Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Banks, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Revolver Commitment of such Defaulting Lender, such substitute Lender
to be reasonably acceptable to Agent. In connection with the arrangement of such
a substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the applicable Letters of Credit);
provided, that, subject to Section 18.15, any such assumption of the Revolver
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Group’s or Borrowers’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this
Section 2.3(i) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.3(i) shall
control and govern.
(ii)Revolving Lenders as Defaulting Lenders. If any Swing Loan or Letter of
Credit is outstanding at the time that a Revolving Lender becomes a Defaulting
Lender then:
(A)such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments, (y) no Non-Defaulting Lender’s
Pro Rata Share of Revolver Usage exceeds its Revolver Commitment; provided that
no Tranche A Revolving Lender shall be required to fund or participate in
Tranche A Revolving Loans in excess of its Tranche A Revolver Commitment and no
Tranche B Revolving Lender shall be required to fund or participate in Tranche B
Revolving Loans in excess of its Tranche B Revolver Commitment and (z) the
conditions set forth in Section 3.3 are satisfied at such time;
(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender’s Swing
Loan Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above) and (y) second, cash collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial


10

--------------------------------------------------------------------------------





reallocation pursuant to clause (A) above), pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Agent, for so long as such Letter of Credit Exposure is outstanding;
provided, that the Borrowers shall not be obligated to cash collateralize any
Defaulting Lender’s Letter of Credit Exposure if such Defaulting Lender is also
an Issuing Bank;
(C)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(i)(ii), the Borrowers
shall not be required to pay any Letter of Credit Fees to Agent for the account
of such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(i)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(i)(ii), then,
without prejudice to any rights or remedies of any Issuing Bank or any Revolving
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
applicable Issuing Bank until such portion of such Defaulting Lender’s Letter of
Credit Exposure is cash collateralized or reallocated;
(F)so long as any Revolving Lender is a Defaulting Lender, the Swing Lender
shall not be required to make any Swing Loan and no Issuing Bank shall be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(i)(ii) or (y) the
Swing Lender or Issuing Banks, as applicable, have not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Banks, as
applicable, and the Borrowers to eliminate the Swing Lender’s or Issuing Banks’
risk with respect to the Defaulting Lender’s participation in Swing Loans or
Letters of Credit; and
(G)Agent may release any cash collateral provided by the Borrowers pursuant to
this Section 2.3(i)(ii) to any Issuing Bank and such Issuing Bank may apply any
such cash collateral to the payment of such Defaulting Lender’s Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by the Borrowers
pursuant to Section 2.11(d).
(iii)[Reserved].
(j)Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. The obligations of the Lenders under this
Agreement to make Loans and to fund participations in Letters of Credit, Swing
Loans and Extraordinary Advances are several (and not joint and several). It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Revolver Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.



2.4    Payments; Reductions of Commitments; Prepayments.
(a)Payments by Borrowers.
(i)Except as otherwise expressly provided herein, all payments by the Borrowers
(or any of them) shall be made to the Agent’s Account designated for the
currency of the applicable payment and shall be made in immediately available
funds, no later than 1:30 p.m. on the date specified herein. Any payment
received by Agent later than 1:30 p.m. shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.


11

--------------------------------------------------------------------------------





(ii)Unless Agent receives notice from the Borrowers (or any of them) prior to
the date on which any payment is due to the Lenders (or any of them) that such
Borrowers will not make such payment in full as and when required, Agent may
assume that such Borrowers have made (or will make) such payment in full to
Agent on such date in immediately available funds and Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent Borrowers (or any of them) do not make such payment in full to Agent on
the date when due, each Lender severally shall repay to Agent on demand such
amount distributed to such Lender, together with interest thereon at the
Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.
(b)Apportionment and Application.
(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the portion of the
Obligations to which such payments relate held by each Lender) and all payments
of fees and expenses received by Agent (other than fees or expenses that are for
Agent’s separate account or for the separate account of Issuing Banks) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Revolver Commitment or portion of the Obligation to which a particular fee or
expense relates.
(ii)Subject to Section 2.4(b)(vii) and Section 2.4(d), all payments to be made
hereunder by the Borrowers shall be remitted to Agent and all such payments, and
all proceeds of Collateral securing the Obligations received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the Intercreditor Agreement, to reduce the balance of the Revolving Loans
outstanding and, thereafter, to the Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
(iii)[Reserved].
(iv)At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the Intercreditor Agreement, all payments remitted to Agent by the Borrowers
and all proceeds of Collateral securing the Obligations received by Agent shall
be applied as follows:
(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents in
respect of the Obligations, until paid in full,
(B)second, to pay any fees then due to Agent under the Loan Documents in respect
of the Obligations until paid in full,
(C)third, ratably to pay interest due in respect of all Protective Advances
until paid in full,
(D)fourth, ratably to pay the principal of all Protective Advances until paid in
full,
(E)fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Revolving Lenders or
Issuing Banks under the Loan Documents, until paid in full,
(F)sixth, ratably to pay any fees then due to any of the Revolving Lenders or
Issuing Banks under the Loan Documents until paid in full,
(G)seventh, ratably to pay interest accrued in respect of the Swing Loans until
paid in full,
(H)eighth, ratably to pay the principal of all Swing Loans until paid in full,
(I)ninth, to Agent, to be held by Agent, for the benefit of the Issuing Banks
(and for the ratable benefit of each of the Revolving Lenders that have an
obligation to pay to Agent, for the account of the


12

--------------------------------------------------------------------------------





Issuing Banks, a share of each Letter of Credit Disbursement in connection with
each Letter of Credit), as cash collateral in an amount up to the sum of 103% of
the Letter of Credit Usage (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(iv), beginning with tier (A) hereof),
(J)tenth, ratably to pay interest accrued in respect of the Tranche A Revolving
Loans under the Tranche A Facility (other than U.S. Protective Advances) until
paid in full,
(K)eleventh,
i.ratably to pay the principal of all Tranche A Revolving Loans under the
Tranche A Facility until paid in full, and
ii.ratably up to the amount of the most recently established Pari Secured Hedge
Reserves (after taking into account any amounts previously paid pursuant to this
clause ii during the continuation of the applicable Application Event), to (I)
the Hedge Providers with Pari Secured Hedge Obligations based upon amounts then
certified by the applicable Hedge Provider to Agent (in form and substance
satisfactory to Agent and in accordance with Section 18.5) to be due and payable
to such Hedge Providers on account of Pari Secured Hedge Obligations, and (II)
with any balance to be paid to Agent, to be held by Agent, for the ratable
benefit of the applicable Hedge Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Hedge Provider and applied
by such Hedge Provider to the payment or reimbursement of any amounts due and
payable with respect to Pari Secured Hedge Obligations owed to the applicable
Hedge Provider as and when such amounts first become due and payable and, if and
at such time as all such Pari Secured Hedge Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Pari
Secured Hedge Obligations shall be reapplied pursuant to this
Section 2.4(b)(iv), beginning with tier (A) hereof),
(L)twelfth, ratably to pay interest accrued in respect of the Tranche B
Revolving Loans under the Tranche B Facility until paid in full,
(M)thirteenth, ratably to pay the principal of all Tranche B Revolving Loans
under the Tranche B Facility until paid in full, and
(N)fourteenth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations (other than Pari Secured Hedge Obligations) based upon amounts then
certified by the applicable Bank Product Providers to Agent (in form and
substance reasonably satisfactory to Agent and in accordance with Section 18.5),
with any balance to be paid to Agent, to be held by Agent, for the ratable
benefit of the Bank Product Providers, as cash collateral (which cash collateral
may be released by Agent to the applicable Bank Product Provider and applied by
such Bank Product Provider to the payment or reimbursement of any amounts due
and payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(iv),
beginning with tier (A) hereof),
(O)fifteenth, ratably to pay any Obligations owed to Defaulting Lenders; and
(P)sixteenth, to the Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
Notwithstanding anything to the contrary herein, the parties hereto agree that
the unpaid principal of the Pari Secured Hedging Obligations (i.e., the
termination payments that are due and payable thereunder after taking into
account the effect of any legally enforceable netting arrangements (the “Net
Termination Payments”)) shall be paid, ratably with the unpaid principal of
Revolving Loans, pursuant to clause (K) above; provided that if on the date of
any application of cash or proceeds in accordance with this Section 2.4(b)(iv),
the aggregate Net Termination Payments due and payable with respect to such Pari
Secured Hedge Obligations exceeds an amount equal to (x) $25,000,000, minus (y)
the aggregate amount of Pari Secured Hedge Obligations previously paid pursuant
to this Section 2.4(b)(iv) ((x) minus (y), the “Available Hedge Amount” at such
date), then: (1) the Obligations payable


13

--------------------------------------------------------------------------------





pursuant to clause (K)(ii) shall be the Net Termination Payments due and payable
with respect to Pari Secured Hedge Obligations in an aggregate amount equal to
the Available Hedge Amount at such date (which Available Hedge Amount shall
represent and be comprised of a ratable portion (the “Permitted Ratable
Portion”) of the Net Termination Payments due and payable with respect to each
Pari Secured Hedge Obligation), and (2) the portion of the termination payments
due and payable (or that would be due and payable assuming a termination on such
date of determination) with respect to each Pari Secured Hedge Obligation that
is in excess of the Permitted Ratable Portion referred to in clause (1) (and is
therefore not paid ratably with the unpaid principal of Revolving Loans pursuant
to clause (K)) shall, for all purposes of this Section 2.4(b)(iv), be treated as
and deemed to be Obligations of a Bank Product Provider payable under clause (L)
above, and shall be paid, ratably with the all other Obligations, pursuant to
clause (L) above.
(v) [Reserved].
(vi)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(g).
(vii)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(iv) shall not apply to any payment made by the
Borrowers (or any of them) to Agent and specified by such Borrowers to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement or any other Loan Document.
(viii)For purposes of Section 2.4(b)(iv), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(ix)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(i) and this Section 2.4, then the provisions of Section 2.3(i) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.
(c)Reduction of Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrowers may reduce the Revolver Commitments of either Class,
without premium or penalty, to an amount not less than the sum of (A) the
Revolver Usage of such Class as of such date, plus (B) the principal amount of
all Revolving Loans of such Class not yet made as to which a request has been
given by Borrowers under Section 2.3(a), plus (C) the amount of all Letters of
Credit of such Class not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a). Each such reduction shall be in an amount
which is not less than $5,000,000 (unless the Revolver Commitments are being
reduced to zero and the amount of the Revolver Commitments in effect immediately
prior to such reduction are less than $5,000,000), shall be made by providing
not less than five (5) Business Days prior written notice to Agent or such
shorter period as the Agent may agree in its reasonable discretion, and shall be
irrevocable; provided that such notice of termination may state that such notice
is conditioned upon the effectiveness of other credit facilities or the closing
of one or more securities offerings or other transactions, in which case such
notice may be revoked by Borrowers (by notice to Agent from Parent on or prior
to the specified effective date) if such condition is not satisfied. Once
reduced, the Revolver Commitments may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Revolving
Lender proportionately in accordance with its ratable share thereof.
(d)Optional Prepayments. The Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty (provided that
no Tranche B Revolving Loan may be prepaid unless, prior to or simultaneously
with such prepayment, all outstanding Tranche A Revolving Loans are repaid in
full) upon not less than (x) three (3) Business Days prior written notice to
Agent, in the case of LIBOR Rate Revolving Loan and (y) same day written notice
to Agent, in the case of Base Rate Revolving Loans (each such notice to be
irrevocable), provided that such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
one or more securities offerings or other transactions, in which case such
notice may be revoked by the Borrowers (by notice to Agent from Parent on or
prior to the specified effective date) if such condition is not satisfied;
provided, further that no such notice shall be required during a Cash Dominion
Trigger Period.


14

--------------------------------------------------------------------------------





(e)Mandatory Prepayments.
(i)If, at any time and subject to Section 1.7(d), the Tranche A Revolver Usage
on such date exceeds (A) the Tranche A Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers (and, in the case of the
Tranche A Borrowing Base reflected in the Borrowing Base Certificate delivered
on the Closing Date, subject to the last paragraph of the definition of “Tranche
A Borrowing Base”) to Agent, less the aggregate amount of reserves, if any,
established by Agent under Section 2.1(a) after the date of such Borrowing Base
Certificate or (B) the Maximum Revolver Amount, then the Borrowers shall, within
one (1) Business Day, prepay the Obligations in accordance with Section 2.4(f)
in an aggregate amount equal to the amount of such excess.
(ii)At any time during a Cash Dominion Trigger Period, the Agent shall have the
right, subject to Section 2.4(b)(iv), to distribute and apply on a daily basis
all amounts held in the Dominion Account to prepay the Obligations in accordance
with Section 2.4(f).
(iii)If, at any time and subject to Section 1.7(d), the Tranche B Revolving Loan
Exposure on such date exceeds the Tranche B Line Cap then in effect, such excess
shall (A) to the extent that the conditions to a Tranche A Revolving Loan in the
amount of such excess under Section 3.3 are satisfied at such time, be deemed
drawn under the Tranche A Facility pursuant to the Line Cap then in effect and
(B) to the extent that the conditions to a Tranche A Revolving Loan in the
amount of such excess under Section 3.3 are not satisfied at such time, give
rise to a Reserve against the Tranche A Line Cap then in effect in an amount
equal to such excess, and if the result causes the Tranche A Revolving Usage to
exceed the Tranche A Line Cap then in effect the Borrowers shall immediately
after demand, apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, first, repay or prepay Swing Loans, second, repay or
prepay Tranche A Revolving Borrowings, third, replace or Cash Collateralize
outstanding Letters of Credit in an amount sufficient to eliminate such excess,
and fourth, repay or prepay Tranche B Revolving Borrowings.
(f)Application of Payments. Each prepayment pursuant to Section 2.4(e)(i),
Section 2.4(e)(i) and Section 2.4(e)(iii) shall, (A) so long as no Application
Event shall have occurred and be continuing, be applied, first, to the
outstanding principal amount of the Tranche A Revolving Loans until paid in
full, second, to cash collateralize the Letters of Credit in an amount equal to
the sum of (x) 103% of the Letter of Credit Usage that is denominated in
Dollars, and (y) 103% of the Letter of Credit Usage that is denominated in an
Agreed Currency other than Dollars and third, to the outstanding Tranche B
Revolving Loans, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iv).
(g)Generally. Any mandatory prepayments required under Section 2.4(d) shall not
result in a permanent reduction of the Revolver Commitments. All prepayments
made pursuant to Section 2.4(d) or Section 2.4(d) shall be accompanied by
accrued and unpaid interest on the amount so prepaid.



2.5    Promise to Pay; Promissory Notes.
(a)The Borrowers agree to pay the Lender Group Expenses of Agent, the Issuing
Banks, and the Revolving Lenders on the earlier of (i) the first day of the
month following the date on which the applicable Lender Group Expenses were
first incurred and invoiced or (ii) the date on which demand therefor is made by
Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the applicable Loan Account pursuant to the
provisions of Section 2.6(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (ii)). The Borrowers promise to pay
all of the Obligations (including principal, interest, premiums, if any, fees,
costs, and expenses (including Lender Group Expenses of Agent, the Issuing
Banks, and the Revolving Lenders)) in full on the Maturity Date or, if earlier,
on the date on which the Obligations (other than the Bank Product Obligations)
become due and payable pursuant to the terms of this Agreement. The Borrowers
agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.
(b)[Reserved].
(c)Any Lender may request that any portion of its Revolver Commitments or the
Revolving Loans made by it be evidenced by one or more promissory notes. In such
event, the Borrowers shall execute and deliver to such Lender or its registered
assigns the requested promissory notes payable to such Lender in a form
furnished by


15

--------------------------------------------------------------------------------





Agent and reasonably satisfactory to such Borrowers. Thereafter, the portion of
the Revolver Commitments and Revolving Loans evidenced by such promissory notes
and interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the payee named therein or its registered assigns.



2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)Interest Rates. Except as provided in Section 2.6(c), all Obligations (except
for undrawn Letters of Credit) that have been charged to the applicable Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)if the relevant Obligation is a Revolving Loan that is a LIBOR Rate Loan, at
a per annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)if the relevant Obligation is a Revolving Loan that is a Base Rate Loan, at
a per annum rate equal to the Base Rate plus the Base Rate Margin.
(b)Letter of Credit Fees. The Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(l)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the undrawn amount of all
outstanding Letters of Credit.
(c)Default Rate. Upon the occurrence and during the continuation of an Event of
Default,
(i)the overdue Obligations shall bear interest at a per annum rate equal to two
(2) percentage points above the per annum rate otherwise applicable hereunder,
and
(ii)the overdue Letter of Credit Fees shall be increased to two (2) percentage
points above the per annum rate otherwise applicable hereunder.
Interest at the above referenced rate (the “Default Rate”) shall be payable upon
demand.
(d)Payment.
(i)Except to the extent provided to the contrary in Section 2.4(g),
Section 2.10, Section 2.11(l), and Section 2.13(a), (A) all interest, all Letter
of Credit Fees, all Unused Line Fees and all other fees payable hereunder or
under any of the other Loan Documents shall be due and payable, in arrears, on
the first day of each quarter and on the Maturity Date, (B) [reserved], and (C)
all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred and invoiced, or
(y) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the applicable Loan Account pursuant to the provisions of the following clause
(ii) shall be deemed to constitute a demand for payment thereof for the purposes
of this subclause (y)).
(ii)The Borrowers hereby authorize Agent, from time to time during any Cash
Dominion Trigger Period, with prior notice to the Borrowers that the Agent is
exercising its rights under this Section 2.6(d)(ii) (provided that after
delivery of such notice, no additional notice shall be required during such Cash
Dominion Trigger Period), to charge to the Loan Account (A) on the first day of
each quarter, all interest accrued during the prior quarter on the Revolving
Loans hereunder, (B) on the first day of each quarter, all Letter of Credit Fees
accrued or chargeable hereunder during the prior quarter, (C) as and when due
and payable, all fees and costs provided for in Section 2.10(a) or (c), (D) on
the first day of each quarter, the Unused Line Fee accrued during the prior
quarter pursuant to Section 2.10(b), (E) as and when due and payable, all other
fees payable hereunder or under any of the other Loan Documents, (F) as and when
due and payable, the fronting fees and all commissions, other fees, charges and
expenses provided for in Section 2.11(l), (G) as and when due and payable, all
other Lender Group Expenses of Agent, the Issuing Banks, and the Revolving
Lenders, and (H) as and when due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products). All amounts (including interest, fees, costs, expenses, Lender Group


16

--------------------------------------------------------------------------------





Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).
(e)Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year or, in the case of Base Rate Loans
(or any fees or expenses based on the Base Rate), on the basis of a 365-day year
or 366-day year, as applicable, in each case, for the actual number of days
elapsed in the period during which the interest or fees accrue. In the event the
Base Rate is changed from time to time hereafter, the rates of interest
hereunder based upon the Base Rate automatically and immediately shall be
increased or decreased by an amount equal to such change in the Base Rate.
(f)Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, the Borrowers are and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
any Borrowers in excess of such legal maximum, whenever received, shall be
applied to reduce the principal balance of the Obligations to the extent of such
excess.



2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to the Agent’s Account
or unless and until such payment item is honored when presented for payment.
Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment and interest shall be
calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 1:30 p.m. If
any payment item is received into the Agent’s Account on a non-Business Day or
after 1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects
to credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.



2.8    Designated Accounts. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon electronic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d)(ii). The Borrowers agree to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Revolving Loans requested by the Borrowers and made by Agent or
the Revolving Lenders hereunder. Unless otherwise agreed by Agent and the
Borrowers, any Revolving Loan or Swing Loan requested by the Borrowers and made
by Agent or the Revolving Lenders hereunder shall be made to the Designated
Account.



2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of the Borrowers (the “Loan
Account”) on which the Borrowers will be charged with all Revolving Loans
(including Extraordinary Advances and Swing Loans) made by Agent, the Swing
Lender, or the Revolving Lenders to the Borrowers or for the Borrowers’ account,
the Letters of Credit issued or arranged by any Issuing Bank for the Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance with Section 2.7, the Loan Account will be credited with
all payments received by Agent from the Borrowers or for the Borrowers’ account.
Agent shall make available to the Borrowers monthly statements regarding the
Loan Account, including the principal amount of the Revolving Loans, interest
accrued hereunder, fees accrued or charged hereunder or under the other Loan
Documents, and a summary itemization of all charges and expenses constituting
Lender Group Expenses accrued hereunder or under the other Loan Documents, and
each such statement, absent manifest error, shall be conclusively


17

--------------------------------------------------------------------------------





presumed to be correct and accurate and constitute an account stated between the
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to the Borrowers, the Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.



2.10    Fees.
(a)Agent Fees. The Borrowers shall pay to Agent, for the account of Agent, the
“ABL Agency Fee” set forth in Section 1 of the Fee Letter, which ABL Agency Fee
shall be earned, due and payable to Agent quarterly in advance commencing on the
Closing Date and on the first calendar day of the month after each quarter
thereafter for so long as this Agreement is in effect.
(b)Unused Line Fees. The Borrowers shall pay to Agent, for the ratable account
of the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an
amount equal to the Applicable Unused Line Fee Percentage per annum times the
result of (i) the aggregate amount of the Revolver Commitments, less (ii) the
average amount of the Revolver Usage during the immediately preceding quarter
(or portion thereof), which Unused Line Fee shall be due and payable, in
arrears, on the first day of each quarter from and after the Closing Date up to
the first day of the quarter prior to the date on which the Obligations are paid
in full and on the date on which the Obligations are paid in full.
(c)Field Examination and Other Fees. The Borrowers shall pay to Agent, Agent’s
then standard field examination, appraisal, and valuation fees and charges
(including charges of its internal examination and appraisal groups), as and
when incurred or chargeable, the fees or charges paid or incurred by Agent
(including allocated costs of employees of Agent) to perform field examinations
of Parent or its Subsidiaries, to establish electronic collateral reporting
systems, to appraise the Collateral, or any portion thereof, or to assess
Parent’s or its Subsidiaries’ business valuation; provided, that so long as no
Event of Default and no Field Examination/Appraisal Triggering Event shall have
occurred and be continuing, the Borrowers shall not be obligated to reimburse
Agent for more than one (1) field examination, one (1) appraisal of the
Collateral consisting of inventory, one (1) appraisal of the Collateral
consisting of equipment, and one (1) business valuation during any calendar
year; provided, further that (i) if a Field Examination/Appraisal Triggering
Event occurs in any calendar year, the limits in the immediately preceding
proviso shall each be increased to two (2) and (ii) during the existence and
continuance of an Event of Default, the limits in the immediately preceding
proviso shall each be increased to four (4).



2.11    Letters of Credit.
(a)Subject to the terms and conditions of this Agreement, upon the request of
the Borrowers made in accordance herewith, during the period from the Closing
Date until the Letter of Credit Expiration Date, each Issuing Bank agrees to
issue a requested Letter of Credit for the account of the Borrowers (which
issuance, subject to 2.11(h), may be for an Account Party), it being agreed that
each Issuing Bank shall only be required to issue standby Letters of Credit
unless it otherwise agrees (in its sole discretion). By submitting a request to
an Issuing Bank for the issuance of a Letter of Credit, the Borrowers shall be
deemed to have requested that such Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be irrevocable
and shall be made in writing by an Authorized Person and delivered to the
applicable Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to such Issuing Bank and at least three (3)
Business Days (or such shorter period as agreed by the applicable Issuing Bank)
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance reasonably satisfactory to such
Issuing Bank and (i) shall specify (A) the amount and applicable Agreed Currency
of such Letter of Credit, (B) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be reasonably
necessary to prepare, amend, renew, or extend such Letter of Credit, and (ii)
shall be accompanied by such Issuer Documents as Agent or such Issuing Bank may
reasonably request or require, to the extent that such requests or requirements
are consistent with the Issuer Documents that such Issuing Bank generally
requests for Letters of Credit in similar circumstances. The applicable Issuing


18

--------------------------------------------------------------------------------





Bank’s records of the content of any such request will be conclusive, absent
manifest error. Unless otherwise specified, all references herein to the amount
of a Letter of Credit at any time shall be deemed to mean the maximum face
amount of such Letter of Credit after giving effect to all increases thereof
contemplated by such Letter of Credit related thereto, whether or not such
maximum face amount is in effect at such time.
(b)No Issuing Bank shall issue a Letter of Credit if any of the following would
result after giving effect to the requested issuance:
(i)the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or the
aggregate undrawn amount of all outstanding Letters of Credit issued by such
Issuing Bank would exceed the Letter of Credit Sublimit with respect to such
Issuing Bank,
(ii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
sum of the outstanding principal amount of Revolving Loans (including Swing
Loans) at such time,
(iii)the Letter of Credit Usage would exceed the Borrowing Base at such time
less the sum of the outstanding principal amount of Revolving Loans (including
Swing Loans) at such time, or
(iv)the expiration date of such requested Letter of Credit would occur after the
earlier to occur of the date that is 12 months after the date of issuance of
such Letter of Credit and the Letter of Credit Expiration Date, unless such
Issuing Bank and the Agent have approved such expiration date (it being
understood that the obligation of Revolving Lenders to fund participations in
Letters of Credit shall expire immediately following the Maturity Date (for this
purpose, pursuant to clause (a) of the definition thereof)).
In addition, no Issuing Bank shall issue or be obligated to issue any Letter of
Credit if it has actual knowledge that one or more of the applicable conditions
precedent set forth in Section 3 is not satisfied on the requested Funding Date.
On the Maturity Date, the Borrowers shall provide Letter of Credit
Collateralization to Agent (or make other arrangements acceptable to the
applicable Issuing Bank) to be held as security for Borrowers’ reimbursement
obligations in respect of drawings that may subsequently occur under issued and
outstanding Letters of Credit.


(c)In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, no Issuing Bank shall be required to issue
or arrange for such Letter of Credit to the extent (i) the Defaulting Lender’s
Letter of Credit Exposure with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.3(i)(ii), or (ii) such Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate such Issuing Bank’s risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include the Borrowers cash collateralizing such Defaulting
Lender’s Letter of Credit Exposure in accordance with Section 2.3(i)(ii).
Additionally, no Issuing Bank shall have any obligation to issue a Letter of
Credit if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
or request that such Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, (B) the issuance of such
Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally, or (C) if amounts demanded to be paid
under any Letter of Credit will or may not be in an Agreed Currency.
(d)Any Issuing Bank (other than Bank of America or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank receives a request for issuance of any
Letter of Credit. The applicable Issuing Bank will not issue any requested
Letter of Credit if it receives written notice from the Agent (with a copy to
Parent) that the proposed Letter of Credit would cause an Overadvance to occur.
Each Letter of Credit shall be in form and substance reasonably acceptable to
the applicable Issuing Bank, including the requirement that the amounts payable
thereunder must be payable in an Agreed Currency. If an Issuing Bank makes a
payment under a Letter of Credit, the Borrowers shall pay to Agent an amount
equal to the applicable Letter of Credit Disbursement in the same currency as
such Letter of Credit (i) within one (1) Business Day after such Letter of
Credit Disbursement in the case of Letters of Credit denominated in Dollars and
(ii) within two (2) Business Days after such Letter of Credit Disbursement in
the case of Letters of Credit denominated in an Agreed Currency other than
Dollars is made and, in the absence of such payment, the amount of such Letter
of Credit Disbursement (or, in the case of a Letter of Credit Disbursement in an
Agreed Currency other than Dollars, the Agreed Currency Equivalent of such
Letter of Credit Disbursement) immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and,


19

--------------------------------------------------------------------------------





initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, the Borrowers’ obligation to pay the amount of such
Letter of Credit Disbursement to the applicable Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Agent of any payment from the Borrowers pursuant
to this paragraph, Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
Section 2.11(e) to reimburse the applicable Issuing Bank, then to such Revolving
Lenders and such Issuing Bank as their interests may appear.
(e)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if the Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders; provided that in the case
of Letters of Credit denominated in an Agreed Currency other than Dollars, each
Revolving Lender shall fund in Dollars its Pro Rata Share of the amount equal to
the Agreed Currency Equivalent of such Letter of Credit Disbursement amount. By
the issuance of a Letter of Credit (or an amendment, renewal, or extension of a
Letter of Credit) and without any further action on the part of any Issuing Bank
or the Revolving Lenders, the applicable Issuing Bank shall be deemed to have
granted to each Revolving Lender, and each Revolving Lender shall be deemed to
have purchased, a participation in each Letter of Credit issued by such Issuing
Bank, in an amount equal to its Pro Rata Share of such Letter of Credit, and
each such Revolving Lender agrees to pay to Agent, for the account of such
Issuing Bank, such Revolving Lender’s Pro Rata Share of any Letter of Credit
Disbursement made by such Issuing Bank under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
applicable Issuing Bank, such Revolving Lender’s Pro Rata Share of each Letter
of Credit Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or the
applicable Issuing Bank elects, based upon the advice of counsel, to refund) to
the Borrowers for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to deliver to Agent, for the account of the applicable Issuing
Bank, an amount equal to its respective Pro Rata Share of each Letter of Credit
Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3.
(f)Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including each Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including each Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of one counsel in each relevant jurisdiction
(and, solely in the case of an actual or perceived conflict of interest, one
additional counsel to each group of affected persons similarly situated) and all
other reasonable and documented costs and out-of-pocket expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Letter of Credit
Related Person (other than any Taxes that are governed by Section 17, or
Excluded Taxes) (the “Letter of Credit Indemnified Costs”), and which arise out
of or in connection with, or as a result of this Agreement, any Letter of
Credit, any Issuer Document, or any Drawing Document referred to in or related
to any Letter of Credit, or any action or proceeding arising out of any of the
foregoing (whether administrative, judicial or in connection with arbitration);
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence (other than resulting from such Person’s bad faith or
willful misconduct or constituting gross negligence); provided, however, that
such indemnity shall not be available to any Letter of Credit Related Person
claiming indemnification to the extent that such Letter of Credit Indemnified
Costs may be finally determined in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the bad faith, gross negligence
or willful misconduct of the Letter of Credit Related Person claiming indemnity.
This indemnification provision shall survive termination of this Agreement and
all Letters of Credit.
(g)The liability of each Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
result from such Issuing Bank’s bad faith, gross negligence or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit.
Each Issuing Bank shall be deemed to have acted


20

--------------------------------------------------------------------------------





with due diligence and reasonable care if such Issuing Bank’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with this
Agreement. The Borrowers’ aggregate remedies against each Issuing Bank and any
Letter of Credit Related Person for wrongfully honoring a presentation under any
Letter of Credit or wrongfully retaining honored Drawing Documents shall in no
event exceed the aggregate amount paid by the Borrowers to the applicable
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder.
(h)The Borrowers are responsible for the final text of the Letter of Credit as
issued by any Issuing Bank, irrespective of any assistance such Issuing Bank may
provide such as drafting or recommending text or by such Issuing Bank’s use or
refusal to use text submitted by the Borrowers.  Prior to the issuance of a
Letter of Credit, the Borrowers understand that the final form of any Letter of
Credit may be subject to such revisions and changes as are deemed necessary or
appropriate by the applicable Issuing Bank, and the Borrowers hereby consent to
such revisions and change so long as they are (1) not materially different from
the application executed in connection therewith and (2) are in accordance with
international standard banking practice. The Borrowers are solely responsible
for the suitability of the Letter of Credit for the Borrowers’ purposes.  If the
Borrowers request any Issuing Bank to issue a Letter of Credit for an affiliated
or unaffiliated third party (an “Account Party”), (i) such Account Party shall
have no rights against such Issuing Bank; (ii) the Borrowers shall be
responsible for the application and obligations under this Agreement; and (iii)
communications (including notices) related to the respective Letter of Credit
shall be among such Issuing Bank and the Borrowers.  The Borrowers will examine
the copy of the Letter of Credit and any other document sent by each Issuing
Bank in connection therewith and shall promptly notify such Issuing Bank (not
later than three (3) Business Days following the Borrowers’ receipt of documents
from such Issuing Bank) of any non-compliance with the Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity.  The Borrowers understand and agree that no Issuing Bank is
required to extend the expiration date of any Letter of Credit for any reason. 
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit for additional consecutive
periods of 12 months (but in no event shall the expiration date extend beyond
the Letter of Credit Expiration Date unless such Issuing Bank and the Agent have
approved such expiration date (it being understood that the obligation of
Revolving Lenders to fund participations in Letters of Credit shall expire
immediately following the Maturity Date (for this purpose, pursuant to clause
(a) of the definition thereof)), any Issuing Bank, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if the
Borrowers do not at any time want such Letter of Credit to be renewed, the
Borrowers will so notify Agent and the applicable Issuing Bank at least 30
calendar days (or such later date as agreed to by the applicable Issuing Bank)
before such Issuing Bank is required to notify the beneficiary of such Letter of
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Letter of Credit.
(i)The Borrowers’ reimbursement and payment obligations under this Section are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, provided, however, that subject to Section 2.11(g) above, the
foregoing shall not release any Issuing Bank from such liability to the
Borrowers as may be finally determined in a final, non-appealable judgment of a
court of competent jurisdiction against such Issuing Bank following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of the Borrowers to such Issuing
Bank arising under, or in connection with, this Section 2.11 or any Letter of
Credit.
(j)Without limiting any other provision of this Agreement, each Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and no Issuing Bank’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse each
Issuing Bank for each drawing under each Letter of Credit shall be impaired by:
(i)honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if non-negotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to a Letter of Credit;


21

--------------------------------------------------------------------------------





(iv)the identity or authority of any presenter or signer of any Drawing Document
or the form, accuracy, genuineness or legal effect of any Drawing Document
(other than the applicable Issuing Bank’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of a Letter of Credit);
(v)acting upon any instruction or request relative to a Letter of Credit or
requested a Letter of Credit that an Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;
(vi)any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to the Borrowers;
(vii)any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a Letter of Credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;
(xi)honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by the applicable Issuing Bank if subsequently Issuing Bank or any
court or other finder of fact determines such presentation should have been
honored;
(xii)dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)honor of a presentation that is subsequently determined by the applicable
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons.
(k)[Reserved.]
(l)The Borrowers shall pay immediately upon demand to Agent for the account of
the applicable Issuing Bank as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Loan Account pursuant to the provisions of Section 2.6(d)(ii)
shall be deemed to constitute a demand for payment thereof for the purposes of
this Section 2.11(l)): (i) a fronting fee which shall be imposed by the
applicable Issuing Bank upon the issuance of each Letter of Credit of 0.125% per
annum of the face amount thereof, which fee shall be payable quarterly in
arrears, on the first day of each quarter, and on maturity, plus (ii) any and
all other customary commissions, fees and charges then in effect imposed by, and
any and all reasonable and documented out-of-pocket expenses incurred by, the
applicable Issuing Bank, or by any adviser, confirming institution or entity or
other nominated person, relating to Letters of Credit, at the time of issuance
of any Letter of Credit and upon the occurrence of any other activity with
respect to any Letter of Credit (including, transfers, assignments of proceeds,
amendments, drawings, extensions or cancellations) which charges shall be paid
as and when incurred.
(m)If by reason of (x) any Change in Law, or (y) compliance by any Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):


22

--------------------------------------------------------------------------------





(i)any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)there shall be imposed on any Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, or
(iii)there shall be imposed on any member of the Lender Group or Agent any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to any Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within 180 days after the additional cost is incurred or the amount
received is reduced, notify the Borrowers, and the Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate the applicable Issuing Bank or any other member of the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder; provided, that (A) the Borrowers
shall not be required to provide any compensation pursuant to this Section
2.11(m) for any such amounts incurred more than 180 days prior to the date on
which the demand for payment of such amounts is first made to the Borrowers, and
(B) if an event or circumstance giving rise to such amounts is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11(m), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
(n)Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrowers when a Letter of Credit is issued, (i) the rules of the ISP and the
UCP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.
(o)In the event of a direct conflict between the provisions of this Section 2.11
and any provision contained in any Issuer Document, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
(p)The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding thereafter.
(q)Notwithstanding anything to the contrary contained herein, any Issuing Bank
may, upon thirty (30) days’ notice to the Borrowers and the Lenders, resign as
an Issuing Bank; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant Issuing Bank shall have
identified a successor Issuing Bank reasonably acceptable to the Borrowers
willing to accept its appointment as successor Issuing Bank. In the event of any
such resignation of an Issuing Bank, the Borrowers shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor Issuing
Bank hereunder; provided that no failure by the Borrowers to appoint any such
successor shall affect the resignation of the relevant Issuing Bank, as the case
may be, except as expressly provided above. If an Issuing Bank resigns as an
Issuing Bank, it shall retain all the rights and obligations of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Bank and all obligations with respect
thereto.



2.12    [Reserved].



2.13    LIBOR Option.
(a)Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, the Borrowers shall have the option, subject
to Section 2.13(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise


23

--------------------------------------------------------------------------------





provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three (3) months in duration, interest
shall be payable at three (3) month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, at the written election of the Required Lenders, no Borrower shall
have the option to request that any Revolving Loans bear interest at a rate
based upon the LIBOR Rate.
(b)LIBOR Election.
(i)Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, and the Required Lenders have not
elected pursuant to Section 2.13(a) to prohibit LIBOR Rate Loans, elect to
exercise the LIBOR Option by notifying Agent prior to 11:00 a.m. at least three
(3) Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Revolving Loans and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by electronic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders. Each LIBOR Notice shall be irrevocable and binding on the Borrowers.
(ii)In connection with each LIBOR Rate Loan, each Borrower of such Revolving
Loan shall indemnify, defend, and hold Agent and the Lenders harmless against
any actual loss, cost, or expense incurred by Agent or any Lender as a result of
(A) the payment of any principal of any applicable LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (B) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on a date that is not
the last day of the Interest Period or the date otherwise specified in any LIBOR
Notice delivered pursuant hereto (such losses, costs, or expenses, “Funding
Losses”). A certificate of Agent or a Lender delivered to the Borrowers setting
forth in reasonable detail any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error. The Borrowers shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of their receipt of such certificate. If
a payment of any LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of the Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, the Borrowers shall be obligated to
pay any resulting Funding Losses.
(iii)Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than ten (10) LIBOR Rate Loans in effect at any given time.
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000 (and integral multiples of $500,000 in excess thereof).
(c)Conversion. The Borrowers may convert LIBOR Rate Loans to Base Rate Loans at
any time; provided, that in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower of such Revolving Loans shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with
Section 2.13(b)(ii).
(d)Special Provisions Applicable to LIBOR Rate.
(i)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement


24

--------------------------------------------------------------------------------





of the then applicable Interest Period, including any Changes in Law (including
any Changes in Laws relating to Taxes, other than Indemnified Taxes, which shall
be governed by Section 17, and Excluded Taxes) and changes in the reserve
requirements imposed by the Board of Governors, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrowers
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrowers may, by notice to such affected Lender (A)
require such Lender to furnish to Borrowers a statement setting forth in
reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.13(b)(ii)).
(ii)If any Lender determines that any applicable law has made it unlawful for
any Lender to make, maintain or fund LIBOR Rate Loans, or to determine or charge
interest rates based upon the LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to Parent through Agent, any obligation of such
Lender to make or continue LIBOR Rate Loans or to convert Base Rate Loans to
LIBOR Rate Loans, shall be suspended until such Lender notifies Agent and Parent
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to Agent), prepay or convert all such LIBOR Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans. Upon any such prepayment or conversion, each Borrower shall also pay
accrued interest on the amount of Loans so prepaid or converted.
(iii)If the Required Lenders determine that for any reason in connection with
any request for a LIBOR Rate Loan or a conversion to or continuation thereof
that (a) deposits are not being offered to banks in the applicable offshore
interbank market for the applicable amount and Interest Period of such LIBOR
Rate Loan, (b) adequate and reasonable means do not exist for determining the
LIBOR Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan, or (c) the LIBOR Rate for any requested Interest Period with respect
to a proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such LIBOR Rate Loan, Agent will promptly so notify
Parent and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans shall be suspended until Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice,
Parent (on behalf of the Borrowers) may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
(iv)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Agent determines (which determination shall be conclusive absent
manifest error), or Parent or the Required Lenders notify Agent (with, in the
case of the Required Lenders, a copy to Parent) that Parent or the Required
Lenders (as applicable) have determined, that:
(A)adequate and reasonable means do not exist for ascertaining the LIBOR Rate
for any requested Interest Period, including, without limitation, because the
LIBOR Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(B)the administrator of the LIBOR Rate or a Governmental Authority having
jurisdiction over Agent has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be made available, or used for
determining the interest rate of loans, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Agent, that will continue to provide the LIBOR Rate after such specific date
(such specific date, the “Scheduled Unavailability Date”), or
(C)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and Parent may amend this Agreement to
replace the LIBOR Rate with (x) one or more SOFR Based Rates or (y) an alternate
benchmark rate, giving due consideration to any evolving or then existing
convention for similar Dollar denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical


25

--------------------------------------------------------------------------------





or other adjustments to such benchmark giving due consideration to any evolving
or then existing convention for similar Dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”) and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after Agent shall have posted such proposed amendment to all
Lenders and Parent unless, prior to such time, Lenders comprising the Required
Lenders have delivered to Agent written notice that such Required Lenders (A) in
the case of an amendment to replace the LIBOR Rate with a rate described in
clause (x), object to the Adjustment; or (B) in the case of an amendment to
replace the LIBOR Rate with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (A) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Agent will promptly so notify Parent and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended (to the extent of the affected LIBOR Rate Loans or Interest Periods)
and (y) the LIBOR Rate component shall no longer be utilized in determining the
Base Rate.  Upon receipt of such notice, any Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Rate Loans
(to the extent of the affected LIBOR Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y) of this
paragraph) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(e)No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.



2.14    Capital Requirements.
(a)If, after the date hereof, any Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital or reserve requirements for banks or bank
holding companies, or (ii) compliance by such Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on such Issuing Bank’s, such Lender’s, or such holding
companies’ capital as a consequence of such Issuing Bank’s or such Lender’s
commitments hereunder to a level below that which such Issuing Bank, such
Lender, or such holding companies could have achieved but for such Change in Law
or compliance (taking into consideration such Issuing Bank’s, such Lender’s, or
such holding companies’ then existing policies with respect to capital adequacy
or liquidity requirements and assuming the full utilization of such entity’s
capital) by any amount deemed by such Issuing Bank or such Lender to be
material, then such Issuing Bank or such Lender may notify Borrowers and Agent
thereof. Following receipt of such notice, the Borrowers agree to pay such
Issuing Bank or such Lender on demand the amount of such reduction or return of
capital as and when such reduction is determined, payable within 30 days after
presentation by such Issuing Bank or such Lender of a statement in the amount
and setting forth in reasonable detail such Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, such Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of such Issuing
Bank or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Issuing Bank’s or such Lender’s right to demand such
compensation; provided that no Borrower shall be required to compensate an
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that such Issuing Bank or such
Lender notifies


26

--------------------------------------------------------------------------------





Borrowers of such Change in Law giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that if such
claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)If Issuing Bank or any Lender requests additional or increased costs referred
to in Section 2.11(m), or Section 2.13(d)(i) or amounts under Section 2.14(a) or
sends a notice under Section 2.13(d)(ii) relative to changed circumstances (such
Issuing Bank or Lender, an “Affected Lender”), then such Affected Lender shall
use reasonable efforts to promptly designate a different one of its lending
offices or to assign its rights and obligations hereunder to another of its
offices or branches, if (i) in the reasonable judgment of such Affected Lender,
such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.11(m), Section 2.13(d)(i) or Section 2.14(a), as
applicable, or would eliminate the illegality or impracticality of funding or
maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(m), Section 2.13(d)(i) or Section 2.14(a), as applicable, or to enable the
Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(m),
Section 2.13(d)(i) or Section 2.14(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.11(m), Section 2.13(d)(i) or
Section 2.14(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may designate a different
Issuing Bank or substitute a Lender, in each case, reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and commitments, and upon such purchase by
the Replacement Lender, which such Replacement Lender shall be deemed to be
“Issuing Bank” or a “Lender” (as the case may be) for purposes of this Agreement
and such Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement.
Notwithstanding anything herein to the contrary, the protection of Sections
2.11(m), 2.13(d), and 2.14 shall be available to each Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
any Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.14 if it shall not at the time be the general policy or practice of
such Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.





2.15    Joint and Several Liability.
(a)Each Borrower is accepting joint and several liability for the Obligations
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and, with respect to
Letters of Credit, their Subsidiaries, and in consideration of the undertakings
of the other Borrowers to accept joint and several liability for the
Obligations.
(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in


27

--------------------------------------------------------------------------------





each such event the other Borrowers will make such payment with respect to, or
perform, such Obligation until such time as all of the Obligations are paid in
full.
(d)The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.
(e)Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability with
respect to the other Borrowers, notice of any Revolving Loans or Letters of
Credit issued under or pursuant to this Agreement, notice of the occurrence of
any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). Each Borrower hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
(f)Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of the Borrowers’ financial condition
and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Obligations.
(g)The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers (to the extent provided in this Section 2.15) as
often as occasion therefor may arise and without requirement on the part of
Agent, any member of the Lender Group, any Bank Product Provider, or any of
their successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
will forthwith be reinstated in effect, as though such payment had not been
made.
(h)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right


28

--------------------------------------------------------------------------------





of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.
(i)Each Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default, upon notice from the Agent, such Borrower
will not demand, sue for or otherwise attempt to collect any indebtedness of any
other Borrower owing to such Borrower until the Obligations shall have been paid
in full in cash. If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).





2.16    Incremental Borrowings.
(a)Increases of the Revolver Commitments. The Borrowers may at any time or from
time to time after the Closing Date, by notice from the Parent to the Agent
(whereupon the Agent shall promptly deliver a copy to each of the Lenders),
request one or more incremental Tranche A Revolver Commitments (each an “Upsize
Incremental Commitment” and all of them, collectively, the “Upsize Incremental
Commitments” and any such loans thereunder, the “Upsize Incremental Loans”).
Each tranche of Upsize Incremental Commitments shall be in an aggregate
principal amount that is not less than $10,000,000; provided that such amount
may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence. Any such increase
in Tranche A Revolver Commitments may increase the Letter of Credit Sublimit
subject to the consent of the Agent and the applicable Issuing Bank; provided
that any such increase in the Letter of Credit Sublimit shall be provided by an
Issuing Bank reasonably acceptable to the Agent and the Parent and no Issuing
Bank at the time shall have any obligation to provide such increase.
Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Upsize Incremental Commitments shall not exceed $400,000,000 less the
aggregate principal amount of all Foreign Subsidiary Incremental Commitments
which have been provided pursuant to Section 2.16(c). The Upsize Incremental
Loans (i) shall rank pari passu in right of payment and of security with the
Loans and (ii) shall be implemented by way of increase of the Tranche A Revolver
Commitments and, except as to arrangement, underwriting or similar fees, shall
be on terms identical to the existing Tranche A Revolver Commitments, including
the Applicable Margin and any other pricing matter related to the Tranche A
Revolver Commitments; provided that the OID or up-front fees (if any) applicable
to any Upsize Incremental Loans will be determined by the Borrowers and the
Lenders and/or Additional Lenders providing such Upsize Incremental Commitments
and Upsize Incremental Loans. As a condition precedent to such an increase, (i)
no Default or Event of Default shall exist on the date of the effectiveness of
any Incremental Amendment (or would exist after giving effect thereto), (ii) the
representations and warranties contained in the Loan Documents shall be accurate
in all material respects before and after the effectiveness of any Incremental
Amendment referred to below; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (iii) all fees and expenses owing in respect of any such
Incremental Amendment to the Agent and the Lenders and/or Additional Lenders
providing the Upsize Incremental Commitments thereunder shall have been paid and
(iv) the Borrowers shall have delivered all customary agreements, certificates,
opinions and other customary documents reasonably requested by the Agent. No
Lender shall have any obligation, express or implied, to offer to provide any
Upsize Incremental Commitments.
(b)Adjustment of Tranche A Revolving Loans for Increases of the Tranche A
Revolver Commitment. Each Tranche A Revolving Lender that is acquiring an Upsize
Incremental Commitment on the effective date of any Incremental Amendment shall
(i) make a Tranche A Revolving Loan, the proceeds of which will be used to
prepay the Tranche A Revolving Loans of the other Tranche A Revolving Lenders
immediately prior to such effective date and (ii) automatically and without
further act be deemed to have assumed a portion of the other Tranche A Revolving
Lenders’ participations hereunder in outstanding Letters of Credit and Swing
Loan reimbursement obligations, so that, after giving effect thereto, the
Tranche A Revolving Loans and Letter of Credit and Swing Loan reimbursement
obligations outstanding are held by the Tranche A Revolving Lenders pro rata
based on their Tranche


29

--------------------------------------------------------------------------------





A Revolver Commitments after giving effect to such Incremental Amendment. If
there is a new borrowing of Tranche A Revolving Loans on the effective date of
any Upsize Incremental Amendment, the Tranche A Revolving Lenders after giving
effect to such Incremental Amendment shall make such Tranche A Revolving Loans
in accordance with Section 2.1.
(c)Foreign Subsidiary Incremental Facilities. The Borrowers may at any time or
from time to time after the Closing Date, by notice from the Parent to the Agent
(whereupon the Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional asset-based revolving loan facilities be
established hereunder (each a “Foreign Subsidiary Incremental Facility”, the
commitments of the lenders thereunder, the “Foreign Subsidiary Incremental
Commitment” any such loans thereunder, the “Foreign Subsidiary Incremental
Loans”) and/or that any then-existing Foreign Subsidiary Incremental Commitments
be increased, in each case, denominated in Dollars or another currency agreed to
by the Agent and the Foreign Subsidiary Lenders providing such Foreign
Subsidiary Incremental Facility and in a minimum amount of $25,000,000, or in
increments of $10,000,000 in excess thereof; provided that, in each case, (i)
the aggregate principal amount of Foreign Subsidiary Incremental Commitments
established pursuant to this clause (c) shall not exceed $100,000,000 less, to
the extent in excess of $300,000,000, the aggregate principal amount of Upsize
Incremental Commitments made pursuant to Section 2.16(a) greater than
$300,000,000; (ii) the borrowers of such Foreign Subsidiary Incremental
Facilities (the “Foreign Subsidiary Borrowers”) shall be wholly-owned
Subsidiaries of Parent that are organized under the laws of Canada, England &
Wales, the Netherlands, Germany or such other jurisdiction as agreed to by the
Agent and the Lenders providing such Foreign Subsidiary Incremental Loans (or,
in each case, any state, province or territory thereof, as applicable) (provided
that for the avoidance of doubt, such Foreign Subsidiary Borrower shall not be
required to become a Guarantor with respect to any Loan); (iii) the borrowing
base established for any such Foreign Subsidiary Incremental Facility (including
the definitions and components thereof) will be reasonably acceptable to the
Agent; (iv) the Agent and Foreign Subsidiary Lenders providing such Foreign
Subsidiary Incremental Facility will have received on or prior to the
effectiveness of such Foreign Subsidiary Incremental Facility customary field
examinations and appraisals, in form and substance reasonably satisfactory to
the Agent and such Foreign Subsidiary Lenders, of the Foreign Subsidiary
Borrowers’ assets that will be included in the borrowing base for such Foreign
Subsidiary Incremental Facility; (v) the advance rates with respect to the
collateral of the Foreign Subsidiary Borrowers (the “Foreign Subsidiary
Collateral”) under any such Foreign Subsidiary Incremental Facility shall be no
higher than the advance rates applicable to the Tranche A Revolving Loans; (vi)
the Foreign Subsidiary Lenders that provide such Foreign Subsidiary Incremental
Facility shall benefit from a first-priority perfected security interest in the
Foreign Subsidiary Collateral for such Foreign Subsidiary Incremental Facility
pursuant to documentation reasonably satisfactory to the Agent; it being agreed
that no Lender (other than a Foreign Subsidiary Lender in its capacity as such)
will benefit from any security interest in the Foreign Subsidiary Collateral;
(vii) any such Foreign Subsidiary Incremental Facility (x) may benefit from a
guaranty from the Borrowers and the Guarantors which guaranty may be secured by
the Collateral on a junior basis to the Liens securing the Obligations of the
Lender Group (other than any Foreign Subsidiary Lender) or (y) to the extent
requested by the Borrowers or the Agent, such Foreign Subsidiary Incremental
Facility may benefit from a guaranty from the Borrower and the Guarantors which
guaranty may be secured by the Collateral on a pari passu basis with the Liens
securing the Obligations of the Lender Group and, in the event such Foreign
Subsidiary Incremental Facility is secured on a pari passu basis with the Liens
securing the Obligations of the Lender Group, (A) each Lender (including each
Foreign Subsidiary Lender) shall enter into a customary loss sharing agreement
in form and substance reasonably acceptable to the Agent and the Supermajority
Lenders or (B) the post-enforcement “waterfall” under Section 2.4(b)(iv) shall
be amended such that the proceeds of the Collateral of the Loan Parties
organized in the United States (or any state or territory thereof) are applied
to the Foreign Subsidiary Borrower’s Obligations only after the other
Obligations have been paid in full; (viii) the maturity date of any such Foreign
Subsidiary Incremental Facility will be the Maturity Date; (ix) each Foreign
Subsidiary Borrower shall have appointed a process agent that is a Person
incorporated or organized under the laws of the United States of America, any
state thereof or in the District of Columbia; (x) no Default or Event of Default
shall have occurred and be continuing or shall occur as a result of such
establishment or increase in Foreign Subsidiary Incremental Facilities, as
applicable; (xi) the representations and warranties contained in the Loan
Documents shall be accurate in all material respects (or in all respects with
respect to any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language) before and after
such establishment or increase in Foreign Subsidiary Incremental Facilities, as
applicable; (xii) prior to the date of such establishment or increase, each
Lender shall have received written notice from Agent of the aggregate principal
amount of such requested Foreign Subsidiary Incremental Facility or increase
thereto, as applicable; (xiii) notwithstanding anything to the contrary in this
Agreement or any of the other Loan Documents, (a) the Obligations of the Foreign
Subsidiary Borrowers under this Agreement or any of the other Loan Documents
shall be separate and distinct from the Obligations of any Loan Party organized
in the United States including, without limitation, the Parent, and shall be
expressly limited to the Obligations of each applicable Foreign Subsidiary
Borrower, (b) the liability of any Foreign Subsidiary Borrower for the payment
and performance of its covenants, representations and warranties or obligations
(payment or otherwise) set


30

--------------------------------------------------------------------------------





forth in this Agreement and the other Loan Documents shall be several from but
not joint with the Obligations of the Parent and any other Loan Party organized
in the United States, and (c) the Foreign Subsidiary Collateral, or any other
credit support provided by the Foreign Subsidiary Borrowers, shall not secure or
be applied in satisfaction, by way of payment, prepayment, or otherwise, of all
or any portion of the Obligations of the Parent and any other Loan Party
organized in the United States; and (xiv) the Borrowers shall, and shall cause
their applicable Subsidiaries (including any applicable Foreign Subsidiary
Borrowers) to, execute and deliver such documents, opinions, certificates,
instruments or information (including any “know your customer” information and
any Beneficial Ownership Regulation information reasonably requested by the
Agent or any Lender (through the Agent)) and take such other actions as may be
reasonably requested by Agent in connection with such establishment or increase,
as applicable. Any request under this Section 2.16(c) shall be submitted by the
Borrowers to Agent (and Agent shall forward copies to the Lenders), specify the
proposed effective date and the amount of each such requested Foreign Subsidiary
Incremental Facility or increase thereto, as applicable, and be accompanied by
an officer’s certificate of the Borrowers stating that (x) no Default or Event
of Default exists or will occur as a result of such establishment or
increase(s), as applicable and (y) the representations and warranties contained
in the Loan Documents are accurate in all material respects (or in all respects
with respect to any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language) before and after
the such establishment or increase(s), as applicable. The Borrowers may also
specify any fees offered to those Lenders and/or Additional Lenders (the
“Foreign Subsidiary Lenders”) that agree to provide such Foreign Subsidiary
Incremental Facilities or increases thereto, as applicable, which fees may be
variable based upon the amount by which any such Foreign Subsidiary Lender is
willing to increase the principal amount of its Foreign Subsidiary Incremental
Commitments and/or provide a new Foreign Subsidiary Incremental Facility, as
applicable. No Lender shall have any obligation, express or implied, to offer to
provide any Foreign Subsidiary Incremental Facility or to increase its existing
Foreign Subsidiary Incremental Commitments.
(d)Incremental Amendments. Each notice from the Parent pursuant to
Section 2.16(a) or (c) shall set forth the requested amount and proposed terms
of the relevant Incremental Commitments and Incremental Loans. Incremental
Commitments and Incremental Loans may be made by any existing Lender (it being
understood that no existing Lender will have an obligation to make a portion of
any Incremental Commitment or Incremental Loan) or by any Additional Lender that
is an Eligible Transferee reasonably acceptable to the Agent and, in the case of
any Upsize Incremental Commitments, each Issuing Bank (each such consent not to
be unreasonably withheld, delayed or conditioned). Incremental Commitments shall
become effective under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender agreeing to provide such Incremental
Commitment, if any, each Additional Lender, if any, the Agent and, if
applicable, the Issuing Bank. The Incremental Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Agent and the Parent, to effect the provisions of this Section 2.16. The
effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Loan, the Borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 3.3. The Borrowers shall use the proceeds of the Incremental
Loans for any purpose not prohibited by this Agreement.
This Section 2.16 shall supersede any provisions in Section 14.1 to the
contrary.





2.17    Tranche B Exchange Offer
(a)Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.17, the Borrowers may at any time and from time to time
(but no more than twice during the term of this Agreement) when no Default or
Event of Default then exists or would result immediately after giving effect
thereto request that Revolver Commitments, together with any related
outstandings, be converted into a Tranche B Facility in an aggregate amount to
be agreed between the Borrowers and the Agent not to exceed $150,000,000 during
the term of this Agreement (a “Tranche B Exchange”). In order to establish any
Tranche B Facility, the Borrowers shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders) (a “Tranche B Exchange
Offer”) setting forth the proposed terms of the Tranche B Revolver Commitments
to be established, which shall (x) be identical as offered to each Lender
(including as to fees payable, if any) and (y) be on the terms set forth herein
relating to the Tranche B Facility and such other terms as may be agreed by
Agent and the Borrowers.


31

--------------------------------------------------------------------------------





(b)The Borrowers shall provide the Tranche B Exchange Offer at least ten (10)
Business Days prior to the date on which Lenders are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.17. No Lender shall have any obligation to agree to participate in any
Tranche B Exchange Offer. Any Lender wishing to participate in the Tranche B
Exchange Offer shall notify the Agent on or prior to the date specified in such
Tranche B Exchange Offer of the amount of its existing Tranche A Revolver
Commitments which it requests be converted into Tranche B Revolver Commitments.
Any Lender that does not respond to the Tranche B Exchange Offer on or prior to
the date specified therein shall be deemed to have rejected such Tranche B
Exchange Offer. In the event that the aggregate principal amount of existing
Tranche A Revolver Commitments of Lenders accepting such Tranche B Exchange
Offer exceeds the amount of Tranche B Revolver Commitments requested, existing
Tranche A Revolver Commitments shall be converted to Tranche B Revolver
Commitments on a pro rata basis based on the aggregate principal amount of
Tranche A Revolving Loans included in each such Tranche B Exchange Offer.
(c)Tranche B Revolver Commitments shall be established pursuant to an amendment
to this Agreement among the Borrowers, Agent and each Tranche B Revolving Lender
providing Tranche B Revolver Commitments thereunder which shall be consistent
with the provisions set forth in Section 2.17(a) above (but which shall not
require the consent of any other Lender). Such amendment shall include such
changes as the Agent and the Borrowers shall deem necessary or desirable to
clarify the administration of the Tranche B Facility and the Tranche B Borrowing
Base hereunder in a manner consistent with this Agreement, including to amend
the definition of Line Cap herein to include the aggregate amount of the Tranche
A Borrowing Base and the Tranche B Borrowing Base, to amend the definition of
Excess Availability herein to include the Tranche B Borrowing Base in the
calculation of Excess Availability, to calculate an aggregate Borrowing Base
where appropriate and any related changes. The Agent shall promptly notify each
Lender as to the effectiveness of such amendment. Upon the effectiveness of such
amendment, the establishment of any Tranche B Revolver Commitments shall result
in a permanent Dollar-for-Dollar decrease in the Tranche A Revolver Commitments.
If amounts are outstanding under the Tranche A Facility at the time of
establishment of a Tranche B Facility, such amounts up to the Tranche B Line Cap
shall be deemed outstanding under the newly-established Tranche B Facility, and
only the excess over the applicable Tranche B Line Cap shall be deemed
thereafter outstanding under the Tranche A Facility. The Lenders under the
Tranche A Facility and Tranche B Facility will be required to make such payments
and reallocations to one another as the Agent shall see fit in order to effect
this reallocation, as a condition to the effectiveness of any amendment
instituting a Tranche B Facility.
(d)With respect to any Tranche B Exchange consummated by the Borrowers pursuant
to this Section 2.17, such exchange shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement or an incremental
borrowing. The Agent and the Lenders hereby consent to each such exchange and
the other transactions contemplated by this Section 2.17 and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any transaction contemplated by this Section 2.17;
provided that such consent shall not be deemed to be an acceptance of the
Tranche B Exchange Offer. Notwithstanding anything to the contrary in this
Agreement, no Tranche B Exchange shall be consummated if a Default or Event of
Default exists or would result immediately after giving effect thereto.
This Section 2.17 shall supersede any provisions in Section 14.1 (other than
clauses (a)(xi) and (c) thereof) to the contrary.





2.18    Tranche A Exchange Offer
(a)Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.18, the Borrowers may at any time and from time to time
(but no more than twice during the term of this Agreement) when no Default or
Event of Default then exists request or would result immediately after giving
effect thereto that up to the full amount of the Tranche B Revolver Commitments,
together with any related outstandings, be converted into Tranche A Revolver
Commitments (a “Tranche A Exchange”); provided that after giving effect to any
such Tranche A Exchange, the aggregate amount of the Tranche A Revolver Usage
then outstanding would not exceed the Tranche A Line Cap. In order to effect the
Tranche A Exchange, the Borrowers shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders) (a “Tranche A Exchange
Offer”).


32

--------------------------------------------------------------------------------





(b)The Borrowers shall provide the Tranche A Exchange Offer at least ten (10)
Business Days prior to the date on which Lenders are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.18. No Lender shall have any obligation to agree to participate in any
Tranche A Exchange Offer. Any Lender wishing to participate in the Tranche A
Exchange Offer shall notify the Agent on or prior to the date specified in such
Tranche A Exchange Offer of the amount of its existing Tranche B Revolver
Commitments which it requests be converted into Tranche A Revolver Commitments.
Any Lender that does not respond to the Tranche A Exchange Offer on or prior to
the date specified therein shall be deemed to have rejected such Tranche A
Exchange Offer. In the event that the aggregate principal amount of existing
Tranche B Revolver Commitments of Lenders accepting such Tranche A Exchange
Offer exceeds the amount of Tranche A Revolver Commitments requested, existing
Tranche B Revolver Commitments shall be converted to Tranche A Revolver
Commitments on a pro rata basis based on the aggregate principal amount of
Tranche B Revolving Loans included in each such Tranche A Exchange Offer.
(c)Any such Tranche A Exchange shall be established pursuant to an amendment to
this Agreement among the Borrowers, Agent and each Tranche B Revolving Lender
participating in the Tranche A Exchange which shall be consistent with the
provisions set forth in Section 2.18(a) above (but which shall not require the
consent of any other Lender). Such amendment shall include such changes as the
Agent and the Borrowers shall deem necessary or desirable to clarify the
administration of the Tranche A Facility or the Tranche B Facility and the
Tranche A Borrowing Base or the Tranche B Borrowing Base hereunder in a manner
consistent with this Agreement. The Agent shall promptly notify each Lender as
to the effectiveness of such amendment. Upon the effectiveness of such
amendment, the Tranche A Exchange shall result in a permanent Dollar-for-Dollar
decrease in the Tranche B Revolver Commitments. If amounts are outstanding under
the Tranche B Facility at the time of the Tranche A Exchange, such amounts up to
the applicable Tranche A Line Cap shall be deemed outstanding under the Tranche
A Facility. The Lenders under the Tranche A Facility and Tranche B Facility will
be required to make such payments and reallocations to one another as the Agent
shall see fit in order to effect this reallocation, as a condition to the
effectiveness of any amendment instituting the Tranche A Exchange.
(d)With respect to any Tranche A Exchange consummated by the Borrowers pursuant
to this Section 2.18, such exchange shall not constitute voluntary or mandatory
payments or prepayments or an incremental borrowing for purposes of this
Agreement. The Agent and the Lenders hereby consent to each such exchange and
the other transactions contemplated by this Section 2.18 and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any transaction contemplated by this Section 2.18;
provided that such consent shall not be deemed to be an acceptance of the
Tranche A Exchange Offer. Notwithstanding anything to the contrary in this
Agreement, no Tranche A Exchange shall be consummated if a Default or Event of
Default exists or would result after giving effect thereto.
This Section 2.18 shall supersede any provisions in Section 14.1 (other than
clauses (a)(xi) and (c) thereof) to the contrary.





3    CONDITIONS; TERM OF AGREEMENT.



3.1    Conditions Precedent to the Closing Date. The effectiveness of this
Agreement and the obligation of each Lender to make the initial extensions of
credit on the Closing Date as provided for under this Agreement is subject to
the fulfillment, to the satisfaction (or waiver) of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the delivery of a
Lender’s signature page to this Agreement being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).





3.2    [Reserved].


33

--------------------------------------------------------------------------------






3.3    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time after the Closing Date shall
be subject to the following conditions precedent:
(a)the representations and warranties of Parent and its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);
(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall immediately result from the making
thereof;
(c)after giving effect to any extension of credit, (i) in the case of Tranche A
Revolving Loans, the Tranche A Revolver Usage shall not exceed the Tranche A
Line Cap and (ii) in the case of Tranche B Revolving Loans, the Tranche B
Revolver Usage shall not exceed the Tranche B Line Cap; and
(d)such extension of credit shall not conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Indebtedness and the Borrower shall be deemed to represent and warrant
that such extension of credit is permitted under all Material Indebtedness.
Each request for an extension of credit submitted by a Borrower shall be deemed
to be a representation and warranty that the conditions specified in this
Section 3.3 have been satisfied on and as of the date of the applicable credit
extension.

3.4    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.



3.5    Effect of Maturity.
(a)On the Maturity Date, all commitments of the Lender Group to provide
additional credit hereunder shall automatically be terminated and all of the
Obligations immediately shall become due and payable without notice or demand
and the Borrowers shall be required to repay all of the Obligations in full.
(b)No termination of the obligations of any member of the Lender Group (other
than payment in full of the Obligations and termination of the Revolver
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document. Except as
otherwise set forth herein or in the other Loan Documents, Agent’s Liens in the
Collateral securing the Obligations shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Revolver Commitments have been terminated, at which time Agent will, at
Borrowers’ sole expense, execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s or such Lender’s, as applicable,
Liens in the Collateral securing the Obligations.



3.6    Early Termination by Borrowers. Borrowers have the option, at any time
upon five (5) Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Revolver Commitments hereunder by repaying to Agent
all of the Obligations in full. The foregoing notwithstanding, (a) Borrowers may
rescind termination notices relative to proposed payments in full of the
Obligations with the proceeds of third party Indebtedness or other transactions
if the closing for such issuance or incurrence or other transaction does not
happen on or before the date of the proposed termination (in which case, a new
notice shall be required to be sent in connection with any subsequent
termination), and (b) Borrowers may extend the date of termination at any time
with the consent of Agent (which consent shall not be unreasonably withheld or
delayed).


34

--------------------------------------------------------------------------------






3.7    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto (unless such date is extended, in writing (including via electronic
transmission), by Agent, which Agent may do without obtaining the consent of the
other members of the Lender Group), of the conditions subsequent set forth on
Schedule 3.7 (the failure by Borrowers to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof, shall
constitute an Event of Default).

4    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement and to make
credit extensions from time to time, each Borrower makes the following
representations and warranties to the Lender Group and such representations and
warranties shall survive the execution and delivery of this Agreement:



4.1    Due Organization and Qualification; Subsidiaries.
(a)Each Loan Party (i) is duly organized or incorporated and existing and in
good standing (where applicable) under the laws of the jurisdiction of its
organization or incorporation, (ii) is qualified to do business in any state
where the failure to be so qualified would reasonably be expected to result in a
Material Adverse Effect, and (iii) has all requisite corporate or other
organizational power and authority to own and operate its properties, to carry
on its business as now conducted and as proposed to be conducted, to enter into
the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
(b)Set forth on Schedule 4.1(b) is a complete and accurate description, as of
the Closing Date, of the authorized Equity Interests of each Borrower (other
than Parent), by class, and, as of the Closing Date, a description of the number
of shares of each such class that are issued and outstanding. No Borrower (other
than Parent) is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests.
(c)Set forth on Schedule 4.1(c), is, as of the Closing Date, a complete and
accurate list of the Loan Parties’ direct and indirect Subsidiaries, showing:
(i) in the case of direct subsidiaries, the number of shares of each class of
common and preferred Equity Interests authorized for each of such Subsidiaries,
and (ii) the percentage of the outstanding shares of each such class owned
directly or indirectly by Parent. All of the outstanding Equity Interests of
each such Subsidiary has been validly issued and is fully paid and
non-assessable (to the extent such concept is applicable).
(d)Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of any Subsidiaries’ Equity Interests,
including any right of conversion or exchange under any outstanding security or
other instrument.



4.2    Due Authorization; No Conflict.
(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary corporate or organizational action on the part of such Loan Party.
(b)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party, other than (x) consents or approvals that have been
obtained


35

--------------------------------------------------------------------------------





and that are still in force and effect or (y) except, in the case of a Material
Contract, for consents or approvals, the failure to obtain would not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.



4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, except for (i)
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, and (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Agent for
filing or recordation.

4.4    Binding Obligations; Perfected Liens.
(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, receivership, administration, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
(b)Subject to Section 3.7, Section 5.11, Section 5.12 and Section 5.16, Agent’s
Liens in the Collateral (other than, for the avoidance of doubt, Excluded
Property) are validly created and perfected, upon the filing of financing
statements, the filing of as-extracted filings, the recordation of the
intellectual property security agreements and the execution of Control
Agreements, in each case, in the appropriate filing offices, and, in the case of
ABL Priority Collateral, first priority Liens, subject only to Permitted Liens.



4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets that are material or necessary for the conduct of their business, taken
as a whole, and reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereunder. All of such
assets are free and clear of Liens except for Permitted Liens.



4.6    Litigation. Except as set forth on Schedule 4.6, there are no actions,
suits, or proceedings pending or, to the knowledge of any Borrower, threatened
in writing against a Loan Party or any of its Subsidiaries that either
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect. Since the Closing Date, there has been no change in the
status of the actions, suits or proceedings set forth on Schedule 4.6 that,
either individually or in the aggregate, has resulted in, or would reasonably be
expected to materially increase the likelihood of, a Material Adverse Effect.



4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any Governmental Authority, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.



4.8    Financial Statements; No Material Adverse Effect. The audited financial
statements relating to the Parent and its Subsidiaries as of December 31, 2016,
December 31 2017, December 31, 2018 and December 31, 2019 that have been
delivered by the Parent to Agent have been prepared in all material respects in
accordance with GAAP and present fairly in all material respects, the Parent’s
and its Subsidiaries’ consolidated financial condition as


36

--------------------------------------------------------------------------------





of the date thereof and results of operations for the period then ended. Since
December 31, 2019, no event, circumstance, or change has occurred that has or
would reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.



4.9    Solvency.
(a)Each Borrower, individually, is Solvent and the Parent and its Subsidiaries,
taken as a whole, are Solvent.
(b)No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.



4.10    Employee Benefits.
(a)Except as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect: (i) each Loan Party, each of its Subsidiaries
and each of their ERISA Affiliates has complied with ERISA, the IRC and all
applicable laws regarding each Employee Benefit Plan; (ii) each Employee Benefit
Plan is, and has been, maintained in substantial compliance with ERISA, the IRC,
all applicable laws and the terms of each such Employee Benefit Plan; (iii) no
liability to the PBGC (other than for the payment of current premiums which are
not past due) by any Loan Party or its Subsidiaries or the ERISA Affiliates has
been incurred or is reasonably expected by any Loan Party or its Subsidiaries or
the ERISA Affiliates to be incurred with respect to any Pension Plan; (iv) no
Notification Event exists or has occurred in the past six (6) years; and (v)
there exists no Unfunded Pension Liability with respect to any Pension Plans.
(b)With respect to any scheme or arrangement mandated by a government other than
the United States and with respect to each employee benefit plan maintained or
contributed to by any Loan Party that is not subject to United States laws (such
schemes, arrangements and employee benefit plans, collectively, “Foreign
Plans”), none of the following events or conditions exists and is continuing
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect: (i) non-compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities, (iii) non-compliance with any obligation of
any Loan Party or its Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any such Foreign Plan, (iv) any Lien on the
property of any Loan Party or its Subsidiaries in favor of a Governmental
Authority as a result of any action or inaction regarding such a Foreign Plan,
(v) for each such Foreign Plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities) or (vi)
any pending or threatened disputes that, to the knowledge of the Loan Party or
any of its Subsidiaries, would reasonably be expected to result in liability to
any Loan Party or any Subsidiaries.
(c)Each Borrower represents and warrants as of the Closing Date that such
Borrower is not and will not be using Plan Assets of one or more Plans in
connection with the Loans, the Letters of Credit or the Revolver Commitments.



4.11    Environmental Condition. Except as set forth on Schedule 4.11 or for any
matters that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, (a) to each Borrower’s knowledge, no Loan
Party’s nor any of its Subsidiaries’ properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law, (b) to each Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets have ever been listed on the National
Priorities List, CERCLIS or any similar state or local list of Hazardous
Materials disposal sites pursuant to any Environmental Law, and (c) no Loan
Party nor any of its Subsidiaries nor any of their respective facilities or
operations is subject to any Environmental Liability or to any


37

--------------------------------------------------------------------------------





outstanding written order, consent decree, negotiated agreements or settlement
agreement with any Person relating to any violation of Environmental Law or
Environmental Liability.



4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.
The Projections delivered to Agent on December 3, 2019 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections, were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable by the Parent at the
time made and at the time so furnished (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrowers’ good faith estimate, projections or forecasts based on
methods and assumptions which Borrowers believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).



4.13    Sanctions, PATRIOT Act, and FCPA. To the extent applicable, each Loan
Party and each Subsidiary of a Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, the International
Emergency Economic Powers Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001)
(the “Patriot Act”), and (c) anti-corruption laws applicable to such Loan Party
or such Subsidiary, including the United States Foreign Corrupt Practices Act of
1977, as amended (“FCPA”).



4.14    [Reserved.]



4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all Taxes due and payable and
all assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable, except, in each
case, (x) to the extent such Taxes or assessments are being contested by such
Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings, and provided adequate provisions in accordance with GAAP has been
made therefor, or (y) where the failure to file or pay would not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no Loan
Party knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries, except for any tax assessment that would not reasonably be
expected to have a Material Adverse Effect.



4.16    Margin Stock. No Loan Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit


38

--------------------------------------------------------------------------------





to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors.



4.17    Governmental Regulation. No Loan Party or any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party or any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.



4.18    OFAC. No Loan Party or any of its Subsidiaries is in violation in any
material respect of any of the country or list based economic and trade
sanctions administered and enforced by OFAC or any other Sanctions. No Loan
Party nor any of its Subsidiaries, nor to the knowledge of any Loan Party, any
director, officer, employee, agent, or affiliate of any Loan Party or their
Subsidiaries, (a) is, or is owned or controlled by Persons that are, Sanctioned
Persons or Sanctioned Entities, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.



4.19    Employee and Labor Matters. There is (a) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party or Subsidiary,
threatened against any Loan Party or its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Loan Party or any of its Subsidiaries which arises out of or under
any collective bargaining agreement, (b) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Loan Party or its Subsidiaries or (c) to the knowledge of any Loan Party or
its Subsidiaries, no union representation question existing with respect to the
employees of any Loan Party or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of Parent or its Subsidiaries,
in each case in clause (a) through (c) above, which would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. None of
any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied and which would reasonably be expected
to have a Material Adverse Effect. The hours worked and payments made to
employees of any Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Parent, except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.



4.20    [Reserved.]



4.21    [Reserved.]



4.22    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in the most recent Borrowing Base Certificate submitted to
Agent, such Account is not excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Agent-discretionary criteria) set forth
in the definition of Eligible Accounts.

4.23    Eligible Inventory and Eligible Equipment. As to each item of Inventory
that is identified by Borrowers as Eligible Inventory in the most recent
Borrowing Base Certificate submitted to Agent and as to each item


39

--------------------------------------------------------------------------------





of Equipment that is identified by Borrowers as Eligible Equipment in the most
recent Borrowing Base Certificate submitted to Agent, such Inventory or
Equipment (as the case may be) is not excluded as ineligible by virtue of one or
more of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Inventory or Eligible Equipment (as the case
may be).



4.24    Material Contracts. Except for matters which, either individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to each
Borrower’s knowledge, each other Person that is a party thereto in accordance
with its terms, and (b) is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary.

4.25    Inventory and Equipment Records. Each Loan Party keeps correct and
accurate records itemizing and describing the type, quality and quantity of its
Inventory and Equipment and the book value thereof, in each case, consistent
with past practice, except with respect to Inventory, which shall be determined
on a “first-in, first-out” basis.



4.26    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.



5    AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations:



5.1    Financial Statements, Reports, Certificates. Borrowers (i) will deliver
to Agent (with copies to any Lender, if so requested by such Lender) each of the
financial statements, reports, and other items set forth on Schedule 5.1 no
later than the times specified therein, (ii) [reserved], (iii) agree to maintain
a system of accounting that enables Borrowers to produce financial statements in
accordance with GAAP in all material respects, and (iv) agree that they will,
and will cause each other Loan Party to, (A) keep a reporting system that shows
all additions, sales, claims, returns, and allowances with respect to their and
their Subsidiaries’ sales, and (B) maintain their billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent. The
requirements of this Section 5.1 may be satisfied by notice to the Agent that
such documents required to be delivered pursuant to this Section 5.1 (to the
extent included on Form 10-K or Form 10-Q) have been filed with the SEC.



5.2    Reporting. Borrowers (a) will deliver to Agent (with copies to any
Lender, if so requested by such Lender) each of the reports set forth on
Schedule 5.2 at the times specified therein (including weekly reporting of the
Borrowing Base during an Increased Borrowing Base Reporting Period, as more
fully set forth in Schedule 5.2), and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on Schedule 5.2. All calculations of Availability in any
Borrowing Base Certificate shall be made by the Parent and certified by a
financial officer of the Parent; provided that the Agent may from time to time
review and adjust any such calculation in consultation with the Parent to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Reserves.



5.3    Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, each Borrower will, and will cause each of its Subsidiaries to, at
all times preserve and keep in full force and effect such Person’s (a) valid
existence and good standing (where applicable) in its jurisdiction of
organization or incorporation except with respect


40

--------------------------------------------------------------------------------





to any Subsidiary that is not a Loan Party, as would not reasonably be expected
to result in a Material Adverse Effect and, (b) except as would not reasonably
be expected to result in a Material Adverse Effect, good standing (where
applicable) with respect to all other jurisdictions in which it is qualified to
do business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.



5.4    Maintenance of Properties. Except as otherwise permitted under Section
6.3 or Section 6.4 or the shutdown, winding down, idling, placing on care and
maintenance or other similar transaction related to a mine, plant or facility,
the Loan Parties and their Subsidiaries, taken as a whole, will maintain and
preserve its assets that are necessary and material for its business, taken as a
whole, in good working order and condition, ordinary wear, tear, casualty, and
condemnation and Permitted Dispositions excepted.



5.5    Taxes. Each Loan Party will, and will cause each of its Subsidiaries to,
pay in full before delinquency or before the expiration of any extension period
all material governmental assessments and Taxes imposed, levied, or assessed
against it, or any of its assets or in respect of any of its income, businesses,
or franchises, except (i) to the extent that the validity of such governmental
assessment or Tax is the subject of a Permitted Protest or (ii) to the extent
such failure to pay would not reasonably be expected to result in a Material
Adverse Effect.



5.6    Insurance. Each Loan Party will, and will cause each of its Subsidiaries
to, at Loan Parties’ expense, i) maintain insurance respecting each Loan Party
and its Subsidiaries’ assets wherever located, covering liabilities, losses or
damages as are customarily insured against by other Persons engaged in same or
similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies and
in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located. All
property insurance policies covering the Collateral are subject to the
Intercreditor Agreement, to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard noncontributory “lender” or
“secured party” clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) or additional insured, as applicable,
endorsements (it being understood that Agent shall not be named an additional
insured with respect to liability insurance) in favor of Agent and shall provide
for not less than 30 days (ten (10) days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation or such
other terms reasonably acceptable to the Agent in its Permitted Discretion. If
any Loan Party or its Subsidiaries fails to maintain such insurance, Agent may
arrange for such insurance, but at Loan Parties’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, subject
to the Intercreditor Agreement, Agent shall have the right to elect to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.



5.7    Inspection.
(a)Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with its Responsible Officers, at such
reasonable times and intervals as Agent or any Lender, as applicable, may
designate and, so long as no Event of Default has occurred and is continuing,
with reasonable prior notice to Borrowers and during regular business hours,
provided that the Loan Parties shall only be obligated to reimburse Agent for
one (1) inspection and visit in any fiscal year so long as no Event of Default
has occurred and is continuing.


41

--------------------------------------------------------------------------------





(b)Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals and valuations, with expenses for such field
examinations, appraisals and valuations being subject to Section 2.10(c), at
such reasonable times and intervals as Agent may designate in its Permitted
Discretion and, so long as no Event of Default has occurred and is continuing,
with reasonable prior notice to Borrowers and during regular business hours. So
long as no Event of Default has occurred and is continuing, Agent agrees to
provide Borrowers with a copy of the report for any inventory or equipment
appraisal upon request by Borrowers so long as (i) such report exists, (ii) the
third person employed by Agent to perform such valuation consents to such
disclosure, and (iii) Borrowers execute and deliver to Agent a non-reliance
letter reasonably satisfactory to Agent.





5.8    Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, (a) comply with the requirements of all applicable laws, rules,
regulations (including OFAC and anti-corruption laws applicable to such Borrower
or such Subsidiary, including FCPA), and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect and (b) maintain in effect and enforce policies and
procedures designed, in each case, in their reasonable business judgment, to
ensure compliance by each Borrower and its Subsidiaries and their respective
directors, officers, employees and agents with OFAC, FCPA, other applicable
anti-corruption laws, other applicable anti-money laundering laws and other laws
applicable to Sanctioned Persons.



5.9    Environmental. Except as would not reasonably be expected to result in a
Material Adverse Effect, each Borrower will, and will cause each of its
Subsidiaries to:
(a)comply with Environmental Laws; and
(b)take any Remedial Action required to abate any release of which any Borrower
has knowledge of a Hazardous Material in violation of any Environmental Law from
or onto property owned or operated by any Borrower or its Subsidiaries or
resulting from the business of any Borrower or any of its Subsidiaries, to the
extent required by applicable Environmental Law.



5.10    [Reserved.]



5.11    Formation of Subsidiaries. Each Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary (other than any such Subsidiary
that is an Excluded Subsidiary) or acquires any direct or indirect Subsidiary
after the Closing Date (other than any such Subsidiary that is an Excluded
Subsidiary), within 30 days of such formation or acquisition (or such later date
as permitted by Agent in its sole discretion) (a) cause such new Subsidiary to
provide to Agent a joinder to the Guaranty and Security Agreement, together with
such other security agreements and any applicable Additional Documents (as
defined below)), as well as appropriate financing statements, all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary (excluding any Excluded Property), in each case
consistent with the Loan Documents executed on the Closing Date), (b) provide,
or cause the applicable Loan Party to provide, to Agent a pledge agreement (or
an addendum to the Guaranty and Security Agreement) and appropriate certificates
and powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary to the extent not constituting
Excluded Property in form and substance reasonably satisfactory to Agent,
provided, that, for the avoidance of doubt, not more than 65% of the total
outstanding voting Equity Interest of any first tier Subsidiary of a Loan Party
that is a CFC or a FSHCO (but none of the Equity Interest of any Subsidiary of
such CFC or FSHCO) shall be required to be pledged, (c) if such new Subsidiary
is to be a Borrower, cause such new Subsidiary to provide the documentation set
forth in Section 2.2(a), and (d) if requested by the Agent, provide to Agent all
other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which, in its Permitted Discretion, is appropriate with
respect to the execution and delivery of the applicable documentation


42

--------------------------------------------------------------------------------





referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 5.11 shall constitute a Loan Document. Notwithstanding
the foregoing, Section 5.12 below or anything contained herein or in any other
Loan Document to the contrary, it is understood and agreed that to the extent
that the Fixed Asset Priority Collateral Agent is satisfied with or agrees to
any deliveries in respect of any asset or property (other than ABL Priority
Collateral), Agent shall be deemed to be satisfied with such deliveries to the
extent substantially the same as those delivered to the Fixed Asset Priority
Collateral Agent and the Loan Parties shall not be required to deliver any
Additional Documents with respect thereto. So long as the Intercreditor
Agreement is in effect, a Loan Party may satisfy its obligations hereunder and
under the other Loan Documents to deliver Collateral that constitutes Fixed
Asset Priority Collateral to Agent by delivering such Collateral that
constitutes Fixed Asset Priority Collateral to the Fixed Asset Priority
Collateral Agent or its agent, designee or bailee.



5.12    Further Assurances. Each Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, subject to
the terms of the Intercreditor Agreement and Section 5.11 and Section 18,
execute or deliver to Agent any and all financing statements, security
agreements, as-extracted collateral filings, pledges, assignments, opinions of
counsel and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue to perfect Agent’s Liens in all Collateral of each
Loan Party (whether now owned or hereafter arising or acquired, tangible or
intangible in each case, to the extent not constituting Excluded Property) to
the extent not constituting Excluded Property. Each of the parties hereto hereby
agree that that the Collateral shall not include any real property or interest
therein (other than as-extracted collateral interests) and to the extent any
Liens, mortgages or other filings have been made with respect thereto, each
Lender hereby authorizes the Agent to take such actions and make such filings as
necessary or advisable to release or terminate any such Lien, mortgage or other
filing (it being understood that all as-extracted collateral filings will remain
in place). Other than as contemplated by Section 2.16(c), no action in any
non-U.S. jurisdiction shall be required in order to create or perfect any
security interest in favor of the Agent.



5.13    Lender Meetings. Parent will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Parent and
its Subsidiaries and the Projections presented for the current fiscal year of
Parent.



5.14    [Reserved].



5.15    Compliance with ERISA and the IRC. Each Borrower will, and will cause
each of its Subsidiaries to, comply with the provisions of ERISA and the IRC
applicable to employee benefit plans as defined in Section 3(3) of ERISA and the
laws applicable to any Foreign Plan, except to the extent any failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.



5.16    Cash Management.
(a)Accounts.
(i)Schedule 5.16 sets forth all Deposit Accounts and securities accounts,
including all lockbox accounts and Dominion Accounts maintained by the Loan
Parties, as of the Closing Date.
(ii)Within 90 days after the Closing Date or after the acquisition or
establishment of a lockbox, Deposit Account or securities account (or, in each
case, such longer period as the Agent may agree in its sole discretion), each
Loan Party shall take all actions necessary to obtain a Control Agreement from
each applicable lockbox servicer or depository bank over each Deposit Account
and securities account set forth on Schedule 5.16


43

--------------------------------------------------------------------------------





(other than Excluded Accounts), establishing Agent’s control (within the meaning
of the Code) and Lien in each such Deposit Account and securities account, which
may only be exercised by Agent during any Cash Dominion Trigger Period,
requiring immediate deposit of all remittances received in the lockbox, Deposit
Account or and securities account to a Dominion Account designated by Agent, and
waiving offset rights of such servicer or bank, except for customary
administrative charges; provided that if such Control Agreements with respect to
all such Deposit Accounts and securities account maintained as of the Closing
Date that are not obtained within 90 days after the Closing Date (or such longer
period that the Agent may agree in its sole discretion), each Loan Party shall
immediately transfer all funds in such Deposit Accounts and securities account
to a Blocked Account subject to a Control Agreement. Each Loan Party shall be
the sole account holder of each Deposit Account and securities account and shall
not allow any other Person (other than the Agent and the applicable depositary
bank) to have control over any such Deposit Account and securities account
(other than Excluded Accounts) or any deposits therein. Each Loan Party shall
promptly notify the Agent of any opening or closing of a Deposit Account or
securities account (other than an Excluded Account) and, subject to compliance
with this clause (ii), shall not open any Deposit Account, lockbox or securities
account (other than an Excluded Account) unless such Deposit Account, lockbox or
securities account is a Blocked Account.
(iii)If a Blocked Account is not maintained with Bank of America, Agent may,
during any Cash Dominion Trigger Period, require immediate and daily transfer of
all funds in such account to a Blocked Account maintained with Bank of America
or to a Dominion Account.
(b)[Reserved].
(c)Proceeds of Collateral. Within 90 days after the Closing Date (or such longer
period as the Agent may agree in its sole discretion), each Loan Party shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts or otherwise relating to ABL Priority Collateral are made
directly to a Blocked Account (or a lockbox relating to a Blocked Account). If
any Loan Party receives cash or payment items with respect to any ABL Priority
Collateral, it shall hold same in trust for Agent and promptly (not later than
three (3) Business Days thereafter) deposit same into a Blocked Account.





6    NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations:



6.1    Indebtedness. Each Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.



6.2    Liens. Each Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.



6.3    Restrictions on Fundamental Changes. Each Borrower will not, and will not
permit any of its Subsidiaries to,
(a)other than in order to consummate a Permitted Acquisition, Permitted
Investment or Permitted Disposition, enter into any merger, consolidation, or
amalgamation, except for (i) any merger, consolidation or amalgamation between
Loan Parties, provided, that (x) if such transaction involves a Borrower, a
Borrower must be the surviving entity of any such transaction; provided that if
a U.S. Borrower shall merge, consolidate or amalgamate with a Foreign Subsidiary
Borrower, such U.S. Borrower shall be the surviving Borrower, (y) Parent must be
the surviving


44

--------------------------------------------------------------------------------





entity of any such transaction to which it is a party and (z) in the case of any
transaction involving a Loan Party, a Loan Party must be the surviving entity of
such transaction, (ii) any merger, consolidation or amalgamation among a Loan
Party and a Subsidiary that is not a Loan Party so long a Loan Party is the
surviving entity of any such transaction or such surviving Subsidiary becomes a
Loan Party concurrently with such merger, consolidation or amalgamation, and
(iii) any merger, consolidation or amalgamation among Subsidiaries (that are not
a Loan Party) of any Borrower; or
(b)liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation, winding up or dissolution of any
Subsidiary (other than a Loan Party) so long as such dissolution, winding up or
liquidation, as applicable, would not reasonably be expected to have a Material
Adverse Effect or (ii) the liquidation or dissolution of a Loan Party (other
than Parent) so long as all of the assets (including any interest in any Equity
Interests) of such liquidating or dissolving Loan Party are transferred to a
Loan Party that is not liquidating or dissolving.



6.4    Disposal of Assets. Other than Permitted Dispositions, each Borrower will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets.



6.5    Nature of Business. Each Borrower will not, and will not permit any of
its Subsidiaries to change in any material respect the general nature of their
business, taken as a whole, from the general nature of the business as of the
Closing Date; provided, that the foregoing shall not prevent any Borrower and
its Subsidiaries from (i) engaging in any business that is reasonably related,
complementary or ancillary thereto or (ii) disposing of any business pursuant to
a Permitted Disposition.



6.6    Prepayments and Amendments. Each Borrower will not, and will not permit
any of its Subsidiaries to:
(a)except in connection with the Transactions or any Refinancing Indebtedness
permitted by Section 6.1,
(i)optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or its Subsidiaries consisting of Indebtedness
permitted under clauses (f), (p), (q), (t), (u), (v), (z) or (aa) of the
definition of Permitted Indebtedness, or any other Indebtedness with an
outstanding amount greater than $25,000,000 that is secured by Liens on the
Collateral that rank junior to the Liens on the Collateral securing the
Obligations, in all such cases, prior to the maturity date applicable to such
Indebtedness, except (A) any prepayment, redemption, defeasance, purchase or
other acquisition with Qualified Equity Interests so long as at the time of such
prepayment, redemption, defeasance, purchase or other acquisition no Default or
Event of Default has occurred and is continuing or would result therefrom, (B)
any prepayment, redemption, defeasance, purchase or other acquisition with the
net cash proceeds of an issuance of Qualified Equity Interests within 60 days of
such issuance (or such later date as agreed to by the Agent in its sole
discretion)) so long as (1) at the time of such prepayment, redemption,
defeasance, purchase or other acquisition no Default or Event of Default has
occurred and is continuing or would result therefrom and (2) the net cash
proceeds of such issuance of Qualified Equity Interests are maintained in a
segregated Deposit Account subject to the “control” of the Agent until the
earlier of (a) application toward such prepayment, redemption, defeasance,
purchase or other acquisition and (b) the date that is 60 days after such
issuance, (C) any prepayment, redemption, defeasance, purchase or other
acquisition so long as, at the time of such prepayment, redemption, defeasance,
purchase or other acquisition, no Default or Event of Default has occurred and
is continuing or would result therefrom and either (1) the Payment Conditions
are satisfied at such time or (2) for each of the 30 consecutive days
immediately preceding such prepayment, redemption, defeasance, purchase or other
acquisition, and both before and after giving effect to such prepayment,
redemption, defeasance, purchase or other acquisition, (x) no Loans are
outstanding and (y) Liquidity is at least $500,000,000; provided, further that
the foregoing conditions under this clause (C) shall not be required to be
satisfied with respect to prepayments, redemptions, defeasances, purchases or
other acquisitions of any such Indebtedness in an aggregate principal amount
(for all such prepayments, redemptions, defeasances, purchases or other
acquisitions) of up to the greater of (x) $100,000,000 and (y) 1.5% of
Consolidated Net Tangible Assets, measured as of the last day of the fiscal
quarter ending prior to the date of such prepayment for which financial
statements have been delivered to the Agent, during the term of this Agreement
and (D) any prepayment, redemption, defeasance, purchase or other acquisition of
the Convertible Notes with Qualified


45

--------------------------------------------------------------------------------





Equity Interests; provided that this Section 6.6(a)(i) shall not apply to any
prepayment, redemption, defeasance, purchase, or other acquisition of the
Convertible Notes to the extent such event or condition occurs as a result of
(x) the satisfaction of a conversion contingency pursuant to the Convertible
Notes (as in effect on the date hereof) or the exercise by a holder of the
Convertible Notes of a conversion right resulting from the satisfaction of a
conversion contingency pursuant to the Convertible Notes (as in effect on the
date hereof) (it being understood that any such prepayment, redemption,
defeasance, purchase, or other acquisition of the Convertible Notes made in cash
in reliance on this clause (x) shall be subject to satisfaction of the Payment
Conditions at the time thereof, other than prepayments, redemptions,
defeasances, purchases or other acquisitions (i) of less than $30,000,000 in the
aggregate during the term of this Agreement, or (ii) paid in lieu of fractional
shares)) or (y) a required repurchase under the Convertible Notes; provided
further that nothing in this Section 6.6 shall prohibit the payment of
Indebtedness permitted under this Agreement at the time of the final maturity of
the obligations under such Indebtedness, or
(ii)make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)except in connection with the Transactions or any Refinancing Indebtedness
permitted by Section 6.1, directly or indirectly, amend, modify, or change any
of the terms or provisions of:
(i)any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness permitted under clauses (f), (p), (q), (t),
(u), (v), (z) or (aa) of the definition of Permitted Indebtedness (A) if such
Indebtedness could not have been incurred (including as Refinancing
Indebtedness) on such terms (without limiting clause (ii) below) or (B) if such
amendment, modification or change could reasonably be expected to affect the
interests of the Lenders adversely in any material respect, or
(ii)the Governing Documents of any Loan Party or any of its Subsidiaries, the
Existing Senior Notes, the Convertible Notes or the Senior Secured Notes, in
each case if the effect thereof, either individually or in the aggregate, would
reasonably be expected to be materially adverse to the interests of the Lenders.



6.7    Restricted Payments. Each Borrower will not, and will not permit any of
its Subsidiaries to make any Restricted Payment; provided, that, so long as it
is permitted by law and the Governing Documents of such Borrower or its
Subsidiaries,
(a)the Borrowers and their respective Subsidiaries may make Restricted Payments
to purchase, redeem or otherwise acquire or retire pursuant to a management or
employee benefit plan in an aggregate amount not to exceed the greater of (x)
$50,000,000 and (y) 0.75% of Consolidated Net Tangible Assets, measured as of
the last day of the fiscal quarter ending prior to the date of such Restricted
Payment for which financial statements have been delivered to the Agent, per
fiscal year,
(b)Parent and each Subsidiary may declare and make dividend payments or other
distributions payable solely in Equity Interests (other than Disqualified Equity
Interests),
(c)(i) any Borrower may make Restricted Payments to another Borrower, (ii) any
Subsidiary that is not a Borrower may make Restricted Payments to any Borrower
or any Guarantor, (iii) any Subsidiary that is not a Loan Party may make
Restricted Payments to any other Subsidiary and (iv) any Borrower (other than
Parent) or any Subsidiary may make any Restricted Payments to its parent entity
(or, if such Subsidiary is a non-wholly owned Subsidiary, to its parent entities
on a pro rata basis based on its parents’ relative ownership interests),
(d)[Reserved],
(e)in addition to the foregoing, Parent may make any other Restricted Payments
so long as (i) the Payment Conditions are satisfied at the time declared and
(ii) until such time as such Restricted Payment is made, a Reserve has been
established by Agent in an amount equal to the Restricted Payment so declared;
provided, that, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the foregoing conditions shall not be
required to be satisfied with respect to Restricted Payments in an aggregate
principal amount of up to the greater of (x) $50,000,000 and (y) 0.75% of
Consolidated Net Tangible Assets, measured as of the last


46

--------------------------------------------------------------------------------





day of the fiscal quarter ending prior to the date of such prepayment for which
financial statements have been delivered to the Agent, during any fiscal year,
and
(f)Parent may make Restricted Payments of the type described in clauses (b) and
(c) of the definition thereof so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and (ii) for each of the 30
consecutive days immediately preceding such Restricted Payment, and both before
and after giving effect to such Restricted Payment, (A) no Loans are
outstanding, and (B) Liquidity is not less than $500,000,000.



6.8    Accounting Methods. Each Borrower will not, and will not permit any of
its Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP or, except to the extent that
such modification or change would impact the calculation of the Fixed Charge
Coverage Ratio or the Borrowing Base (or any component definition of any of the
foregoing), such modification or change of its method of accounting is permitted
by GAAP, or in the case of any Subsidiary or any Borrower (other than Parent),
in order to conform the fiscal year of such Subsidiary or Borrower to the fiscal
year of the Parent (or other than changes to conform to the accounting
methodology used by the Parent on the Closing Date)).



6.9    Investments. Each Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment except
for Permitted Investments.



6.10    Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Borrower or any of its
Subsidiaries except for:
(a)transactions or a series of related transactions between such Borrower or its
Subsidiaries, on the one hand, and any Affiliate of such Borrower or its
Subsidiaries, on the other hand, so long as such transactions (i) are no less
favorable, taken as a whole, to such Borrower or its Subsidiaries, as
applicable, than would be obtained in an arm’s-length transaction with a
non-Affiliate or (ii) have been approved by a majority of the disinterested
members of the Parent’s board of directors,
(b)so long as it has been approved by such Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Borrower or its applicable Subsidiary,
(c)the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of such Borrower and
its Subsidiaries in the ordinary course of business,
(d)transactions permitted by Section 6.1, Section 6.3, Section 6.7 or Section
6.9,
(e)the Joint Venture Agreements and any transactions contemplated therein,
(f)transactions or a series of related transactions among the Parent or any of
its wholly-owned Subsidiaries on the one hand and the Parent or any of its
wholly-owned Subsidiaries on the other hand, so long as such transactions or
series of related transactions (w) involve aggregate payments or consideration
of less than $25,000,000 for such transaction or series of related transactions,
(x) are among Loan Parties, (y) are among non-Loan Party Subsidiaries or (z)
are, when taken as a whole, no less favorable to the Loan Parties than could be
obtained on an arms-length terms with a non-Affiliate, and
(g)to the extent the Payment Conditions are satisfied at the time of, and after
giving pro forma effect to, such transactions, otherwise on terms determined in
the reasonable business judgment of Parent.

6.11    Use of Proceeds.


47

--------------------------------------------------------------------------------





(a)Each Borrower will not, and will not permit any of its Subsidiaries to, use
the proceeds of any loan made hereunder for any purpose other than working
capital, general corporate purposes including, without limitation, the repayment
of indebtedness, Capital Expenditures, Restricted Payments and Permitted
Investments, in each case, to the extent not prohibited by the terms hereof;
provided that, on the Closing Date, the amount of Revolving Loans incurred shall
not exceed $800,000,000 and the proceeds thereof shall be used to (i) pay the
fees, costs, and expenses incurred in connection with this Agreement and the
other Loan Documents and (ii) consummate the Closing Date Refinancing; provided,
further, that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors.
(b)No part of the proceeds of the Loans made or Letters of Credit issued
hereunder will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA, Anti-Money
Laundering Laws or any other applicable anti-corruption laws.
(c)No proceeds of any Loan made or Letters of Credit issued hereunder will be
used, directly or indirectly, by any Loan Party or Subsidiary thereof to fund
any operations in or with, finance any investments or activities in or with, or
make any payments to, a Sanctioned Person or a Sanctioned Entity or otherwise
result in a violation of any Sanctions.



7    FINANCIAL COVENANT.
Each Borrower covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations, commencing on the
date on which a Financial Covenant Period begins and measured as of the end of
the fiscal quarter immediately preceding the date on which a Financial Covenant
Period first begins and as of each fiscal quarter end thereafter during such
Financial Covenant Period, the Parent and its Subsidiaries on a consolidated
basis will have a Fixed Charge Coverage Ratio, measured on a quarter-end basis,
of at least 1.00:1.00 for the 12-month period ending as of the end of each
fiscal quarter.





8    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:





8.1    Payments. If Borrowers (or any of them) fail to pay when due and payable,
or when declared due and payable, (a) all or any portion of the Obligations
consisting of interest, fees, or charges due the Lender Group, reimbursement of
Lender Group Expenses, or other amounts (other than any portion thereof
constituting principal) constituting Obligations (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of five (5)
Business Days, (b) all or any portion of the principal of the Loans, or (c) any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit;



8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.7, 5.1, 5.2, 5.3 (solely if any Borrower is not validly
existing or in good standing (to the extent such concept


48

--------------------------------------------------------------------------------





is applicable) in its jurisdiction of organization or incorporation), Section
5.6, Section 5.7(a), Section 5.11, Section 5.12, Section 5.13, or Section 5.16
of this Agreement, (ii) Section 6 of this Agreement or (iii) Section 7 of this
Agreement;
(b)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any Responsible Officer
of any Borrower or (ii) the date on which written notice thereof is given to
Borrowers by Agent;



8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $150,000,000 or more (except to the
extent covered by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of 60 consecutive days at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;



8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Significant Subsidiaries;



8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Significant Subsidiaries and any of the
following events occur: (a) such Loan Party or such Significant Subsidiary
consents to the institution of such Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted, (c)
the petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Significant Subsidiary, or (e) an order for relief shall
have been issued or entered therein;



8.6    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness (other than any letter of credit fully secured by cash or Cash
Equivalents) involving an aggregate amount of $150,000,000 or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder;



8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;



8.8    Security Documents. If the Guaranty and Security Agreement, or any other
Loan Document that purports to create a Lien or guaranty of Obligations, shall,
for any reason, fail or cease to create a valid and perfected Lien or guaranty
(as applicable) on a material portion of the Collateral or guarantees (as
applicable) covered thereby (or a Loan Party shall so assert), except for a
failure or cessation i) pursuant to the terms hereof or thereof or ii) as the
result of an action or failure to act on the part of Agent;


49

--------------------------------------------------------------------------------








8.9    Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party shall deny
that such Loan Party has any liability or obligation purported to be created
under any Loan Document;



8.10    Change in Control. A Change in Control shall occur, whether directly or
indirectly; or



8.11    ERISA and Pension Events. The occurrence of any of the following events:
(a) any Loan Party or any of its Subsidiaries or the ERISA Affiliates fails to
make full payment within 30 days when due of all amounts which any Loan Party or
any of its Subsidiaries or the ERISA Affiliates is required to pay as
contributions, installments, or otherwise to or with respect to a Pension Plan
or Multiemployer Plan, and such failure, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect, (b) an
accumulated funding deficiency or funding shortfall occurs or exists, whether or
not waived, with respect to any Pension Plan, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
(c) a Notification Event, which, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect, (d) any Loan
Party or any of its Subsidiaries or their ERISA Affiliates completely or
partially withdraws from one or more Multiemployer Plans and (i) incurs
Withdrawal Liability, (ii) requires payment in any one (1) calendar year, or
(iii) fails to make any Withdrawal Liability payment when due, which in each
case of (i), (ii) and (iii), individually or in the aggregate would reasonably
be expected to result in a Material Adverse Effect, or (e) the existence of any
facts or circumstances with respect to the Employee Benefit Plans in the
aggregate that results in or is likely to result in a Material Adverse Effect.



9    RIGHTS AND REMEDIES.



9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)(i) declare the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and the Borrowers shall be obligated
to repay all of such Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;
(b)declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with (i) any obligation of
any Revolving Lender to make Revolving Loans, (ii) the obligation of the Swing
Lender to make Swing Loans, and (iii) the obligation of any Issuing Bank to
issue Letters of Credit; and
(c)exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations


50

--------------------------------------------------------------------------------





(other than the Bank Product Obligations), inclusive of the principal of, and
any and all accrued and unpaid interest and fees in respect of, the Loans and
all other Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and the Borrowers shall
be obligated to repay all of such Obligations in full (including the Borrowers
being obligated to provide (and the Borrowers agree that they will provide) (1)
Letter of Credit Collateralization to Agent to be held as security for
Borrowers’ reimbursement obligations in respect of drawings that may
subsequently occur under issued and outstanding Letters of Credit and (2) Bank
Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by each Borrower.



9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.



10    WAIVERS; INDEMNIFICATION.



10.1    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.



10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.



10.3    Indemnification. Subject to Section 2.15, each Borrower shall pay,
indemnify, defend, and hold the Agent-Related Persons and the Lender-Related
Persons (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable and documented fees and disbursements of counsel (limited to
one primary counsel and one local counsel in each relevant jurisdiction for all
Indemnified Persons, taken as a whole, and, solely in the case of an actual or
perceived conflict of interest, one additional counsel to each group of
Indemnified Persons similarly situated) and one environmental consultant and all
other reasonable and documented out-of-pocket costs and expenses incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrowers shall not be liable for costs and expenses
(including attorneys' fees) of any Lender (other than Bank of America) incurred
in advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Parent’s and its Subsidiaries’ compliance with the terms of the
Loan Documents (provided, that the indemnification in this clause (a) shall not
extend to (i) disputes solely between or among the Lenders that do not involve
any acts or omissions of any Loan Party, or (ii) disputes solely between or
among the Lenders and their respective Affiliates that do not involve any acts
or omissions of any Loan Party; it being understood and agreed that


51

--------------------------------------------------------------------------------





the indemnification in this clause (a) shall extend to Agent (but not the
Lenders) relative to disputes between or among Agent on the one hand, and one or
more Lenders, or one or more of their Affiliates, on the other hand, (b) with
respect to any actual or prospective investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, the making of any Loans or
issuance of any Letters of Credit hereunder, or the use of the proceeds of the
Loans or the Letters of Credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials giving rise to
liability or for which any Lender is required to incur costs at, on, under, to
or from the business or any assets or properties currently or formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Liabilities related in any way to the Loan Parties or any of their
Subsidiaries or the business or any such assets or properties of any Borrower or
any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the bad faith, gross negligence or
willful misconduct by such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. This Section 10.3 shall not apply to (x) any Taxes or any costs
attributable to Taxes that are governed by Section 17, or (y) any Excluded Taxes
or any costs attributable to Excluded Taxes. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION (OTHER THAN A GROSSLY NEGLIGENT ACT OR OMISSION OR TO
THE EXTENT CONSTITUTING BAD FAITH OR WILLFUL MISCONDUCT) OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.



11    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or electronic mail (at such email addresses as a party may
designate in accordance herewith). In the case of notices or demands to any
Borrower or Agent, as the case may be, they shall be sent to the respective
address set forth below:




52

--------------------------------------------------------------------------------





If to any Borrower:
c/o CLEVELAND-CLIFFS INC.
200 Public Square #3300
Cleveland, Ohio 44114
Attn: James Graham
Email: james.graham@clevelandcliffs.com


 
With a copy to:
 
Cleveland-Cliffs Inc.
200 Public Square #3300
Cleveland, Ohio 44114
Attn: Keith Koci
Email: Keith.Koci@clevelandcliffs.com


If to Agent:
BANK OF AMERICA, N.A.
135 S. LaSalle St., Suite 925
Chicago, IL 60604
Attn: Thomas Herron
Tel no.: 312-992-6107
Email: thomas.h.herron@baml.com
If to Issuing Bank:
To Agent
If to any Lender:
At such address as such Lender may designate in writing to the Agent from time
to time or via the Platform



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. Each notice shall be effective only (a) if given by email transmission,
when transmitted to the applicable email address, if confirmation of receipt is
received; (b) if given by mail, three (3) Business Days after deposit in the
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Any written communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party.  Any notice received by Parent
shall be deemed received by all Borrowers.  Electronic communications (including
e-mail, messaging and websites) may be used only in a manner reasonably
acceptable to Agent and, unless otherwise agreed by Agent, only for routine
communications, such as delivery of administrative matters and distribution of
Loan Documents. Agent makes no assurance as to the privacy or security of
electronic communications. Voice mail shall not be effective notices under the
Loan Documents.



12    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE


53

--------------------------------------------------------------------------------





OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY LOAN PARTY, THE AGENT,
THE SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT
TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR
NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR; PROVIDED THAT NOTHING HEREIN SHALL
LIMIT THE BORROWERS’ OBLIGATIONS TO INDEMNIFY THE AGENT-RELATED PERSONS AND THE
LENDER-RELATED PERSONS AS REQUIRED UNDER, AND SUBJECT TO, SECTION 10.3.





13    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.



13.1    Assignments and Participations.
(a)(i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Revolver
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:
(A)Borrowers; provided, that no consent of Borrowers shall be required (1) if an
Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within five (5) Business Days after having received notice thereof; and


54

--------------------------------------------------------------------------------





(B)Agent and each Issuing Bank; provided, that no consent of Agent or any
Issuing Bank shall be required in connection with an assignment to a Person that
is a Lender or an Affiliate (other than natural persons) of a Lender.
(i)Assignments shall be subject to the following additional conditions:
(A)[Reserved,]
(B)no assignment may be made, (i) to a Competitor, or (ii) to a natural person,
(C)no assignment may be made to a Loan Party or an Affiliate of a Loan Party,
(D)the amount of the Revolver Commitments and the other rights and obligations
of the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (1) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender or (2) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000) or (3) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Revolver Commitment and/or
Obligations at the time owing to it),
(E)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(F)the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(G)unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and
(H)the assignee, if it is not a Lender, shall deliver to Agent an administrative
questionnaire in a form approved by Agent (the “Administrative Questionnaire”).
(b)From and after the date that Agent receives the executed Assignment and
Acceptance, records it in the Register, and if applicable, receives payment of
the required processing fee, (i) the Assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, subject to Agent’s recording of
the Assignment and Acceptance in the Register as required by Section 13.1(h),
shall be a “Lender” and shall have the rights and obligations of a Lender under
the Loan Documents, and (ii) the assigning Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 18.9(a).
(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and


55

--------------------------------------------------------------------------------





information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.
(e)Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons that is an Eligible Transferee and is not a
Competitor (a “Participant”) participating interests in all or any portion of
its Obligations, its Revolver Commitment, and the other rights and interests of
that Lender (the “Originating Lender”) hereunder and under the other Loan
Documents; provided, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Revolver
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents (it being understood that the
documentation required under Section 17.2 shall be delivered to the
participating Lender), (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating (excluding the imposition
of the Default Rate), (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments payable to such
Participant through such Lender, (v) no participation shall be sold to a natural
person, (vi) no participation shall be sold to a Loan Party or an Affiliate of a
Loan Party, and (vii) all amounts payable by Borrowers hereunder shall be
determined as if such Lender had not sold such participation. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. Notwithstanding the preceding sentence, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 17 (Withholding
Taxes) (subject to the requirements and limitations therein, including the
requirements under Section 17.2 (Forms and Exemptions) (it being understood that
the documentation required under Section 17.2 shall be delivered to the Lender
granting the participation only) and Section 2.14, in each case to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section 13.1; provided that such Participant
(A) agrees to be subject to the provisions of Sections 14.2 (Replacement of
Certain Lenders) as if it were an assignee under paragraph (a) of this Section
13.1; and (B) shall not be entitled to receive any greater payment under Section
17 (Withholding Taxes) or Section 2.14, with respect to any participation, than
its Originating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
(f)In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 18.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.


56

--------------------------------------------------------------------------------





(g)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 or any other central bank, and such Federal Reserve
Bank or such central bank, as applicable, may enforce such pledge or security
interest in any manner permitted under applicable law.
(h)Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Loans (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). A Registered Loan (and the registered note, if any,
evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and any assignment or sale of all or part of
such Registered Loan (and the registered note, if any, evidencing the same) may
be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers, the Agent and the Lenders shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.
(i)In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name and address of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
participations in Letters of Credit and Swing Loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or participation in a
Letter of Credit or Swing Loan is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. A Registered Loan (and the registered
note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. The conclusiveness of the Participant Register shall be subject to the
qualification “absent manifest error”.
(j)Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register to the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.





13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any other Loan Document or any rights or
duties hereunder or thereunder without the Lenders’ prior written consent and
any prohibited assignment shall be absolutely void ab initio. No consent to
assignment by the Lenders shall release any Borrower from its Obligations. A
Lender may assign this Agreement and the other Loan Documents and its rights and
duties hereunder and thereunder pursuant to Section 13.1 and, except as
expressly required pursuant to Section 13.1, no consent or approval by any
Borrower is required in connection with any such assignment.



14    AMENDMENTS; WAIVERS.




57

--------------------------------------------------------------------------------






14.1    Amendments and Waivers.
(a)No amendment, waiver or other modification of any provision of this Agreement
or any other Loan Document (other than Bank Product Agreements or the Fee
Letter), and no consent with respect to any departure by any Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
(i)increase the amount of or extend the expiration date of any Revolver
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c),
(ii)postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
(iv)amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
(v)amend, modify, or eliminate Section 3.1 or 3.3,
(vi)amend, modify, or eliminate Section 15.9 or 15.10,
(vii)other than as permitted by Section 15.9, release Agent’s Lien in and to all
or substantially all of the Collateral,
(viii)amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”, or amend or modify the percentage
set forth in any other provision of any Loan Document (including this Section
14.1) specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder,
(ix)contractually subordinate any of Agent’s Liens on the ABL Priority
Collateral,
(x)other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
or if such Person constitutes an Excluded Subsidiary, release any Borrower or
any Guarantor from any obligation for the payment of money or consent to the
assignment or transfer by any Borrower or any Guarantor of any of its rights or
duties under this Agreement or the other Loan Documents if such release would
release all or substantially all of the guarantees provided thereunder,
(xi)amend, modify, or eliminate any of the provisions of Section 2.4(b)(i), (ii)
or (iv) or Section 2.4(d) or (f), or
(xii)amend, modify, or eliminate any of the provisions of Section 13.1 (1) with
respect to assignments to, or participations with, Persons who are Loan Parties
or their Affiliates or (2) in a manner which further restricts assignments by
Lenders thereunder.
(b)No amendment, waiver, modification, or consent shall amend, modify, waive, or
eliminate,
(i)the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
(ii)any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;


58

--------------------------------------------------------------------------------





(c)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate (i) the definition of Borrowing Base, Tranche A Borrowing
Base or Tranche B Borrowing Base (or any of the defined terms (including the
definitions of Eligible Accounts, Eligible Inventory, Eligible Investment Grade
Accounts and Eligible Equipment) that are used in any such definition) to the
extent that any such change results in more credit being made available to the
Borrowers based upon any Borrowing Base, but not otherwise, the last paragraph
of Section 2.1(a), (ii) the definition of Maximum Revolver Amount, (iii) the
definition of “ABL Priority Collateral” contained in the Intercreditor
Agreement, (iv) Section 4.01 of the Intercreditor Agreement or (v) the Tranche B
Line Cap in a manner that would increase clause (a) thereof above $150,000,000,
in each case, without the written consent of Agent, Borrowers, and the
Supermajority Lenders;
(d)[Reserved];
(e)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to any Issuing Bank, or any other rights or duties of any Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of such Issuing Bank, Agent, Borrowers, and the Required Lenders;
(f)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to the Swing Lender, or any other rights or duties of the Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of such Swing Lender, Agent, Borrowers, and the Required Lenders; and
(g)Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iv) that affect
such Lender and (iii) Agent and Parent shall be permitted to amend any provision
of this Agreement or any other Loan Document (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if Agent and Parent shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any such provision.
(h)Notwithstanding the foregoing, the Agent and the Borrowers may enter into an
Incremental Amendment in accordance with Section 2.16, and the Agent and the
Borrowers may enter into an amendment pursuant to Section 2.13(d), Section 2.17
and Section 2.18, and, in any case, such document shall be effective to amend
the terms of this Agreement and the other applicable Loan Documents, in each
case without any further action or consent of any other party to any Loan
Documents except as otherwise required by such Section.



14.2    Replacement of Certain Lenders.
(a)If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 17, then
Borrowers, at their sole cost and expense (including any assignment fees), upon
at least five (5) Business Days prior irrevocable notice, may permanently
replace any Lender that failed to give its consent, authorization, or agreement
(a “Non-Consenting Lender”) or any Lender that made a claim for compensation (a
“Tax Lender”) with one or more Replacement Lenders, and the Non-Consenting
Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Non-Consenting Lender or Tax
Lender, as applicable, shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.
(b)Prior to the effective date of such replacement, the Non-Consenting Lender or
Tax Lender, as applicable, and each Replacement Lender shall execute and deliver
an Assignment and Acceptance, subject only to the Non-Consenting Lender or Tax
Lender, as applicable, being repaid in full its share of the outstanding
Obligations


59

--------------------------------------------------------------------------------





(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Non-Consenting Lender or Tax Lender, as applicable, shall refuse
or fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Non-Consenting Lender or Tax Lender, as applicable, and irrespective of
whether Agent executes and delivers such Assignment and Acceptance, the
Non-Consenting Lender or Tax Lender, as applicable, shall be deemed to have
executed and delivered such Assignment and Acceptance. The replacement of any
Non-Consenting Lender or Tax Lender, as applicable, shall be made in accordance
with the terms of Section 13.1. Until such time as one or more Replacement
Lenders shall have acquired all of the Obligations, the Revolver Commitments,
and the other rights and obligations of the Non-Consenting Lender or Tax Lender,
as applicable, hereunder and under the other Loan Documents, the Non-Consenting
Lender or Tax Lender, as applicable, shall remain obligated to make the
Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share of
Revolving Loans and to purchase a participation in each Letter of Credit, in an
amount equal to its Pro Rata Share of participations in such Letters of Credit.



14.3    No Waivers; Cumulative Remedies. No Waivers; Cumulative Remedies. No
failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Parent and Borrowers of any provision of this Agreement. Agent’s
and each Lender’s rights under this Agreement and the other Loan Documents will
be cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.



15    AGENT.



15.1    Appointment, Authority and Duties of Agent.
(a)Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent under all Loan Documents. Agent may, and each Lender authorizes
Agent to, enter into all Loan Documents to which Agent is intended to be a party
and accept the Guaranty and Security Agreement. Any action taken by Agent in
accordance with the provisions of the Loan Documents, and the exercise by Agent
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Lenders (an Bank Product Providers). Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive authority to (a) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for the Lenders for purposes of perfecting and administering
Liens under the Loan Documents, and for all other purposes stated therein;
(d) manage, supervise or otherwise deal with Collateral; and (e) take any
Enforcement Action or otherwise exercise any rights or remedies with respect to
any Collateral or under any Loan Documents, applicable law or otherwise. Agent
alone shall be authorized to determine eligibility and applicable advance rates
under the Borrowing Base, whether to impose or release any reserve, or whether
any conditions to funding or issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Lender, Bank Product Provider or other Person for
any error in judgment.
(b)Duties. The title of “Agent” is used solely as a matter of market custom and
the duties of Agent are administrative in nature only. The Agent shall not have
any duties except those expressly set forth in the Loan Documents, and in no
event does Agent have any agency, fiduciary or implied duty to or relationship
with any Lender, Bank Product Provider or other Person by reason of any Loan
Document or related transaction. The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.


60

--------------------------------------------------------------------------------





(c)Agent Professionals. The Agent may perform its duties through agents and
employees. The Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. The Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.
(d)Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by applicable law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 3, Agent may presume that the condition is satisfactory to
a Lender and Bank Product Provider unless Agent has received written notice to
the contrary from such Lender or Bank Product Provider before Agent takes the
action. Agent may request instructions from Required Lenders or other Lenders or
Bank Product Providers with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
reasonable satisfaction from Lenders or Bank Product Providers of their
indemnification obligations against Applicable Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Lenders
(and Bank Product Providers), and no Lender (or Bank Product Provider) shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1. In no event shall
Agent be required to take any action that it determines in its discretion is
contrary to applicable law or any Loan Documents or could subject any
Agent-Related Person to liability.



15.2    Liability of Agent. The Agent shall not be liable to any Lender or Bank
Product Provider for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by its bad faith, gross
negligence or willful misconduct. The Agent shall not assume any responsibility
for any failure or delay in performance or any breach by any Loan Party, Lender
or Bank Product Provider of any obligations under the Loan Documents. The Agent
shall not make any express or implied representation, warranty or guarantee to
Lenders or Bank Product Providers with respect to any Obligations, Collateral,
Liens, Loan Documents or Loan Party. No Agent-Related Person shall be
responsible to Lender (and Bank Product Providers) for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party or Account Debtor. No Agent-Related Person shall have
any obligation to any Lender or Bank Product Provider to ascertain or inquire
into the existence of any Default or Event of Default, the observance by any
Loan Party of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.



15.3    Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person. The Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.



15.4    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 3, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Agent and the other Lenders thereof in writing. Each
Lender (and Bank Product Provider) agrees that, except as otherwise provided in
any Loan Documents or with the written consent of Agent and Required Lenders, it
will not take any Enforcement Action, accelerate Obligations (other than Bank
Product Obligations) or assert any rights relating to any Collateral.




61

--------------------------------------------------------------------------------






15.5    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in
Letters of Credit hereunder. Each Lender (and Bank Product Provider) has made
such inquiries as it feels necessary concerning the Loan Documents, Collateral
and Loan Parties. Each Lender (and Bank Product Provider) acknowledges and
agrees that the other Lenders (and Bank Product Providers) have made no
representations or warranties concerning any Loan Party, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender (and Bank Product Provider) will, independently and
without reliance upon any other Lender (or Bank Product Provider), and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and participating in Letters of Credit, and in taking or
refraining from any action under any Loan Documents. Except for notices, reports
and other information expressly requested by a Lender, Agent shall have no duty
or responsibility to provide any Lender (or Bank Product Provider) with any
notices, reports or certificates furnished to Agent by any Loan Party or any
credit or other information concerning the affairs, financial condition,
business or properties of any Loan Party (or any of its Affiliates) which may
come into possession of any Agent-Related Person.



15.6    Indemnification. EACH LENDER (AND BANK PRODUCT PROVIDER) SEVERALLY SHALL
INDEMNIFY AND HOLD HARMLESS AGENT-RELATED PERSONS AND ISSUING BANK INDEMNITEES,
TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES (AND WITHOUT LIMITING THEIR
OBLIGATION TO DO SO), ON A PRO RATA BASIS, AGAINST ALL APPLICABLE CLAIMS THAT
MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNIFIED PERSON, PROVIDED
THAT ANY APPLICABLE CLAIM AGAINST AN AGENT-RELATED PERSON RELATES TO OR ARISES
FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT); PROVIDED THAT NO
LENDER SHALL BE REQUIRED TO INDEMNIFY ANY AGENT-RELATED PERSON OR ISSUING BANK
INDEMNITEE FOR APPLICABLE CLAIMS THAT A COURT OF COMPETENT JURISDICTION HAS
FINALLY DETERMINED TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH AGENT-RELATED PERSON OR ISSUING BANK INDEMNITEE. In Agent’s
discretion, it may reserve for any Applicable Claims made against an
Agent-Related Person or Issuing Bank Indemnitee, and may satisfy any judgment,
order or settlement relating thereto, from proceeds of Collateral prior to
making any distribution of Collateral proceeds to Lenders (and Bank Product
Providers). If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender (and Bank Product Provider) to
the extent of its Pro Rata Share.



15.7    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders”, “Required Lenders”, “Supermajority Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Agent, Lenders and their
Affiliates may accept deposits from, lend money to, provide Bank Products to,
act as financial or other advisor to, and generally engage in any kind of
business with, Loan Parties and their Affiliates, as if they were not Agent or
Lenders hereunder, without any duty to account therefor to any Lender (or Bank
Product Provider). In their individual capacities, Agent, Lenders and their
Affiliates may receive information regarding Loan Parties, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and shall have no obligation to provide such information to any
Lender (or Bank Product Provider).



15.8    Successor Agent.
(a)Resignation; Successor Agent. Agent may resign at any time by giving at least
30 days written notice thereof to Lenders and Borrowers. Required Lenders may
appoint a successor to replace the resigning Agent, which successor shall be (a)
a Lender or an Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and, in either case, provided no Event of Default
exists, reasonably acceptable to Borrowers. If no successor agent is appointed
prior to the effective date of Agent’s resignation, then Agent may appoint a
successor agent that is a financial institution acceptable to it (which shall be
a Lender unless no Lender accepts the role) or in the absence of such
appointment, Required Lenders shall on such date assume all rights and duties of
Agent hereunder, provided that Agent shall consult with Parent prior to such
appointment. Upon acceptance by any successor Agent


62

--------------------------------------------------------------------------------





of its appointment hereunder, such successor Agent shall thereupon succeed to
and become vested with all the powers and duties of the retiring Agent without
further act. On the effective date of its resignation, the retiring Agent shall
be discharged from its duties and obligations hereunder in its capacity as Agent
but shall continue to have all rights and protections under the Loan Documents
with respect to actions taken or omitted to be taken by it while Agent,
including the indemnification set forth in Sections 15.6 and 10.3, and all
rights and protections under this Section 15. Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of any Lender (or Bank Product
Provider) or Loan Party.
(b)Co-Collateral Agent. If appropriate under applicable law, Agent may appoint a
Person to serve as a co-collateral agent or separate collateral agent under any
Loan Document. Each right, remedy and protection intended to be available to
Agent under the Loan Documents shall also be vested in such agent. Lenders (and
Bank Product Providers) shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment. If any such agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of the agent, to the extent permitted by applicable law, shall vest
in and be exercised by Agent until appointment of a new agent.



15.9    Agreements Regarding Collateral and Borrower Materials.
(a)Lien Releases; Care of Collateral. Lenders (and Bank Product Providers)
authorize Agent to release any Lien with respect to any Collateral (a) upon
payment in full of the Obligations (other than unasserted contingent
obligations); (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Disposition or any other disposition permitted
by the Loan Documents or a Permitted Lien entitled to priority over Agent’s
Liens (and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; (d)
that is owned by a Loan Party if such Loan Party becomes an Excluded Subsidiary;
(e) if required or permitted under the terms of any other Loan Documents,
including any intercreditor agreement, or (f) subject to Section 14.1, with the
consent of Required Lenders. Lenders (and Bank Product Providers) authorize
Agent to subordinate its Liens to any Permitted Purchase Money Indebtedness or
other Lien entitled to priority hereunder. The Agent shall not have any
obligation to assure that any Collateral exists or is owned by a Loan Party, or
is cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
(b)Possession of Collateral. Agent, Lenders and Bank Product Providers appoint
each Lender as agent (for the benefit of Lender (and Bank Product Providers))
for the purpose of perfecting Liens in any Collateral held or controlled by such
Lender, to the extent such Liens are perfected by possession or control. If any
Lender obtains possession or control of any Collateral, it shall notify Agent
thereof and, promptly upon Agent’s request, deliver such Collateral to Agent or
otherwise deal with it in accordance with Agent's instructions.
(c)Agent shall promptly provide to Lenders, when complete, any field
examination, audit, appraisal report or valuation prepared for Agent with
respect to any Loan Party or Collateral (“Report”) and other Borrower Materials
received pursuant to Schedule 5.1 or 5.2. Reports and other Borrower Materials
may be made available to Lenders by providing access to them on the Platform,
but Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential in accordance with
Section 18.9(a). Each Lender shall indemnify and hold harmless Agent and any
other Person preparing a Report from any action such Lender may take as a result
of or any conclusion it may draw from any Borrower Materials, as well as from
any Applicable Claims arising as a direct or indirect result of Agent furnishing
same to such Lender, via the Platform or otherwise.

15.10    Ratable Sharing.
(a)If any Lender obtains any payment or reduction of any Obligation, whether
through set-off or otherwise, in excess of its ratable share of such Obligation,
such Lender shall forthwith purchase from Lenders (and Bank Product Providers)
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a pro rata basis or in accordance with Section
2.4(b)(iv). If any of such payment or reduction is thereafter


63

--------------------------------------------------------------------------------





recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 2.3(i) and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction. No Lender shall set off against an Agent Account without Agent’s
prior consent.





15.11    Remittance of Payments and Collections.
(a)Remittances Generally. All payments by any Lender to Agent shall be made by
the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. on a Business Day,
payment shall be made by Lender not later than 3:00 p.m. on such day, and if
request is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the
next Business Day. Payment by Agent to any Lender (or Bank Product Provider)
shall be made by wire transfer, in the type of funds received by Agent. Any such
payment shall be subject to Agent’s right of offset for any amounts due from
such payee under the Loan Documents.
(b)Failure to Pay. If any Lender (or Bank Product Provider) fails to pay any
amount when due by it to Agent pursuant to the terms hereof, such amount shall
bear interest, from the due date until paid in full, at the greater of the
Federal Funds Rate or the rate determined by Agent as customary for interbank
compensation for two (2) Business Days and thereafter at the Default Rate for
Base Rate Loans. In no event shall Borrowers be entitled to credit for any
interest paid by a Lender (or Bank Product Provider) to Agent, nor shall a
Defaulting Lender be entitled to interest on amounts held by Agent pursuant to
Section 2.3(i).
(c)Recovery of Payments. If Agent pays an amount to a Lender (or Bank Product
Provider) in the expectation that a related payment will be received by Agent
from a Loan Party and such related payment is not received, then Agent may
recover such amount from the Lender (or Bank Product Provider). If Agent
determines that an amount received by it must be returned or paid to a Loan
Party or other Person pursuant to applicable law or otherwise, then Agent shall
not be required to distribute such amount to any Lender (or Bank Product
Provider). If any amounts received and applied by Agent to Obligations held by a
Lender (or Bank Product Provider) are later required to be returned by Agent
pursuant to applicable law, such Lender (or Bank Product Provider) shall pay to
Agent, on demand, its share of the amounts required to be returned.



15.12    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as a “Joint Lead Arranger” or “Joint
Bookrunner” of any kind shall have no right or duty under any Loan Documents
other than those applicable to all Lenders, and shall in no event have any
fiduciary duty to any Lender (or any Bank Product Provider).



15.13    Bank of Product Providers. Each Bank Product Provider, by delivery of a
notice (including by way of delivery of a Bank Product Provider Agreement) to
Agent of a Bank Product, agrees to be bound by the Loan Documents, including
Section 2.4(b)(iv), Section 18.5, Section 18.9(c) and Section 15. Each Bank
Product Provider shall indemnify and hold harmless Agent-Related Persons, to the
extent not reimbursed by Loan Parties, against all Applicable Claims that may be
incurred by or asserted against any Agent-Related Person in connection with such
provider's Bank Product Obligations.



15.14    No Third Party Beneficiaries. This Section 15 is an agreement solely
among Lender (and Bank Product Providers) and Agent, and shall survive payment
in full of the Obligations. This Section 15 does not confer any rights or
benefits upon Borrowers or any other Person. As between Borrowers and Agent, any
action that Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by Lenders (and Bank Product Providers).


64

--------------------------------------------------------------------------------






16    [RESERVED]

17    WITHHOLDING TAXES.



17.1    Payments. All payments made by any Loan Party hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any Taxes, except as required by
applicable law. If any applicable law requires any deduction or withholding of
an Indemnified Tax, then the applicable Loan Party agrees (subject to Section
2.15 of this Agreement) to pay the full amount of such Indemnified Taxes and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 17.1 after withholding or deduction for or on account
of any Indemnified Taxes, will not be less than the amount provided for herein.
The applicable Loan Party will furnish to Agent as promptly as possible after
the date the payment of any Indemnified Tax is due pursuant to applicable law,
certified copies of Tax receipts evidencing such payment by the applicable Loan
Party. The applicable Loan Party agrees to timely pay any present or future
stamp, value added or documentary taxes or any other excise or property taxes,
charges, or similar levies that arise from any payment made hereunder or from
the execution, delivery, performance, recordation, or filing of, or otherwise
with respect to this Agreement or any other Loan Document in accordance with
applicable law, except any such taxes with respect to Agent, any Lender,
Participant or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder imposed as a result of a present or
former connection between such Agent, Lender, Participant or such other
recipient and the jurisdiction imposing such tax that are taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
14.2).

17.2    Exemptions.
(a)Any Lender or Participant that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under this Agreement or any
other Loan Document shall deliver to Agent and Parent (or, in the case of a
Participant, to the Lender granting the participation only), at the time or
times prescribed by applicable law and at the time or times reasonably requested
by Agent or Parent, such properly completed and executed documentation
reasonably requested by Agent or Parent or prescribed by applicable law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or Participant, if reasonably requested by
Agent or Parent, shall deliver to Agent and Parent (or, in the case of a
Participant, to the Lender granting the participation only) such other
documentation prescribed by applicable law or reasonably requested by Agent or
Parent as will enable Agent or Parent to determine whether or not such Lender or
Participant is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 17.2(c) and paragraphs (a)(i)
through (a)(iv) of this Section 17.2(a)) shall not be required if in the
Lender’s or the Participant’s reasonable judgment such completion, execution or
submission would subject such Lender or Participant to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender or Participant. Without limiting the generality of the foregoing:
(i)if such Lender or Participant is entitled to claim an exemption from United
States withholding Tax pursuant to the portfolio interest exception under
Sections 881(c) or 871(h) of the IRC (the “Portfolio Interest Exemption”), (A) a
statement of the Lender or Participant (a “Tax Status Certificate”), signed
under penalty of perjury, in form and substance reasonably satisfactory to Agent
and Parent that it is not (1) a “bank” as described in Section 881(c)(3)(A) of
the IRC, (2) a 10 percent (10.0%) shareholder of Parent (within the meaning of
Section 881(c)(3)(B) of the IRC), or (3) a controlled foreign corporation
related to Borrowers within the meaning of Section 881(c)(3)(C) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or W-8BEN-E, as
applicable, or Form W-8IMY (with proper attachments);
(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding Tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or W-8BEN-E, as applicable;
(iii)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;


65

--------------------------------------------------------------------------------





(iv)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding Tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments);
(v)where such Lender or Participant is a partnership (for U.S. federal income
tax purposes) or otherwise not a beneficial owner (e.g., where such Lender has
sold a participation), IRS Form W-8IMY accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, or IRS Form W-9 (or, in each case, any successor
thereto) and all required supporting documentation from each beneficial owner,
as applicable (including, where one or more of the underlying beneficial
owner(s) is claiming the benefits of the Portfolio Interest Exemption, a Tax
Status Certificate of such beneficial owner(s) (provided that, if the Lender is
a partnership and not a participating Lender, the Tax Status Certificate from
the beneficial owner(s) may be provided by such Lender on behalf of the
beneficial owner(s))); or
(vi)a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax.
(b)Any Lender or Participant that is not a United States person within the
meaning of Section 7701(a)(3) of the IRC shall, to the extent it is legally
entitled to do so, deliver to Agent and Parent (or, in the case of a
Participant, to the Lender granting the participation only) (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Lender or Participant becomes a Lender or Participant under this Agreement
(and from time to time thereafter upon the reasonable request of Agent or
Parent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Agent or Parent to determine the
withholding or deduction required to be made.
(c)Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms (or promptly
notify Agent and Parent in writing that such Lender or Participant is not
legally eligible to do so) and to notify promptly Agent and Parent (or, in the
case of a Participant, the Lender granting the participation only) of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.
(d)If a payment made to a Lender or Participant under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Participant were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Parent and the Agent, or, in the case
of a Participant, to the Lender granting the participation, at the time or times
prescribed by law and at such time or times reasonably requested by Parent or
the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Parent or the Agent as may be necessary
for Parent and the Agent to comply with their obligations under FATCA and to
determine that such Lender or Participant has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 17.2(d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

17.3    Reductions.
(a)If a Lender or a Participant is subject to an applicable withholding Tax,
Borrowers or Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount equivalent to the applicable withholding Tax. If the forms or other
documentation required by Section 17.2(a) or 17.2(c) are not delivered to Agent
and Parent (or, in the case of a Participant, to the Lender granting the
participation), then Agent or Borrowers (or, in the case of a Participant, to
the Lender granting the participation) may withhold from any payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding Tax.
(b)Each Loan Party shall (subject to Section 2.15 of this Agreement) indemnify
Lender or Agent, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 17) payable or paid by such
Lender or Agent or required to be withheld or deducted from a payment due from
or on account of any obligation of any Loan Party to such Lender or Agent and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A


66

--------------------------------------------------------------------------------





certificate as to the amount of such payment or liability delivered to the
applicable Loan Party by such Lender (with a copy to Agent), or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(c)Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 17)
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.1(i) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Agent to the Lender from any other source
against any amount due to the Agent under this Section 17.3(c).



17.4    Refunds. If Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
for which it has received additional amounts pursuant to this Section 17, so
long as no Default or Event of Default has occurred and is continuing, it shall
pay over such refund to the applicable Loan Party (but only to the extent of
payments made, or additional amounts paid, by the applicable Loan Party under
this Section 17 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the applicable Governmental Authority with respect to such
a refund); provided, that the applicable Loan Party, upon the request of Agent
or such Lender, agrees to repay the amount paid over to the applicable Loan
Party (plus any penalties, interest or other charges imposed by the applicable
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the bad faith, willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 17.4, in no event will the Agent or
Lender be required to pay any amount to a Loan Party pursuant to this Section
17.4 the payment of which would place Agent or Lender in a less favorable net
after-Tax position than the Lender or Agent would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. Notwithstanding anything
in this Agreement to the contrary, this Section 17.4 shall not be construed to
require Agent or any Lender to make available its Tax returns (or any other
information which it deems confidential) to the applicable Loan Party or any
other Person.



18    GENERAL PROVISIONS.



18.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent and each Lender whose signature is provided for
on the signature pages hereof.



18.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.



18.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.




67

--------------------------------------------------------------------------------






18.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.



18.5    Bank Product Providers.
(a)Each Bank Product Provider in its capacity as such shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents. It is understood and agreed
that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider (including in any Bank Product Provider Agreement) as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof). The Borrowers may obtain Bank Products from any Bank
Product Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
(b)At any time prior to or within ten (10) days after the date of the provision
of the applicable Bank Product to the Borrowers or their Subsidiaries, or in the
case of a Bank Product in effect on the Closing Date, at least five (5) Business
Days prior to the Closing Date, if the applicable Borrower or Subsidiary and the
applicable Bank Product Provider desire that the monetary obligations in respect
of such Bank Product Agreement be treated as “Bank Product Obligations” or, in
the case of transactions under a Hedge Agreement, “Pari Secured Hedge
Obligations” hereunder with rights in respect of payment of proceeds of the
Collateral in accordance with the waterfall provisions set forth in Section
2.4(b)(iv), the applicable Bank Product Provider shall provide to the Agent an
executed Bank Product Provider Agreement (to be acknowledged by the Agent) that
specifies, (i) with respect to each Bank Product Provider Agreement that is a
Hedge Agreement, whether such Hedge Agreement is to be a “Pari Secured Hedge
Agreement” and treated as pari passu in priority of payment with the principal
outstanding of the Revolving Loans in accordance with clause (K) of the
waterfall provisions set forth in Section 2.4(b)(iv), so long as such Hedge
Agreement is with any counterparty that is a Hedge Provider at the time such
Hedge Agreement is entered into and (ii) the maximum amount of Bank Product
Obligations to be secured by the Collateral as of the date of such Bank Product
Provider Agreement (which maximum amount may be updated by further notice from
the applicable Bank Product Provider to the Agent from time to time). If, in any
Bank Product Provider Agreement, the applicable Hedge Provider shall fail to
include that a Hedge Agreement shall constitute a Pari Secured Hedge Agreement,
then such Hedge Agreement shall not constitute a Pari Secured Hedge Agreement
and shall be afforded the priority of payment of proceeds of the Collateral
under Section 2.4(b)(iv)(L) of the waterfall provisions. If, at any time, a
Revolving Lender ceases to be a Revolving Lender under the Agreement, then, from
and after the date on which it ceases to be a Revolving Lender thereunder,
neither it nor any of its Affiliates shall constitute Bank Product Providers and
the obligations with respect to Bank Product Agreements entered into with such
former Revolving Lender or any of its Affiliates shall no longer constitute Bank


68

--------------------------------------------------------------------------------





Product Obligations and, if applicable, Pari Secured Hedge Obligations. If, at
any time, the aggregate marked to market exposure of Pari Secured Hedge
Obligations exceeds the Available Hedge Amount, then the portion of the marked
to market exposure of each Pari Secured Hedge Obligation that is in excess of
the Available Hedge Amount shall, for all purposes of Section 2.4(b)(iv), be
treated as and deemed to be Obligations of a Bank Product Provider payable under
clause (L) of Section 2.4(b)(iv) and shall be paid in accordance with the last
paragraph of Section 2.4(b)(iv).



18.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein. Each Lender
and their affiliates may have economic interests that conflict with those of the
Borrower.



18.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.



18.8    Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any applicable law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent transfers,
preferences, or other voidable or recoverable obligations or transfers (each, a
“Voidable Transfer”), or because such member of the Lender Group or Bank Product
Provider elects to do so on the reasonable advice of its counsel in connection
with a claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys' fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.



18.9    Confidentiality.
(a)Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated


69

--------------------------------------------------------------------------------





business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and, to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i) and clause (ii)
below, “Lender Group Representatives”) on a “need to know” basis in connection
with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers) and any of their attorneys
for and other advisors, accountants, auditors and consultants to any member of
the Lender Group and to employees, directors and officers on a “need to know”
basis in connection with this Agreement and the transactions contemplated hereby
and on a confidential basis, provided that any such Person shall have agreed to
receive such information hereunder subject to the terms of this Section 18.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause  (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 18.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 18.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (x) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document. In addition, the Agent
and the Lenders may disclose the existence of this Agreement and publicly
available information about this Agreement to (i) any actual or prospective
direct or indirect counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers or (ii) market data collectors, similar
service providers to the lending industry, and service providers to the Agent
and the Lenders in connection with the administration and management of this
Agreement.
(b)Anything in this Agreement to the contrary notwithstanding, Agent may
disclose customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of any Borrower or the other Loan Parties and
the Revolver Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent.
(c)The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked


70

--------------------------------------------------------------------------------





“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor” (or another similar term). Agent and its
Affiliates and the Lenders shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” or that are not at any time filed with the SEC as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor” (or such other similar term).



18.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Revolver Commitments have not expired
or been terminated.



18.11    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.



18.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.



18.13    Parent as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), (c) to take
such action as the Administrative Borrower deems appropriate on its behalf to
obtain Revolving Loans and Letters of Credit and to exercise such other powers
as are reasonably incidental thereto to carry out the purposes of this Agreement
and (d) execute and deliver any amendments, consents, waivers or other
instruments related to this Agreement and the other Loan Documents on behalf of
such Borrower and any such amendment, consent, waiver or other instrument shall
be binding upon and enforceable against such other Borrower to the same extent
as if made directly by such Borrower (but Agent shall be entitled to require
execution thereof by all Borrowers). It is understood that the handling of the
Loan Account and Collateral in a combined fashion, as more fully set forth


71

--------------------------------------------------------------------------------





herein (and subject to the terms herein), is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that Lender Group shall not incur liability to any Borrower as a result hereof.
Each Borrower expects to derive benefit, directly or indirectly, from the
handling of the Loan Account and the Collateral in a combined fashion, as more
fully set forth herein (and subject to the terms herein), since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group. To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and holds each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (i) the handling of the Loan
Account and Collateral securing the Obligations as herein provided, or (ii) the
Lender Group’s relying on any instructions of the Administrative Borrower,
except that the Borrowers will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 18.13 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the bad faith, gross negligence or willful
misconduct of such Agent-Related Person or Lender-Related Person, as the case
may be.



18.14    Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Agent could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Obligor agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Agent receives payment of any sum so adjudged to be due hereunder in the Second
Currency, the Agent may, in accordance with normal banking procedures, purchase,
in the New York foreign exchange market, the Original Currency with the amount
of the Second Currency so paid; and if the amount of the Original Currency so
purchased or could have been so purchased is less than the amount originally due
in the Original Currency, each Obligor agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Agent against such
loss. The term “rate of exchange” in this Section 18.14 means the Spot Rate at
which the Agent, in accordance with normal practices, is able on the relevant
date to purchase the Original Currency with the Second Currency, and includes
any premium and costs of exchange payable in connection with such purchase.



18.15    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


72

--------------------------------------------------------------------------------





As used herein, the following terms have the following meanings:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.



18.16    Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person


73

--------------------------------------------------------------------------------





ceases being a Lender party hereto, for the benefit of, the Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that at least one of the following is and will be true:
(i)such Lender is not using Plan Assets of one or more Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that the Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
(c)For purposes of this Section 18.16, the following terms shall have the
meanings assigned here:
(i)“Commitments” means the Incremental Commitments and the Revolver Commitments.
(ii)“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.



18.17    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Hedge
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


74

--------------------------------------------------------------------------------





(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 18.17, the following terms have the following
meanings:
(i)“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
(ii)“Covered Entity” means any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
(iii)“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv)“QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).



18.17    Application of Sanctions Provisions to the Loan Parties. Sections 4.7,
4.13, 4.18 and 5.8 shall only apply to any of the Loan Parties, any Subsidiary,
any Affiliate or any broker or other agent of any Loan Party which is bound by
any Anti-Boycott Regulations insofar as the giving of and compliance with such
representations, warranties, covenants and undertakings do not and will not
result in a violation of or conflict with, or liability under any Anti-Boycott
Regulations.

19    INTERCREDITOR AGREEMENT
The terms of this Agreement and the other Loan Documents (other than the
Intercreditor Agreement), any Lien granted to the Agent pursuant to any Loan
Document and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
inconsistency between the provisions of this Agreement and the Loan Documents
(other than the Intercreditor Agreement), on the one hand, and the Intercreditor
Agreement, on the other hand, the provisions of the Intercreditor Agreement
shall supersede the provisions of this Agreement and the Loan Documents (other
than the Intercreditor Agreement). Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, all rights and
remedies of the Agent (and the Lender Group) shall be subject to the terms of
the Intercreditor Agreement, and until the Discharge of Fixed Asset Obligations
(as defined in the Intercreditor Agreement), (i) except for express requirements
of this Agreement, no Loan Party shall be required hereunder or under any other
Loan Document to take any action in respect of the Fixed Asset Priority
Collateral that is inconsistent with such Loan Party’s obligations under the
Senior Secured Notes Documents except if otherwise provided in the Intercreditor
Agreement and (ii) any obligation of any Loan Party hereunder or under any other
Loan Document with respect to the delivery or control of any Fixed Asset
Priority Collateral, the novation of any lien on any certificate of title, bill
of lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case in respect of any Fixed Asset Priority Collateral shall be
deemed to be satisfied if such Loan Party complies with the requirements of the
similar provision of the applicable Senior Secured Notes Document.


75

--------------------------------------------------------------------------------









[Signature pages to follow.]




76

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
BORROWER
CLEVELAND-CLIFFS INC.
 
/s/ James D. Graham
 
Name: James D. Graham
 
Title: Executive Vice President, Chief Legal Officer and Secretary



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Agent and as a Lender
By:
/s/ Thomas H. Herron
Name:
Thomas H. Herron
Title:
Senior Vice President



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





Wells Fargo Bank, National Association, as a Lender
By:
/s/ Sarah Raybon
Name:
Sarah Raybon
Title:
Authorized Signatory



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender
By:
/s/ Eric B. Bergeson
Name:
Eric B. Bergeson
Title:
Authorized Officer



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





PNC Bank, National Association, as a Lender
By:
/s/ Robert T. Brown
Name:
Robert T. Brown
Title:
Vice President



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:
/s/ Mikhail Faybusovich
Name:
Mikhail Faybusovich
Title:
Authorized Signatory
 
 
By:
/s/ Komal Shah
Name:
Komal Shah
Title:
Authorized Signatory



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





Deutsche Bank AG New York Branch, as a Lender
By:
/s/ Michael Strobel
Name:
Michael Strobel
Title:
Vice President
 
If second signature is needed:
 
 
By:
/s/ Susan Onal
Name:
Susan Onal
Title:
Associate



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender
By:
/s/ Thomas M. Manning
Name:
Thomas M. Manning
Title:
Authorized Signatory



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





Regions Bank, as a Lender
By:
/s/ Stephen J. McGreevy
Name:
Stephen J. McGreevy
Title:
Managing Director



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Paul Vitti
Name:
Paul Vitti
Title:
Managing Director



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





Citibank, N.A., as a Lender
By:
/s/ David L. Smith
Name:
David L. Smith
Title:
Vice President and Director



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





Citizens Bank N.A., as a Lender
By:
/s/ James G. Zamborsky
Name:
James G. Zamborsky
Title:
Vice President



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender
By:
/s/ Craig Malloy
Name:
Craig Malloy
Title:
Director



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





The Huntington National Bank, as a Lender
By:
/s/ Paul Weybrecht
Name:
Paul Weybrecht
Title:
Senior Vice President



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





BMO Harris Bank N.A., as a Lender
By:
/s/ Quinn Heiden
Name:
Quinn Heiden
Title:
Managing Director



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Matthew Kasper
Name:
Matthew Kasper
Title:
Senior Vice President



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





Truist Bank, as a Lender
By:
/s/ Amanda Watkins
Name:
Amanda Watkins
Title:
Director



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of New York
Community Bank, as a Lender
By:
/s/ Willard D. Dickerson, Jr.
Name:
Willard D. Dickerson, Jr.
Title:
Senior Vice President



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





Siemens Financial Services, Inc., as a Lender
By:
/s/ Jeffrey B. Iervese
Name:
Jeffrey B. Iervese
Title:
Vice President
 
 
By:
/s/ William Pope
Name:
William Pope
Title:
Sr. Loan Closer



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





ING CAPITAL LLC
By:
/s/ Jean Grasso
Name:
Jean Grasso
Title:
Managing Director
 
If second signature is needed:
 
By:
/s/ Tyler Bowman
Name:
Tyler Bowman
Title:
Vice President



[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender
By:
/s/ Alexandre Camerlain
Name:
Alexandre Camerlain
Title:
Authorized Signatory





[Signature Page to Asset-Based Revolving Credit Agreement]



--------------------------------------------------------------------------------






EXHIBIT A-1


[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of [l] between [l] (“Assignor”) and [l] (“Assignee”).
Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
March 13, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
CLEVELAND-CLIFFS INC., an Ohio corporation, as Parent (“Parent”), the
Subsidiaries of Parent from time to time party thereto as “Borrowers” (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and individually and collectively as “Borrowers”),
the lenders party thereto and BANK OF AMERICA, N.A., a national banking
association, as agent for each member of the Lender Group and the Bank Product
Providers (the “Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement.
1.Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Revolving Loans and $___________ of Assignor’s participations in Letters of
Credit and (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Assignment Agreement
shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice attached hereto as Annex I delivered to Agent,
provided that such Assignment Notice is executed by Assignor, Assignee and, if
applicable, Agent, each Issuing Bank and the Borrowers. From and after the
Effective Date, Assignee hereby expressly assumes, and undertakes to perform,
all of Assignor’s obligations in respect of the Assigned Interest, and all
principal, interest, fees and other amounts which would otherwise be payable to
or for Assignor's account in respect of the Assigned Interest shall be payable
to or for Assignee's account, to the extent such amounts accrue on or after the
Effective Date.
2.Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $__________ and the outstanding
balance of its Revolving Loans and participations in Letters of Credit is
$__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other instrument or document furnished
pursuant thereto, other than that (i) Assignor is the legal and beneficial owner
of the interest being assigned by it hereunder, (ii) such interest is free and
clear of any adverse claim, (iii) Assignor has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment Agreement and
to consummate the transactions contemplated thereby and (iv) Assignor is not a
Defaulting Lender; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance by Borrowers of their obligations under the Loan Documents.
[Assignor is attaching the promissory note[s] held by it and requests that Agent
exchange such note[s] for new promissory notes payable to Assignee [and
Assignor].]
3.Assignee (a) represents and warrants that (i) it is legally authorized to
enter into this Assignment Agreement and has taken all action necessary to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and (ii)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; (b) confirms that it has received
copies of the Credit Agreement and such other Loan Documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Transferee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
(g) represents and warrants that the assignment evidenced hereby will not result
in a non-exempt “prohibited transaction” under Section 406 of


A-1-1

--------------------------------------------------------------------------------





ERISA; and (h) attaches the forms prescribed by the Internal Revenue Service of
the United States certifying as to the Assignee's status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty.
4.This Assignment Agreement shall be governed by the laws of the State of New
York. If any provision is found to be invalid under applicable law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Assignment Agreement shall remain in full force and effect.
5.From and after the Effective Date, the Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to Assignor for amounts which have accrued to but
excluding the Effective Date and to Assignee for amounts which have accrued from
and after the Effective Date. Notwithstanding the foregoing, the Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to Assignee.
6.This Assignment Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment Agreement.
7.Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________
__________________________
__________________________
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________


A-1-2

--------------------------------------------------------------------------------





[Remainder of this page intentionally left blank]




A-1-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers, as of the first date written above.
[NAME OF ASSIGNOR]
as Assignor
By:
 
 
Name:
 
Title:



[NAME OF ASSIGNEE]
as Assignee
By:
 
 
Name:
 
Title:









A-1-4

--------------------------------------------------------------------------------





ANNEX I TO ASSIGNMENT AND ACCEPTANCE


ASSIGNMENT NOTICE
Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
March 13, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
CLEVELAND-CLIFFS INC., an Ohio corporation, as Parent (“Parent”), the
Subsidiaries of Parent from time to time party thereto as “Borrowers” (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and individually and collectively as “Borrowers”),
the lenders party thereto and BANK OF AMERICA, N.A., a national banking
association, as agent for each member of the Lender Group and the Bank Product
Providers (the “Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement.
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolving Loans and $___________ of
Assignor’s participations in Letters of Credit and (b) the amount of $__________
of Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Assignment Agreement shall be effective as of the date
(“Effective Date”) indicated below, provided this Assignment Notice is executed
by Assignor, Assignee and, if applicable, Agent, each Issuing Bank and
Borrowers. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor’s obligations under the Credit Agreement to the extent of the
Assigned Interest, as of the Effective Date.
For purposes of the Credit Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
The address of Assignee to which notices and information are to be sent under
the terms of the Credit Agreement is:
________________________
________________________
________________________
________________________
The address of Assignee to which payments are to be sent under the terms of the
Credit Agreement is shown in the Assignment Agreement.
This Assignment Notice is being delivered to Borrowers and Agent pursuant to
Section 13.1 of the Credit Agreement. Please acknowledge your acceptance of this
Assignment Notice by executing and returning to Assignee and Assignor a copy of
this Assignment Notice.
[Remainder of this page intentionally left blank]


A-1-5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Notice to be
executed by their respective officers, as of the first date written above.
[NAME OF ASSIGNOR]
as Assignor
By:
 
 
Name:
 
Title:



[NAME OF ASSIGNEE]
as Assignee
By:
 
 
Name:
 
Title:



ACCEPTED AS OF THE DATE
FIRST WRITTEN ABOVE
[BANK OF AMERICA, N.A., as Agent]¹
By:
 
 
Name:
 
Title:

[[ISSUING BANK], as Issuing Bank]²
By:
 
 
Name:
 
Title:



[INSERT BORROWERS’ SIGNATURE BLOCKS]]³












-----------------------------------------------------
1 Include to the extent required by Section 13(a)(i) of the Credit Agreement.
2 Include to the extent required by Section 13(a)(i) of the Credit Agreement.
3 Include to the extent required by Section 13(a)(i) of the Credit Agreement.




A-1-6

--------------------------------------------------------------------------------






EXHIBIT B-1
[FORM OF] BORROWING BASE CERTIFICATE
[•] [•], 20[•]
Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
March 13, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”), by
and among CLEVELAND-CLIFFS INC., an Ohio corporation, as Parent (“Parent”), the
Subsidiaries of Parent from time to time party thereto as “Borrowers” (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and individually and collectively as “Borrowers”),
the lenders party thereto and BANK OF AMERICA, N.A., a national banking
association, as agent for each member of the Lender Group and the Bank Product
Providers. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.
Pursuant to Section 5.2 of the Credit Agreement, the undersigned Responsible
Officer of Parent hereby certifies, solely in his/her capacity as a Responsible
Officer and not in any individual capacity, that the items set forth on Schedule
I hereto, calculated in accordance with the terms and definitions set forth in
the Credit Agreement for such items, are true and correct in all material
respects.
For the avoidance of doubt, nothing contained in this Borrowing Base Certificate
shall constitute a waiver, modification or limitation in the terms or conditions
set forth in the Credit Agreement.


[Remainder of this page intentionally left blank]




B-1-1

--------------------------------------------------------------------------------





In witness whereof, this Borrowing Base Certificate is executed by the
undersigned as of the date first written above.
CLEVELAND-CLIFFS INC., an Ohio corporation, as Parent
By:
 
 
Name:
 
Title:







B-1-2

--------------------------------------------------------------------------------





Schedule I


[Attached]






B-1-3

--------------------------------------------------------------------------------






EXHIBIT B-2
[FORM OF] BANK PRODUCT PROVIDER AGREEMENT
[•] [•], 20[•]
To:    Bank of America, N.A.
135 S. LaSalle Street; Suite 925
Chicago, IL 60604
Attn: Thomas Herron
Tel No.: 312-992-6107
Fax No.: 312-904-7190
Email: thomas.h.herron@bofa.com


Re:    Bank Product Obligations
Reference is made to that certain Asset-Based Revolving Credit Agreement, dated
as of March 13, 2020 (as amended, restated, amended and restated, supplemented
or otherwise modified and in effect on the date hereof, the “Credit Agreement”),
by and among CLEVELAND-CLIFFS INC., an Ohio corporation, as Parent (“Parent”),
the Subsidiaries of Parent from time to time party thereto as “Borrowers” (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and individually and collectively as “Borrowers”),
the lenders party thereto and BANK OF AMERICA, N.A., a national banking
association, as agent for each member of the Lender Group and the Bank Product
Providers (the “Agent”). Each of the undersigned hereby acknowledge the
following as of the date hereof:
The undersigned is [a Lender][an Affiliate of [insert name of Lender], which is
a Lender], and is providing to [insert name(s)], which [is a Borrower][are
Borrowers][a Subsidiary of a Borrower], the following Bank Product(s) that are
permitted under the terms of the Credit Agreement:
[insert description of Bank Product(s)] The undersigned agrees that the
obligations under such Bank Product shall constitute [“Bank Product
Obligations”][“Pari Secured Hedge Obligations” and the Hedge Agreement with
respect to such Bank Product shall constitute a “Pari Secured Hedge Agreement”]4
for purposes of the Credit Agreement.
The maximum amount to be secured by the Collateral with respect to such Bank
Product is $[insert amount]. The methodology to be used in calculating such
amount is: [describe].
The undersigned hereby agrees to be bound by the provisions of Sections 15.13
and 18.5 of the Credit Agreement, and the provisions of the Credit Agreement
referred to in such Sections, as provided therein.
Upon execution of this letter agreement by the undersigned and acceptance by
Agent, the undersigned shall be a Bank Product Provider with regard to the [Bank
Product Obligations] [Pari Secured Hedge Obligations] described above (in each
case, subject to the terms of the Credit Agreement and the other Loan
Documents).










--------------------------
4 With respect to each Bank Product Provider Agreement that is a Hedge
Agreement, indicate whether such Hedge Agreement is to be a “Pari Secured Hedge
Agreement” and treated as pari passu in priority of payment with the principal
outstanding of the Revolving Loans in accordance with clause (K) of the
waterfall provisions set forth in Section 2.4(b)(iv) of the Credit Agreement or
treated as “Bank Product Obligations” and paid last out of the waterfall
provisions in accordance with clause (L) of Section 2.4(b)(iv).


B-2-1

--------------------------------------------------------------------------------





This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto. This letter agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this letter agreement by telecopier, facsimile or other electronic
transmission (i.e. a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart hereof.
Unless otherwise defined herein, capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.


[Remainder of this page intentionally left blank]




B-2-2

--------------------------------------------------------------------------------





Very truly yours,
[insert name of Bank Product Provider]
By
    

Name:    
Title:
ACKNOWLEDGED AND AGREED TO
THIS ____ DAY OF ______, 20__:


BANK OF AMERICA, N.A.,
as Agent
By        
Name:
Title:






B-2-3

--------------------------------------------------------------------------------






EXHIBIT C-1
[FORM OF] COMPLIANCE CERTIFICATE
[on Parent’s letterhead]
To:    Bank of America, N.A.
135 S. LaSalle Street; Suite 925
Chicago, IL 60604
Attn: Thomas Herron
Tel No.: 312-992-6107
Fax No.: 312-904-7190
Email: thomas.h.herron@bofa.com


Re:    Compliance Certificate dated [l], 20[l]
Ladies and Gentlemen:
Reference is made to that certain Asset-Based Revolving Credit Agreement, dated
as of March 13, 2020 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among CLEVELAND-CLIFFS INC.,
an Ohio corporation, as Parent (“Parent”), the Subsidiaries of Parent from time
to time party thereto as “Borrowers” (such Subsidiaries, together with Parent,
are referred to hereinafter each individually as a “Borrower” and individually
and collectively as “Borrowers”), the lenders party thereto and BANK OF AMERICA,
N.A., a national banking association, as agent for each member of the Lender
Group and the Bank Product Providers. All initially capitalized terms used
herein and in the schedules hereto and not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.
Pursuant to Section 5.1 and Section 5.2 of the Credit Agreement, the undersigned
officer of Parent hereby certifies as of the date hereof that:
1.The financial information of Parent and its Subsidiaries furnished in Schedule
1 attached hereto, has been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for year-end audit adjustments and the
lack of footnotes), and fairly presents in all material respects the
consolidated financial condition and the results of operations of the Loan
Parties and their Subsidiaries as of the date set forth therein.
2.Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.
3.Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Parent
and/or its Subsidiaries have taken, are taking, or propose to take with respect
thereto.
4.The financial calculations, analyses and information set forth on Schedule 3
attached hereto are delivered in compliance with the applicable provisions of
the Credit Agreement requiring delivery thereof.
[Remainder of this page intentionally left blank]


C-1-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
as of the date first written above.
                            
CLEVELAND-CLIFFS INC., an Ohio corporation, as Parent
By:
 
 
Name:
 
Title:





C-1-2

--------------------------------------------------------------------------------





SCHEDULE 1


Financial Information




C-1-3

--------------------------------------------------------------------------------





SCHEDULE 2


Default or Event of Default




C-1-4

--------------------------------------------------------------------------------





SCHEDULE 3


Financial Calculations5
The information described herein is as of [_________, ____], 6 (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period from
[_______, ____]7 to the Computation Date (the “Relevant Period”).
1.
Fixed Charge Coverage Ratio

(a)
EBITDA8 for the Relevant Period ended on the Computation Date
$_____
(b)
Capital Expenditures made (except (x) any amounts related to capitalized
interest with respect thereto, (y) any Capital Expenditures made or incurred
after the Closing Date but on or prior to September 30, 2020 in an aggregate
amount not to exceed $250,000,000 in connection with the Toledo, Ohio hot
briquetted iron production plant or (z) those financed with Indebtedness (other
than Revolving Loans) or proceeds of an equity issuance of Parent to the extent
such proceeds are applied to finance such Capital Expenditures within one
hundred eighty (180) days)
$_____
(c)
Federal, state and local income Taxes paid in cash during the Relevant Period
(net of federal, state and local Tax refunds received in cash during such
period)
$_____
(d)
Result of line (a) minus line (b) minus line (c)
$_____
(e)
Fixed Charges9 for thee Relevant Period10
$_____
(f)
Ratio of line (d) to line (e)
Actual:
_____:1.00
Required:
≥ 1.00:1.0011 

------------------------------------
5 The following set forth in this Schedule are summaries and are qualified in
their entirety by reference to the full text of the calculation provided in the
Credit Agreement.
6 Insert the last day of the respective fiscal quarter or fiscal year covered by
the financial statements which are required to be accompanied by this Compliance
Certificate.
7 Insert the first day of the most recently completed four consecutive fiscal
quarters of the Parent ended on the Computation Date.
8 Insert amount from line 2(e) below.
9 Insert amount from line 3(e) below.
10 For purposes of calculating the items in clauses (a), (b) and clause (d)
above, such amounts for the fiscal quarter ending December 31, 2019 shall be
$172,826,000, $80,584,000 and $253,901,000, respectively, for the fiscal quarter
ending September 30, 2019 shall be $252,384,000, $75,037,000 and $104,688,000,
respectively, and for the fiscal quarter ending June 30, 2019 shall be
$417,220,000, $75,427,000 and $96,679,000, respectively, in each case subject to
adjustment on a pro forma basis for all transactions consummated after the date
of this Agreement for which the Fixed Charge Coverage Ratio is tested on a pro
forma basis and includes such period.
11 Commencing on the date on which a Financial Covenant Period begins and
measured as of the end of the fiscal quarter immediately preceding the date on
which a Financial Covenant Period first begins and as of each fiscal quarter end
thereafter during such Financial Covenant Period, the Parent and its
Subsidiaries on a consolidated basis will have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least 1.00:1.00 for the 12-month period
ending as of the end of each fiscal quarter.
2.
EBITDA



C-1-5

--------------------------------------------------------------------------------





(a)
Parent’s consolidated net earnings (or loss),
$_____
(b)
minus (without duplication) the sum of items (i) through (iii) below of Parent
for the Relevant Period to the extent included in determining consolidated net
earnings (or loss) for such period:
$_____
i.
any extraordinary, unusual or non-recurring gains,
$_____
ii.
interest income,
$_____
iii.
exchange, translation or performance gains relating to any hedging transactions
or foreign currency fluctuations, and
$_____
(c)
plus (without duplication), the sum of the following items (i) through (xiv) of
Parent for the Relevant Period to the extent included in determining
consolidated net earnings (or loss) for such period
$_____
i.
any non-cash extraordinary, unusual, or non-recurring losses,
$_____
ii.
the aggregate of the interest expense of Parent for the Relevant Period,
determined on a consolidated basis in accordance with GAAP but subject to
Section 1.2 of the Credit Agreement (“Interest Expense”,
$_____
iii.
Tax expense based on income, profits or capital, including federal, foreign,
state, franchise and similar Taxes (and for the avoidance of doubt, specifically
excluding any sales Taxes or any other Taxes held in trust for a Governmental
Authority),
$_____
iv.
depreciation and amortization for such period,
$_____
v.
(A) with respect to any Permitted Acquisition after the Closing Date, costs,
fees, charges, or expenses consisting of out-of-pocket expenses owed by Parent
or any of its Subsidiaries to any Person for services performed by such Person
in connection with such Permitted Acquisition incurred within 180 days of the
consummation of such Permitted Acquisition, up to an aggregate amount (for all
such items in this clause (v)) for such Permitted Acquisition not to exceed the
greater of (x) $5,000,000 and (y) 5.00% of the Purchase Price of such Permitted
Acquisition, and (B) with respect to the Transactions, costs, fees, charges, or
expenses consisting of expenses owed by Parent or any of its Subsidiaries to any
Person in connection with or resulting from the Transactions or the transactions
related thereto,
$_____
vi.
(A) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and (B)
non-cash adjustments in accordance with GAAP purchase accounting rules under
Statement of Financial Accounting Standards No. 805, in the event that such an
adjustment is required by Parent’s independent auditors, in each case, as
determined in accordance with GAAP,
$_____
vii.
costs and expenses incurred during such period in connection with the
restructuring of APIO, in an aggregate amount for all such costs and expenses
incurred during such period not to exceed $10,000,000 for such period,
$_____
viii.
non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),
$_____
ix.
one-time non-cash restructuring charges,
$_____
x.
non-cash exchange, translation, or performance losses relating to any hedging
transactions or foreign currency fluctuations,
$_____
xi.
non-cash losses on sales of fixed assets or write-downs of fixed or intangible
assets (excluding ABL Priority Collateral),
$_____
xii.
any non-cash loss, charge or expense (but only to the extent not relating to the
ABL Priority Collateral),
$_____



C-1-6

--------------------------------------------------------------------------------





xiii.
financing fees, costs, accruals, payments and expenses (including
rationalization, legal, Tax, structuring and other costs and expenses and
non-operating or non-recurring professional fees, costs and expenses related
thereto), related to, to the extent permitted under this Agreement, any
Permitted Investments, Permitted Dispositions (other than in the ordinary course
of business), issuances of Equity Interests and issuances, amendments,
modifications, refinancings or repayments of Permitted Indebtedness (in each
case, regardless of whether or not consummated), and
$_____
xiv.
any severance, relocation, consolidation, closing, integration, facilities
opening, business optimization, transition or restructuring costs, charges or
expenses (including any costs or expenses associated with any expatriate), any
signing, retention or completion bonuses; provided that the amount of costs,
charges or expenses added back in reliance on this clause (c)(xiv) in any period
may not exceed, together with Expected Cost Savings added back in reliance on
clause (d) in such period, an amount equal to 20% of EBITDA for such period
(calculated before giving effect to such add-backs or adjustments pursuant to
this clause (c)(xiv) and clause (d)),
$_____
(d)
the full pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (net of actual amounts realized) that are
reasonably identifiable and factually supportable (in the good faith
determination of Parent, as certified by a Responsible Officer of Parent)
related to the Transactions, any Permitted Investment, Permitted Disposition,
operating improvement, restructuring, cost savings initiative and/or any similar
initiative (any such Permitted Investment, Permitted Disposition operating
improvement, restructuring, cost savings initiative and/or similar initiative, a
“Cost Saving Initiative”), in each case, prior to, on or after the Closing Date;
provided, that with respect to Cost Saving Initiatives under this clause (d),
(1) substantial steps toward the action necessary to realize any such cost
savings, operating expense reduction, operating improvement and/or synergy added
back in reliance on this clause (d) with respect to the Transactions, any
Permitted Investment, Permitted Disposition, operating improvement,
restructuring, cost savings initiative and/or any similar initiative are
expected to be taken within 18 months following the date on which Parent
determines to take such action and (2) the amount of such Expected Cost Savings
added back in reliance on clause (d) in any period shall not exceed, together
with costs, charges or expenses added back in reliance on clause (xiv) in such
period, an amount equal to 20.0% of EBITDA for such period (calculated before
giving effect to such add-backs or adjustments pursuant to this clause (d) and
clause (c)(xiv)),
$_____
(e)
EBITDA: (a) - (b) + (c) + (d) =
$_____



C-1-7

--------------------------------------------------------------------------------





3.
Fixed Charges

(a)
Interest Expense accrued (other than (x) interest paid-in-kind, amortization of
financing fees, and other non-cash Interest Expense and (y) make-whole payments,
premiums or similar payments related to the prepayment or extinguishment of
Indebtedness) during such period to the extent required to be paid in cash, plus
$_____
(b)
Scheduled principal payments in respect of all Indebtedness for borrowed money
or letters of credit of Parent, determined on a consolidated basis in accordance
with GAAP (“Funded Indebtedness”) that are required to be paid in cash during
such period (excluding, for the avoidance of doubt, (w) any payments made with
the proceeds of an equity issuance of Parent to the extent such proceeds are
applied to any such principal payments in respect of Funded Indebtedness within
one hundred eighty (180) days, (x) any mandatory or voluntary prepayments, (y)
any payments made at the maturity of such Funded Indebtedness or (z) any
payments made in connection with the Transactions or any Refinancing of such
Funded Indebtedness), plus
$_____
(c)
All Restricted Payments paid in cash pursuant to Section 6.7(a) or (e) of the
Credit Agreement during the Relevant Period, plus
$_____
(d)
All cash payments in connection with pensions or other post-retirement benefit
obligations (only to the extent not otherwise deducted in the calculation of
clause (a) of EBITDA as an expense on the Parent’s income statement) in excess
of $50,000,000
 
(e)
Fixed Charges: without duplication, the sum of: (a) + (b) + (c) + (d)
$_____





C-1-8

--------------------------------------------------------------------------------






EXHIBIT D-1


[FORM OF] SOLVENCY CERTIFICATE
Cleveland-Cliffs Inc.
[DATE]
The undersigned, [•], [•] of Cleveland-Cliffs Inc., an Ohio corporation (the
“Company”), is familiar with the properties, businesses, prospects, assets and
liabilities of the Borrowers and their Subsidiaries (as defined in the Credit
Agreement (as defined below)) and is duly authorized to execute this certificate
(this “Solvency Certificate”) on behalf of the Company.
This Solvency Certificate is delivered pursuant to clause (j) of Schedule 3.1 of
the Asset-Based Revolving Credit Agreement, dated as of March 13, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Company, as Parent
(“Parent”), the Subsidiaries of Parent from time to time party thereto as
“Borrowers” (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower” and individually and collectively
as “Borrowers”), the lenders party thereto (the “Lenders”) and Bank of America,
N.A., as agent for each member of the Lender Group and the Bank Product
Providers (the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
As used herein, “Company” means the Company and its Subsidiaries on a
consolidated basis.
The undersigned certifies, in [his][her] capacity as [•] of the Company and not
in [his][her] individual capacity, that:
1.[she][he] has (i) reviewed the Credit Agreement and the other Loan Documents
referred to therein and such other documents deemed relevant, (ii) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section 5.1 of the Credit Agreement and (iii) made such other investigation
and inquiries as to the financial condition of the Company and its Subsidiaries
as the undersigned deems necessary and prudent for the purposes of providing
this Solvency Certificate. The undersigned confirms and acknowledges that the
Administrative Agent and the Lenders are relying on the truth and accuracy of
this Solvency Certificate in connection with the making of the commitments and
loans under the Credit Agreement; and
2.the financial information, projections and assumptions which underlie and form
the basis for the representations made in this Solvency Certificate were made in
good faith and were fair and reasonable in light of the circumstances existing
at the time made and continue to be fair and reasonable as of the date hereof.
BASED ON THE FOREGOING, the undersigned certifies, in [his][her] capacity as [•]
of the Company and not in [his][her] individual capacity, that, on the date
hereof, after giving effect to the [Transactions to occur on the date hereof
(and the incurrence of debt in connection therewith)]:
(i)the fair value of the present assets of the Company is greater than the total
amount of liabilities (subordinated, contingent or otherwise) of the Company;
(ii)the present fair salable value of the assets of the Company is greater than
the total amount that will be required to pay the probable liability of the
Company on the sum of its debts and other liabilities (subordinated, contingent
or otherwise), as they become absolute and matured;
(iii)the Company has not incurred and does not intend to incur, or believe it
will incur, debts or liabilities (subordinated, contingent or otherwise) beyond
the Company’s ability to pay such debts and liabilities as they become due
(whether at maturity or otherwise); and
(iv)the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted following the date hereof.
For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.


D-1-1



--------------------------------------------------------------------------------







[Remainder of this page intentionally left blank]


D-1-2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.


                            
[l]
By:
 
 
Name:
 
Title: [Chief Financial Officer]
[title of other comparable financial officer]








EXHIBIT L-1
[FORM OF] LIBOR NOTICE
Bank of America, N.A., as Agent
under the below referenced Credit Agreement
900 West Trade Street, 6th Floor
Mail Code: NC1-026-06-04
Charlotte, NC 28255-0001


Ladies and Gentlemen:
Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
March 13, 2020 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among CLEVELAND-CLIFFS INC., an
Ohio corporation, as Parent (“Parent”), the Subsidiaries of Parent from time to
time party thereto as “Borrowers” (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower” and individually and
collectively as “Borrowers”), the lenders party thereto and BANK OF AMERICA,
N.A., as agent for each member of the Lender Group and the Bank Product
Providers (the “Agent”). All initially capitalized terms used herein and not
otherswise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $[l]12 (the “LIBOR Rate
Advance”)[, and is a written confirmation of the electronic notice of such
election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, or 6]13
month(s) commencing on [l].14 
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Each Borrower represents and warrants that no Default or Event of Default has
occurred and is continuing on the date hereof, nor will any thereof occur
immediately after giving effect to the request above.
 
 
 
12  Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans
of at least $1,000,000 (and integral multiples of $500,000 in excess thereof).
13  If agreed to by all Lenders, such shorter or longer period.
14  Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall have
not more than ten (10) LIBOR Rate Loans in effect at any given time.





D-1-3



--------------------------------------------------------------------------------





[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




L-1-1

--------------------------------------------------------------------------------





Dated:
 
CLEVELAND-CLIFFS INC., an Ohio corporation, as Parent
 
By:
 
 
 
Name:
 
 
Title:



Acknowledged by:
BANK OF AMERICA, N.A., as Agent
By:
 
 
Name:
 
Title:





L-1-2

--------------------------------------------------------------------------------






SCHEDULE 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“2024 Senior Secured Notes” means those certain 4.875% Senior Secured Notes due
2024 issued by Parent on December 19, 2017 in the initial aggregate principal
amount of $400,000,000.
“2024 Senior Secured Notes Indenture” means the Indenture, dated as of December
19, 2017, governing the 2024 Senior Secured Notes, by and among Parent, as
issuer, the guarantors from time to time party thereto, and U.S. Bank National
Association, as trustee and first lien notes collateral agent.
“2026 Senior Secured Notes” means those certain 6.75% Senior Secured Notes due
2026, issued by Parent on the Closing Date in the initial aggregate principal
amount of $725,000,000.
“2026 Senior Secured Notes Indenture” means the Indenture dated as of March 13,
2020, governing the 2026 Senior Secured Notes, by and among Parent, as issuer,
the guarantors from time to time party thereto, and U.S. Bank National
Association, as trustee and collateral agent.
“ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.
“Accounting Change” means any change in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Parent or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) was in existence prior to the
date of such Permitted Acquisition, (b) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition and (c) is not revolving
Indebtedness of a Subsidiary that is not an Excluded Subsidiary.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person (other than of a Subsidiary), or (b) the
purchase or other acquisition (whether by means of a merger, consolidation, or
otherwise) by a Person or its Subsidiaries of all or substantially all of the
Equity Interests of any other Person (other than of a Subsidiary).
“Additional Borrower” means any wholly-owned Subsidiary of Parent organized in
the United States that becomes a Borrower after the Closing Date pursuant to
Section 2.2.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender, that is an
Eligible Transferee and that agrees to provide any portion of any Incremental
Commitments in accordance with Section 2.16; provided that each Additional
Lender shall be subject to the approval of the Agent and, in the case of an
Upsize Incremental Commitment, each Issuing Bank (such approval not to be
unreasonably withheld, delayed or conditioned), in each case to the extent any
such consent would be required from the Agent and such Issuing Bank, as
applicable, under Section 13.1 for an assignment of Revolver Commitments to such
Additional Lender.
“Adjustment” has the meaning specified in Section 2.13(d)(iv) of this Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 18.13 of
the Agreement.
“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a)(ii)(H) of this Agreement.


1

--------------------------------------------------------------------------------





“Affected Lender” has the meaning specified therefor in Section 2.14(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, and (b) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent Professionals” attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent that has been designated as
such, in writing, by Agent to Borrowers and the Lenders.
“Agent’s Liens” means the Liens granted by any Loan Party to Agent under the
Loan Documents and securing the Obligations (or any portion thereof).
“Agreed Currency” means (a) Dollars, (b) Canadian Dollars, (c) Pounds Sterling,
(d) Euros, (e) Japanese Yen, (f) Swiss Francs and (g) any other currency
approved in writing by the Agent and the applicable Issuing Bank that is freely
traded and exchangeable into Dollars.
“Agreed Currency Equivalent” means, at any time, with respect to any amount
denominated in an Agreed Currency other than Dollars, the equivalent amount
thereof in the applicable Agreed Currency, as determined by Agent on the basis
of the Spot Rate for the purchase of such Agreed Currency with Dollars.
“Agreement” means the Asset-Based Revolving Credit Agreement to which this
Schedule 1.1 is attached, as may be amended, restated, supplemented or otherwise
modified from time to time.
“AK IRBs” means those certain bonds issued pursuant to (i) the Trust Indenture,
dated as of February 1, 2012, between the City of Rockport, Indiana and Wells
Fargo Bank, National Association, as trustee, (ii) the Trust Indenture, dated as
of February 1, 2012, between the Ohio Air Quality Development Authority and
Wells Fargo Bank, National Association, as trustee, (iii) the Trust Indenture,
dated as of February 1, 2012, between the Butler County Industrial Development
Authority and Wells Fargo Bank, National Association, as trustee, and (iv) the
Indenture of Trust by and between the Ohio Air Quality Development Authority and
U.S. Bank National Association, as trustee, dated as of June 1, 2004, and any
Refinancing Indebtedness with respect thereto.
“AK Steel Acquisition” means the direct or indirect acquisition by the Parent of
100% of the equity interests of the Target pursuant to the AK Steel Acquisition
Agreement.
“AK Steel Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of December 2, 2019, among the Parent, Pepper Merger Sub Inc. and the Target,
together with all schedules, exhibits and annexes thereto without giving effect
to any amendment, waiver or supplement thereto that would cause clause (a) of
Schedule 3.1 to fail to be satisfied.
“AK Steel Acquisition Agreement Representations” means the representations and
warranties made by or on behalf of the Target in the AK Steel Acquisition
Agreement as are material to the interests of the Lenders or the Joint Lead
Arrangers (in their capacities as such), but only to the extent that Parent (or
any of its Affiliates) has the right to terminate its obligations (or to refuse
to consummate the AK Steel Acquisition) under the AK Steel Acquisition Agreement
as a result of a breach of any of such representations and warranties.


2

--------------------------------------------------------------------------------





“Alternative Borrowing Base Amount” means the amount equal to the aggregate of
(x) the amount of (A) the “U.S. Borrowing Base” (as defined in the Existing
Syndicated Facility Agreement) as set forth in the most recently delivered
“Borrowing Base Certificate” delivered to Bank of America, N.A., as
administrative agent, under and pursuant to the Existing Syndicated Facility
Agreement, minus (B) the “Eligible Accounts” (as defined in the Existing
Syndicated Facility Agreement) set forth in such Borrowing Base Certificate that
are owed by an “Account Debtor” that is the Target or any of its Affiliates plus
(y) the amount of (A) the “Tranche A Borrowing Base” (as defined in the Target
ABL Credit Agreement) as set forth in the most recently delivered “Borrowing
Base Certificate” delivered to Bank of America, N.A., as administrative agent,
under and pursuant to the Target ABL Credit Agreement, minus (B) the “Eligible
Accounts” (as defined in the Target ABL Credit Agreement) set forth in such
Borrowing Base Certificate that are owed by an “Account Debtor” that is the
Parent or any of its Affiliates.
“Anti-Boycott Regulations” means any anti-boycott laws or regulations applicable
to a Loan Party or Subsidiary, including, without limitation, under section 7 of
the German Foreign Trade Regulation (Außenwirtschaftsverordnung, "AWV") (in
conjunction with sections 4, 19 paragraph 3 no. 1a) of the German Foreign Trade
Act (Außenwirtschaftsgesetz) and section 81 paragraph 1 no. 1 AWV), any
provision of Council Regulation (EC) 2271/96 and Commission Delegated Regulation
(EC) No 2018/1100 and The Extraterritorial US Legislation (Sanctions against
Cuba, Iran and Libya) (Protection of Trading Interests) Order 1996 of the United
Kingdom (as amended, supplemented, varied or otherwise modified from time to
time).
“APIO” means Cliffs Asia Pacific Iron Ore Pty Ltd ACN 001 892 995, a company
incorporated under the laws of Australia.
“Applicable Claims” means all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interest, costs and expenses of any kind
(including remedial response costs, reasonable and documented attorneys’ fees
and Lender Group Expenses) at any time (including after payment in full of the
Obligations or replacement of Agent or any Lender) incurred by any Indemnified
Person or asserted against any Indemnified Person by any Loan Party or other
Person, in any way relating to (a) any Loans, Letters of Credit, Loan Documents,
Borrower Materials, or the use thereof or transactions relating thereto, (b) any
action taken or omitted in connection with any Loan Documents, (c) the existence
or perfection of any Liens, or realization upon any Collateral, (d) exercise of
any rights or remedies under any Loan Documents or applicable law, or (e)
failure by any Loan Party to perform or observe any terms of any Loan Document,
in each case including all costs and expenses relating to any investigation,
litigation, arbitration or other proceeding (including an Insolvency Proceeding
or appellate proceedings), whether or not the applicable Indemnified Person is a
party thereto.
“Applicable Margin” means, as of any date of determination and with respect to
Tranche A Revolving Loans, the applicable margin set forth in the following
table that corresponds to the average daily Excess Availability for the most
recently ended fiscal quarter; provided, that for the period from the Closing
Date through the end of the first two (2) full fiscal quarters of the Borrowers
ending after the Closing Date, the Applicable Margin shall be no less than the
margin in the row styled “Level II”:
Level
Average Daily Aggregate Excess Availability
Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans (the “LIBOR Rate Margin”)
I
≥ 66 2/3% of the Tranche A Line Cap
0.25%
1.25%
II
< 66 2/3% of Tranche A Line Cap
0.50%
1.50%



The Applicable Margin with respect to the Tranche B Revolving Loans shall be set
forth in the amendment giving effect to any Tranche B Exchange and shall be as
agreed between the Borrowers and Agent.
Except as set forth in the foregoing proviso, the Applicable Margin shall be
re-determined quarterly on the first day of the month following the date of
delivery to Agent of the certified calculation of Excess Availability pursuant
to Section 5.1 of the Agreement. In the event that the information contained in
any Borrowing Base Certificate is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin actually
applied for such Applicable Period, then (i) Borrowers shall immediately deliver
to Agent a correct Borrowing Base Certificate for such Applicable Period, (ii)


3

--------------------------------------------------------------------------------





the Applicable Margin shall be determined as if the correct Applicable Margin
(as set forth in the table above) were applicable for such Applicable Period,
and (iii) the Borrowers shall immediately deliver to Agent full payment in
respect of the accrued additional interest as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by Agent to the affected Obligations. If Borrowers fail to provide such
certification when such certification is due, the Applicable Margin shall be set
at the margin in the row styled “Level II” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Applicable
Margin shall be set at the margin based upon the calculations disclosed by such
certification.
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of the Borrowers for the most recently completed
quarter:
Level
Average Tranche A Revolver Usage
Applicable Unused Line Fee Percentage
I
≥ 50% of the Maximum Revolver Amount
0.250%
II
< 50% of the Maximum Revolver Amount
0.300%



The Applicable Unused Line Fee Percentage with respect to the Tranche B
Revolving Loans shall be set forth in the following table that corresponds to
the Average Revolver Usage of the Borrowers for the most recently completed
quarter:
Level
Average Tranche B Revolver Usage
Applicable Unused Line Fee Percentage
I
≥ 50% of the Maximum Revolver Amount
0.250%
II
< 50% of the Maximum Revolver Amount
0.300%



The Applicable Unused Line Fee Percentage shall be re-determined on the first
day of each quarter by Agent.
“Application Event” means the occurrence of (a) a failure by Borrowers (or any
of them) to repay all of the Obligations in full on the Maturity Date, (b) an
exercise by Agent or the Required Lenders of the remedies set forth in Section
9.1(a) or 9.1(b) or the automatic acceleration of the obligations as set forth
in the last paragraph of Section 9.1 or (c) an Event of Default and the election
by the Required Lenders to require that payments and proceeds of Collateral be
applied pursuant to Section 2.4(b)(iv) of the Agreement.
“Approved Automotive Subsidiaries” means (x) any Mexican Subsidiary or Canadian
Subsidiary of Ford Motor Company, General Motors Company, Toyota Motor
Corporation or Fiat Chrysler Automobiles N.V., (y) any Mexican Subsidiary or
Canadian Subsidiary of a Subsidiary of Honda Motor Co., Ltd. or Nissan Motor
Co., Ltd. that is organized under the laws of the United States or any state of
the United States or the District of Columbia and (z) any other Mexican
Subsidiary or Canadian Subsidiary of an Account Debtor that is an automotive
company, which Mexican Subsidiary or Canadian Subsidiary, in the case of this
clause (z), shall be reasonably approved by the Agent in writing from time to
time.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
“Authorized Person” means any one of the individuals identified by written
notice from Borrowers to Agent, as updated from time to time.
“Available Hedge Amount” has the meaning specified therefor in the last
paragraph of Section 2.4(b)(iv) of the Agreement.


4

--------------------------------------------------------------------------------





“Availability” means, as of any date of determination, the amount that the
Borrowers are entitled to borrow as Revolving Loans under Section 2.1 of the
Agreement (after giving effect to the then outstanding Revolver Usage);
provided, that Availability on the Closing Date shall not exceed $800,000,000.
“Bank of America” means Bank of America, N.A., a national banking association.
“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
(f) supply chain financing, or (g) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the applicable Bank Product Providers (other than the Hedge
Providers) in an amount reasonably determined by Agent in its Permitted
Discretion or any other credit support acceptable by the Agent and the Bank
Product Provider, in each case, as sufficient to satisfy the reasonably
estimated credit exposure with respect to the then existing Bank Product
Obligations owed to such Bank Product Providers (other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by the Borrowers and their Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations (including Pari Secured Hedge
Obligations), and (c) all amounts that Agent or any Revolving Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such
Revolving Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to the
Borrowers or their Subsidiaries; provided that in order for any item described
in clauses (a), (b), or (c) above, as applicable, to constitute “Bank Product
Obligations”, if the applicable Bank Product Provider is any Person other than
Bank of America or its Affiliates or any Bank Product Provider holding Existing
Hedge Obligations, then the applicable Bank Product must have been provided on
or after the Closing Date (or, if in existence prior to the Closing Date, five
(5) days prior to the Closing Date) and Agent shall have received a Bank Product
Provider Agreement within ten (10) days (or such later date as Agent and Parent
may agree) after the date of the provision of the applicable Bank Product to the
Borrowers or their respective Subsidiaries; provided further that the Bank
Product Obligations shall not include any Excluded Swap Obligations.
“Bank Product Provider” means any Revolving Lender or any of its Affiliates,
including each of the foregoing in its capacity, if applicable, as a Hedge
Provider; provided, that no such Person (other than Bank of America or its
Affiliates) shall constitute a Bank Product Provider with respect to a Bank
Product unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Bank Product within ten (10) days
(or such later date as Agent and Parent may agree) (or, if in existence prior to
the Closing Date, five (5) days prior to the Closing Date) after the provision
of such Bank Product to the Borrowers or their respective Subsidiaries;
provided, further, that if, at any time, a Revolving Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Bank Product Providers and the obligations with respect to Bank Products
provided by such former Revolving Lender or any of its Affiliates shall no
longer constitute Bank Product Obligations.
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement or otherwise in form and
substance reasonably satisfactory to Agent, duly executed by the applicable Bank
Product Provider, the Parent, and Agent.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of the
Borrowers and their Subsidiaries in respect of Bank Product Obligations and
certified to the Agent in accordance with Section 18.5) in respect of Bank
Products then provided or outstanding (including, for the avoidance of doubt,
any Pari Secured Hedge Reserves).


5

--------------------------------------------------------------------------------





“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
(1) month and shall be determined on a daily basis), plus 1.00%, (c) the Prime
Rate and (d) 1.00%. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Rate or the LIBOR Rate, as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the LIBOR Rate, as the case may be; provided
that, if the LIBOR Rate is no longer available as set forth in Section 2.13,
then Base Rate shall be determined without giving effect to clause (b) of this
definition.
“Base Rate Loan” means each portion of the Loans that bears interest at a rate
determined by reference to the Base Rate.
“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers included as Appendix A to
the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” 31 C.F.R. § 1010.230, as amended from time to
time.
“Benefit Plan” means an employee benefit plan as defined in Section 3(3) of
ERISA (other than a Pension Plan or Multiemployer Plan) to which any Loan Party
incurs or otherwise has any obligation or liability, contingent or otherwise.
“Blocked Account” means a deposit account that is subject to a Control
Agreement.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrowers” means Cleveland-Cliffs Inc., an Ohio corporation, and each
Additional Borrower.
“Borrower Materials” has the meaning specified therefor in Section 18.9(c) of
the Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by Lenders (or Agent on behalf thereof), or by a Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base” shall mean (a) with respect to the Tranche A Revolver
Commitment, the Tranche A Borrowing Base and (b) from and after the date of any
Tranche B Exchange Offer if any Tranche B Facility exists at such time, with
respect to any Tranche B Revolver Commitment, the Tranche B Borrowing Base.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B-1.
“Business Day” means any day except Saturday, Sunday, or other day on which
banks are authorized or required to close in the states of California or New
York, except that if a determination of a Business Day shall relate to a LIBOR
Rate Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
“Canadian Dollars” means the lawful currency of Canada as in effect from time to
time.
“Canadian Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of Canada.


6

--------------------------------------------------------------------------------





“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
unless such expenditures are financed with Indebtedness incurred after the
Closing Date that are not Loans.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Bank of America or a financial institution selected by the Agent, in the name
of the Parent and under the sole dominion and control of the Agent, and
otherwise established in a manner reasonably satisfactory to the Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, each applicable Issuing Bank, the Swing Lender or
the Revolving Lenders, as collateral or other credit support for Letter of
Credit Obligations, Obligations in respect of Swing Loans or obligations of
Revolving Lenders to fund participations in respect of either thereof (as the
context may require), (a) cash or deposit account balances or (b) if the Swing
Lender or the applicable Issuing Bank benefiting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Swing Lender or the
applicable Issuing Bank, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Dominion Trigger Event” means (a) the occurrence and continuance of any
Specified Event of Default or (b) the failure of the Borrowers to maintain
Excess Availability of at least the greater of (x) $100,000,000 and (y) 10% of
the Line Cap.
“Cash Dominion Release Event” means Excess Availability is at least the greater
of (a) $100,000,000 and (b) 10% of the Line Cap for thirty (30) consecutive days
and no Specified Event of Default is outstanding during such thirty (30)
consecutive day period.
“Cash Dominion Trigger Period” means the period commencing with a Cash Dominion
Trigger Event and ending with a Cash Dominion Release Event.
“Cash Equivalents” means (a) Domestic Cash Equivalents, and (b) Foreign Cash
Equivalents.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
“Change in Control” means that:
(a)    any “person” or “group” (as those terms are used in Section 13(d)(3) of
the Exchange Act, it being agreed that an employee of the Parent or any of its
Subsidiaries for whom shares are held under an employee stock ownership,
employee retirement, employee savings or similar plan and whose shares are voted
in accordance with the instructions of such employee shall not be a member of a
“group” (as that term is used in Section 13(d)(3) of the Exchange Act) solely
because such employee’s shares are held by a trustee under said plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of Equity Interests of Parent (or other securities
convertible into such Equity Interests) representing 50% or more of the combined
voting power of all Equity Interests of Parent entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Parent;
(b)    except in connection with a transaction permitted by Section 6.3 or 6.4,
Borrowers fail to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party (or if such Subsidiary becomes a


7

--------------------------------------------------------------------------------





Loan Party after the Closing Date, the amount owned and controlled, directly or
indirectly, as of the date such Subsidiary becomes a Loan Party);
(c)    [reserved]; or
(d)    the occurrence of any “Change in Control” (or any similar or like term)
as defined in any Senior Secured Notes Indenture, the Convertible Notes
Indenture, any Existing Senior Notes Indenture or any indenture, agreement, note
or similar document governing or evidencing Indebtedness that is outstanding in
an aggregate principal amount of $100,000,000 or more.
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Claims” has the meaning assigned to such term in Section 12(c).
“Class” (a) when used with respect to Lenders, shall refer to whether such
Lender has a Loan or Commitment with respect to the Tranche A Facility or the
Tranche B Facility, (b) when used with respect to Commitments, refers to whether
such Commitments are Tranche A Revolving Commitments or Tranche B Revolving
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Loans under the
Tranche A Facility or Tranche B Facility.
“Closing Date” means the date on which Agent sends Borrowers a written notice
that each of the conditions precedent set forth on Schedule 3.1 either have been
satisfied or have been waived, which date is March 13, 2020.
“Closing Date Refinancing” means the prepayment and redemption in full of all
Indebtedness and other outstanding obligations and liabilities under the
Existing Syndicated Facility Agreement, the Target ABL Credit Agreement and the
Target Senior Secured Notes and the termination, release and discharge of all
Liens and guarantees granted by the Loan Parties and their respective
Subsidiaries (including the Target and its Subsidiaries) in connection
therewith.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, carrier
agreement or acknowledgement agreement of any lessor, warehouseman, processor,
carrier, consignee, or other Person (including any Joint Venture) in possession
of, having a Lien upon, or having rights or interests in any Loan Parties’ books
and records, Equipment, or Inventory, in each case, in form and substance
reasonably satisfactory to Agent.
“Commencement Date” has the meaning assigned to such term on Schedule 5.2.
“Commitment Letter” means that certain second amended and restated commitment
letter, dated as of December 19, 2019, among the Joint Lead Arrangers and the
Parent.


8

--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means any Person which is a direct competitor of Borrowers or their
Subsidiaries and is disclosed to the Agent in writing (which may be distributed
by the Agent to the Lenders) prior to the Closing Date and such Person’s parent
entities, affiliates and subsidiaries, in each case, that are readily
identifiable as such by virtue of their names; provided, that in connection with
any assignment or participation, the Assignee or Participant with respect to
such proposed assignment or participation that is an investment bank, a
commercial bank, a finance company, a fund, or other Person which merely has an
economic interest in any such direct competitor, and is not itself such a direct
competitor of Borrowers or their Subsidiaries, shall not be deemed to be a
direct competitor for the purposes of this definition.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer or other
senior financial officer of Parent to Agent.
“Confidential Information” has the meaning specified therefor in Section 18.9(a)
of the Agreement.
“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any Indebtedness for money
borrowed having a maturity of less than 12 months from the date of the most
recent consolidated balance sheet of Parent but which by its terms is renewable
or extendable beyond 12 months from such date at the option of Parent) and (b)
all goodwill, trade names, patents, unamortized debt discount and expense and
any other like intangibles, in each case as set forth on the most recent
consolidated balance sheet of Parent and computed in accordance with GAAP.
“Consolidated Total Assets” means, as to any Person as of any date of
determination, all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of such Person as of such date of determination.
“Control Agreement” means, with respect to any applicable deposit or securities
account established by a Loan Party, an agreement, in form and substance
reasonably satisfactory to the Agent, establishing Control (as defined in the
Uniform Commercial Code) of such an account by the Agent and whereby the Person
maintaining such account agrees to comply only with the instructions originated
by the Agent without the further consent of any Loan Party.
“Convertible Notes” means those certain 1.50% Convertible Senior Notes due 2025
issued by Parent on December 19, 2017 in the initial aggregate principal amount
of $316,250,000 and any additional Permitted Indebtedness which is convertible
at the option of the Parent, into Qualified Equity Interests of the Parent
permitted hereunder.
“Convertible Notes Documents” means the Convertible Notes, the Convertible Notes
Indenture, and all other agreements, documents and instruments entered into now
or in the future in connection with the Convertible Notes or the Convertible
Notes Indenture.
“Convertible Notes Indenture” means the Indenture dated as of March 17, 2010,
governing the Convertible Notes, by and between Parent, as issuer, and U.S. Bank
National Association, as trustee.
“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within two (2) Business Days of
the date that it is required to do so under the Agreement (including the failure
to make available to Agent amounts required pursuant to a Settlement or to make
a required payment in connection with a Letter of Credit Disbursement), (b)
notified Borrowers, Agent, or any Lender in writing that it does not intend to
comply with all or any portion of its funding obligations under the Agreement,
(c) has made a public statement to the effect that it does not intend to comply
with its funding obligations under the Agreement or under other agreements
generally (as reasonably determined by Agent) under which it has committed to
extend credit, (d) failed, within three (3) Business Days after written request
by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement (provided


9

--------------------------------------------------------------------------------





that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(d) upon receipt of such written confirmation by the Agent and the Borrower),
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within two (2) Business Days of
the date that it is required to do so under the Agreement, or (f) (i) becomes or
is insolvent or has a parent company that has become or is insolvent, (ii)
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) has, or has a direct
or indirect parent company that has, become the subject of a Bail-In Action (as
defined in Section 18.15); provided, however that a Lender shall not be a
Defaulting Lender solely by virtue of (i) a Governmental Authority’s ownership
of an equity interest in such Lender or parent company unless the ownership
provides immunity for such Lender from jurisdiction of courts within the United
States or from enforcement of judgments or writs of attachment on its assets, or
permits such Lender or Governmental Authority to repudiate or otherwise to
reject such Lender’s agreements or (ii) such Lender becoming subject to an
Undisclosed Administration; provided, further, that a Lender shall not be deemed
to be a Defaulting Lender under clauses (a), (b) or (c) if it has notified Agent
and Parent in writing that it will not make a funding because a condition to
funding (specifically identified in the notice) is not or cannot be satisfied.
“Default Rate” has the meaning specified therefor in Section 2.6(c) of the
Agreement.
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Administrative Borrower
designated as such, in writing, by Borrowers to Agent.
“Designated Account Bank” means a bank at which the Designated Account is
located and that is located within the United States and has been designated as
such, in writing, by Borrowers to Agent.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by any Loan Party in connection with a Permitted
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to an officer’s certificate delivered by Parent to Agent at least three (3)
Business Days prior to the consummation of such Permitted Disposition (which
certificate will set forth the basis for such valuation), less the amount of
cash or Cash Equivalents, received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.
“Designated Port” means each port, dock, marine terminal or similar location
that is an Identified Location.
“Dilution Percent” means the percent, determined as of the end of the Loan
Parties’ most recent field examination, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to active Accounts of the Loan Parties, divided by
(b) active gross sales.
“Dilution Percentage” means at any time, one (1) percentage point (or fraction
thereof) for each percentage point (or fraction thereof) by which the Dilution
Percent for the Loan Parties exceeds five percent (5.0%).
“Dilution Reserve” means a reserve equal to the product of (x) the Dilution
Percentage times (y) the value of all Eligible Accounts of the Loan Parties at
such time.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolver
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests),


10

--------------------------------------------------------------------------------





in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is 181 days after the Maturity Date.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by Agent on the basis of the Spot Rate for the purchase
of Dollars with such currency.
“Dollars” or “$” means United States dollars.
“Domestic Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within one (1) year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any Lender or any other bank organized under the laws of the
United States or any state thereof or the District of Columbia or any United
States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, (g) debt securities with maturities of six (6) months
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the criteria described in clause (d) above,
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above and
(i) Investments of the type described in the “Cash Investment Policy” of Parent,
dated as of April 30, 2019, together with any modifications thereto reasonably
acceptable to the Agent.
“Dominion Account” a collection account at Bank of America in the United States
over which Agent has exclusive control.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“EBITDA” means, with respect to any fiscal period:
(a)    Parent’s consolidated net earnings (or loss),
minus
(b)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
(i)    any extraordinary, unusual, or non-recurring gains,
(ii)    interest income, and
(iii)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations,
plus
(c)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:


11

--------------------------------------------------------------------------------





(i)    any non-cash extraordinary, unusual, or non-recurring losses,
(ii)    Interest Expense,
(iii)    Tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar Taxes (and for the avoidance of doubt,
specifically excluding any sales Taxes or any other Taxes held in trust for a
Governmental Authority),
(iv)    depreciation and amortization for such period,
(v)    (A) with respect to any Permitted Acquisition after the Closing Date,
costs, fees, charges, or expenses consisting of out-of-pocket expenses owed by
Parent or any of its Subsidiaries to any Person for services performed by such
Person in connection with such Permitted Acquisition incurred within 180 days of
the consummation of such Permitted Acquisition, up to an aggregate amount (for
all such items in this clause (v)) for such Permitted Acquisition not to exceed
the greater of (x) $5,000,000 and (y) 5.00% of the Purchase Price of such
Permitted Acquisition and (B) with respect to the Transactions, costs, fees,
charges, or expenses consisting of expenses owed by Parent or any of its
Subsidiaries to any Person in connection with or resulting from the Transactions
or the transactions related thereto,
(vi)    (A) purchase accounting adjustments, including, without limitation, a
dollar for dollar adjustment for that portion of revenue that would have been
recorded in the relevant period had the balance of deferred revenue (unearned
income) recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and (B)
non-cash adjustments in accordance with GAAP purchase accounting rules under
Statement of Financial Accounting Standards No. 805, in the event that such an
adjustment is required by Parent’s independent auditors, in each case, as
determined in accordance with GAAP,
(vii)    costs and expenses incurred during such period in connection with the
restructuring of APIO, in an aggregate amount for all such costs and expenses
incurred during such period not to exceed $10,000,000 for such period,
(viii)    non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar arrangements)
minus the amount of any such expenses or charges when paid in cash to the extent
not deducted in the computation of net earnings (or loss),
(ix)    one-time non-cash restructuring charges,
(x)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,
(xi)    non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets (excluding ABL Priority Collateral),
(xii)     any non-cash loss, charge or expense (but only to the extent not
relating to the ABL Priority Collateral),
(xiii)    financing fees, costs, accruals, payments and expenses (including
rationalization, legal, Tax, structuring and other costs and expenses and
non-operating or non-recurring professional fees, costs and expenses related
thereto), related to, to the extent permitted under this Agreement, any
Permitted Investments, Permitted Dispositions (other than in the ordinary course
of business), issuances of Equity Interests and issuances, amendments,
modifications, refinancings or repayments of Permitted Indebtedness (in each
case, regardless of whether or not consummated), and
(xiv)    any severance, relocation, consolidation, closing, integration,
facilities opening, business optimization, transition or restructuring costs,
charges or expenses (including any costs or expenses associated with any
expatriate), any signing, retention or completion bonuses; provided that the
amount of costs, charges or expenses added back in reliance on this clause
(c)(xiv) in any period may not exceed, together with Expected Cost Savings added
back in


12

--------------------------------------------------------------------------------





reliance on clause (d) in such period, an amount equal to 20% of EBITDA for such
period (calculated before giving effect to such add-backs or adjustments
pursuant to this clause (c)(xiv) and clause (d)),
plus
(d)    the full pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (collectively, “Expected Cost Savings”)
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of Parent, as certified by a
Responsible Officer of Parent in the Compliance Certificate required by Section
5.1 to be delivered in connection with the financial statements for such period)
related to the Transactions, any Permitted Investment, Permitted Disposition,
operating improvement, restructuring, cost savings initiative and/or any similar
initiative (any such Permitted Investment, Permitted Disposition, operating
improvement, restructuring, cost savings initiative and/or similar initiative, a
“Cost Saving Initiative”), in each case, prior to, on or after the Closing Date;
provided, that with respect to Cost Saving Initiatives under this clause (d),
(1) substantial steps toward the action necessary to realize any such cost
savings, operating expense reduction, operating improvement and/or synergy added
back in reliance on this clause (d) with respect to the Transactions, any
Permitted Investment, Permitted Disposition, operating improvement,
restructuring, cost savings initiative and/or any similar initiative are
expected to be taken within 18 months following the date on which Parent
determines to take such action and (2) the amount of such Expected Cost Savings
added back in reliance on clause (d) in any period shall not exceed, together
with costs, charges or expenses added back in reliance on clause (c)(xiv) in
such period, an amount equal to 20.0% of EBITDA for such period (calculated
before giving effect to such add-backs or adjustments pursuant to this clause
(d) and clause (c)(xiv)),
in each case, determined on a consolidated basis in accordance with GAAP.
“Eligible Accounts” means those Accounts created by a Loan Party in the ordinary
course of its business, that arise out of such Loan Party’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion (subject to two (2) days’ written
notice to the Parent) to address the results of any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, Taxes, discounts, credits, allowances, and
rebates. Eligible Accounts shall not include the following:
(a)    Accounts that (i) the Account Debtor has failed to pay within 120 days of
original invoice date or (ii) are more than 60 days past due,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party; provided that the foregoing shall not apply to Accounts owed by
partners in Joint Ventures, Eligible Customers or their respective Affiliates
that constitute Affiliates to the extent that such Accounts were generated on
terms that are no less favorable, taken as a whole, to such Loan Party than
would be obtained in an arm’s-length transaction with a non-Affiliate,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
(e)    Accounts that are not payable in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada (or any state
or territory thereof), (ii) is not organized under the laws of the United States
or Canada (or any state or territory thereof), or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless, in each case, either (x)
the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (y) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to Agent
in its Permitted


13

--------------------------------------------------------------------------------





Discretion; provided that (i) Accounts whereby Hyundai Motor Company or Posco,
or one of their respective subsidiaries organized in South Korea, is the Account
Debtor, (ii) up to $50,000,000 of Accounts with respect to which the Account
Debtor either maintains its chief executive office in an Eligible Country (or
any territory thereof) or is organized under the laws of an Eligible Country or
any political subdivision thereof, (iii) up to $10,000,000 of Accounts whereby a
Subsidiary of ThyssenKrupp AG organized in Brazil is the Account Debtor, (iv) up
to $25,000,000 of Accounts whereby an Approved Automotive Subsidiary is the
Account Debtor and (v) up to $25,000,000 of Accounts of the Loan Parties taken
as a whole, in each case, may be deemed to be Eligible Accounts if they do not
satisfy this clause (f) so long as they satisfy the other eligibility criteria
set forth in this definition,
(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Loan Parties have
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 U.S.C. §3727), or (ii) any state or municipality of the United States,
(h)    Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i)    Accounts with respect to an Account Debtor whose aggregate Accounts owing
to the Loan Parties exceeds 25% of the aggregate Eligible Accounts (or such
lower percentage as the Agent may establish for any such Account Debtor in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates), but only to the extent of such excess; provided, that, in each
case, the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,
(j)    [reserved],
(k)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not, in the reasonable determination of Parent,
Solvent, has gone out of business, or as to which any Loan Party has received
notice of an imminent Insolvency Proceeding or a material impairment of the
financial condition of such Account Debtor,
(l)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
(m)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien, including accounts that arose from the sale of coal, iron ore or
other as-extracted collateral (as defined in the Code) in the United States, if
an as-extracted collateral filing in the applicable jurisdiction has not been
filed for the benefit of the Agent with respect to the location of the mining
operation and/or mineheads from which such coal, iron ore or other as-extracted
collateral was extracted; provided that, in the event that any as-extracted
collateral filing is not made within 30 days after the date of acquisition of an
interest in the applicable location or minehead, any such Account covered by
such filing shall not constitute an Eligible Account until the day that is 91
days after such as-extracted collateral filing is made,
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor; provided that up to $50,000,000 of unbilled Accounts may be deemed to be
Eligible Accounts if (x) any such Account has not been unbilled for more than 30
days, (y) the applicable goods have been shipped or the applicable services have
been performed, as applicable, and (z) such Accounts satisfy the other
eligibility criteria set forth in this definition,
(o)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party of the subject contract for goods or services, or
(q)    Accounts owned by a target acquired in connection with a Permitted
Acquisition or other Permitted Investment, until the completion of an appraisal
and field examination with respect to such target, in each case, reasonably
satisfactory to Agent (which appraisal and field examination may be conducted
prior to the closing of such Permitted Acquisition); provided that Accounts that
otherwise satisfy the other eligibility criteria set forth in this definition in
an amount not to exceed, together with Inventory constituting Eligible Inventory
pursuant to the proviso to clause


14

--------------------------------------------------------------------------------





(l) of such definition, 15% of the Borrowing Base (as reported in the most
recent Borrowing Base Certificate delivered to the Agent in accordance herewith)
then in effect shall constitute Eligible Accounts until the earlier of (x)
receipt by the Agent of an appraisal and field examination of such target and
its assets that is reasonably satisfactory to the Agent and (y) the 90th
calendar day following the consummation of the relevant Permitted Acquisition or
other Permitted Investment.  
“Eligible Contract” means a contract among a Loan Party, as seller, and one or
more Eligible Customers, as buyer, relating to the sale of pellets and related
products, including metallics, in the United States (i) whereby the applicable
Loan Party retains title to the applicable pellets and related products,
including metallics, Inventory until payment is made by the Eligible Customer in
respect of such pellets and related products, including metallics, Inventory and
(ii) that provides for minimum purchases annually or a requirements contract of
a quality of pellets and related products, including metallics, that is
customized to the requirements of such Eligible Customer.
“Eligible Contract Inventory Location” means a location within the United States
owned, leased or operated by an Eligible Customer where pellets and related
products, including metallics, of a Loan Party is held prior to the passage of
title of such Inventory from such Loan Party to the Eligible Customer pursuant
to an Eligible Contract.
“Eligible Country” means each of the United Kingdom, Germany, Italy, the
Netherlands, Singapore, Switzerland, Austria, any other member state of the
European Union prior to May 1, 2014 and any other country approved by the
Required Lenders in their sole discretion; provided, however, that upon 15 days’
notice to Parent, Agent may, at its sole discretion, remove as an Eligible
Country any country that does not have foreign currency ratings of “A” or better
by S&P and “A2” or better by Moody’s.
“Eligible Customer” means ArcelorMittal USA, ArcelorMittal Dofasco Inc., Algoma
Steel Inc., and their respective Subsidiaries and any other Person (including
successors-in-interest of the foregoing) approved by the Agent in its Permitted
Discretion.
“Eligible Equipment” means Equipment of a Loan Party that is Mobile Equipment,
that complies with each of the representations and warranties respecting
Eligible Equipment made in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion and subject to two (2) days’ written notice to the
Parent to address the results of any field examination or appraisal performed by
Agent from time to time after the Closing Date. An item of Equipment shall not
be included in Eligible Equipment if:
(a)    a Loan Party does not have good, valid, and marketable title thereto,
(b)    a Loan Party does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of a Borrower),
(c)    it is not located at one of the Identified Locations located in the
continental United States (or in-transit from one such location in the
continental United States to another such location in the continental United
States),
(d)    it is in-transit to or from a location of a Loan Party (other than with
respect to Equipment of the Loan Parties in-transit from one of the Identified
Location located in the continental United States to another Identified Location
located in the continental United States),
(e)    it is located on real property leased by a Loan Party from a third party
or with a bailee, in a contract warehouse or at the location of a Joint Venture,
customer or other third party, in each case, unless (A) it is subject to a
Collateral Access Agreement executed by the lessor, bailee, warehouseman, Joint
Venture, customer or other third party, as the case may be or (B) with respect
to Equipment located on leased real property, with a bailee or in a contract
warehouse, it is the subject of Landlord Reserves,
(f)    it is not subject to a valid and perfected first priority Agent’s Lien,
(g)    it (i) is not in good repair and normal operating condition, ordinary
wear and tear excepted, in accordance with its intended use in the business of
the Loan Parties, (ii) is out for repair, (iii) does not meet in all material
respects all standards imposed by any Governmental Authority having regulatory
authority over such Equipment, (iv) is substantially worn, damaged, defective or
obsolete, or (v) constitutes furnishings, real property or fixtures,


15

--------------------------------------------------------------------------------





(h)    it constitutes spare parts inventory or “surplus” equipment,
(i)    it is “subject to” (within the meaning of Section 9-311 of the Code) any
certificate of title or comparable statute, or
(j)    it was acquired in connection with a Permitted Acquisition or other
Permitted Investment, until the completion of an appraisal and field examination
of such Inventory, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition or other Permitted Investment).
“Eligible Inventory” means Inventory of a Loan Party that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination or appraisal performed by Agent from time
to time after the Closing Date. In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a monthly basis in
connection with delivery of each monthly Borrowing Base Certificate and a basis
consistent with Loan Parties’ historical accounting practices. An item of
Inventory shall not be included in Eligible Inventory if:
(a)    a Loan Party does not have good, valid, and marketable title thereto,
(b)    a Loan Party does not have ownership thereof,
(c)    except with respect to up to $50,000,000 of Inventory owned by a Loan
Party that is located in Canada, it is not located at an Identified Location
located in the continental United States (or in-transit from one such location
in the continental United States to another such location in the continental
United States),
(d)    [reserved],
(e)    other than with regards to in-transit Inventory not deemed ineligible
under clause (f) of this definition, it is located on real property leased by a
Loan Party from a third party or with a bailee or in a contract warehouse or at
the location of a Joint Venture, customer, processor or other third party, in
each case, unless (i) either (A) it is subject to a Collateral Access Agreement
executed by the lessor, bailee, warehouseman, Joint Venture, customer or other
third party, as the case may be, (B) with respect to Inventory located on leased
real property, with a bailee or in a contract warehouse, it is the subject of
Landlord Reserves, or (C) it is located at an Eligible Contract Inventory
Location, and (ii) other than with respect to Inventory at a location of a Joint
Venture or customer or at an Eligible Contract Inventory Location or a
Designated Port located in the United States, it is segregated or otherwise
separately identifiable from goods of others, if any, on the premises,
(f)    it is in-transit to a Designated Port on a carrier not owned by one of
the Loan Parties unless Agent has received a Collateral Access Agreement with
the applicable carrier with respect thereto; provided that, up to, when taken
together with Inventory constituting Eligibility Inventory pursuant to the
proviso in clause (g), $50,000,000 of such Inventory shall constitute Eligible
Inventory so long as it satisfies the other eligibility criteria set forth in
this definition, except that while any In-Transit Inventory Triggering Event has
occurred and is continuing, the Agent may in its Permitted Discretion not
include such Inventory as Eligible Inventory,
(g)    it is the subject of a bill of lading or other document of title other
than those delivered to Agent as to goods in-transit as set forth in clauses
(c), (e) or (f) above; provided that, up to, when taken together with Inventory
constituting Eligibility Inventory pursuant to the proviso in clause (f),
$50,000,000 of such Inventory shall constitute Eligible Inventory so long as it
satisfies the other eligibility criteria set forth in this definition, except
that while any In-Transit Inventory Triggering Event has occurred and is
continuing, the Agent may in its Permitted Discretion not include such Inventory
as Eligible Inventory,
(h)    it is not subject to a valid and perfected first priority Agent’s Lien,
(i)    it consists of goods returned or rejected by a Loan Party’s customers,


16

--------------------------------------------------------------------------------





(j)    it consists of goods that are obsolete or slow moving, unmerchantable,
restrictive or custom items, packaging, samples, manufacturing supplies, display
items or bags, replacement parts and shipping materials, bill and hold goods,
defective or damaged goods, “seconds”, or Inventory acquired on consignment,
(k)    it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied in its Permitted Discretion that such
Inventory can be freely sold by Agent on and after the occurrence of an Event of
a Default despite such third party rights,
(l)    it was acquired in connection with a Permitted Acquisition or other
Permitted Investment, until the completion of an appraisal and field examination
of such Inventory, in each case, reasonably satisfactory to the Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition); provided that Inventory that otherwise satisfies the
other eligibility criteria set forth in this definition in an amount not to
exceed, together with Accounts constituting Eligible Accounts pursuant to the
proviso to clause (q) of such definition, 15% of the Borrowing Base (as reported
in the most recent Borrowing Base Certificate delivered to the Agent in
accordance herewith) then in effect shall constitute Eligible Inventory until
the earlier of (x) receipt by the Agent of an appraisal and field examination of
such Inventory that is reasonably satisfactory to the Agent and (y) the 90th
calendar day following the consummation of the Permitted Acquisition or other
Permitted Investment,
(m)    it was acquired from a Sanctioned Person or Sanctioned Entity, or it does
not meet all standards imposed by any Governmental Authority or constitutes
Hazardous Materials,
(n)    it constitutes work in process or raw material, other than (i) in the
case of iron ore located in the United States, work in process that has been
converted into concentrate, pellets or related products, including metallics,
(ii) in the case of coal located in the United States, work in process and raw
material and (iii) work in process and raw materials of the legacy business of
the Target Loan Parties as consistent with the Alternative Borrowing Base, or
(o)    to the extent mined by a Loan Party or was extracted from a location
owned or leased by a Loan Party and, in either case, it constitutes coal, iron
ore or other as-extracted collateral (as defined in the UCC) in the United
States, unless an as-extracted collateral filing in the applicable jurisdiction
has been filed for the benefit of the Agent with respect to the location of the
mining operation and/or mineheads from which such coal, iron ore or other
as-extracted collateral was extracted.
“Eligible Investment Grade Accounts” means, at any time, any Eligible Accounts
in respect of which the Account Debtor has an Investment Grade Rating as of the
date of delivery of the applicable Borrowing Base Certificate.
“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person, Loan Party or an Affiliate of a Loan Party) that is an
“accredited investor” (as defined in Regulation D under the Securities Act) that
extends credit or buys loans as one of its businesses including insurance
companies, investment or mutual funds and lease financing companies, and having
total assets in excess of $1,000,000,000; and (d) any other Person (other than a
natural person, Loan Party or Affiliate of a Loan Party) approved by Agent, each
Issuing Bank and, so long as no Event of Default is continuing, Parent.
“Employee Benefit Plan” means any Benefit Plan, Multiemployer Plan or Pension
Plan.
“Enforcement Action” any action to enforce any Obligations (other than Bank
Product Obligations) or Loan Documents or to exercise any rights or remedies
relating to any Collateral (whether by judicial action, self-help, notification
of Account Debtors, setoff or recoupment, credit bid, action in a Loan Party’s
Insolvency Proceeding or otherwise) while an Event of Default exists.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials


17

--------------------------------------------------------------------------------





at, on, under, to or from (a) any assets, properties and adjoining properties,
or businesses or adjoining businesses of any Borrower, any Subsidiary of any
Borrower, or, to the extent potentially giving rise to liability to any Borrower
or any of their respective Subsidiaries, any of their predecessors in interest,
or (b) any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or, to the extent potentially giving
rise to liability to any Borrower or any of their respective Subsidiaries, any
of their predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law, in
each case as amended, or any judicial or administrative order, consent decree or
judgment, in each case, to the extent binding on any Borrower or its
Subsidiaries, relating to protection of the environment, the generation,
handling, storage, treatment, release or disposal of, or exposure to, hazardous
or toxic materials, or the effect of the environment on human health, in each
case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred or
arising under any Environmental Law or as a result of any claim or demand
relating to any Environmental Law, Environmental Action or Remedial Action
required by any Governmental Authority or any third party.
“Equipment” means equipment (as that term is defined in the Code).
“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act), but
excluding any debt securities convertible into, exchangeable for or referencing
any of the foregoing, including without limitation the Convertible Notes (prior
to any conversion thereof into Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Loan Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Loan Party is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party and whose employees are aggregated with the
employees of any Loan Party under IRC Section 414(o).
“Euro” means the single currency of the Participating Member States.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” means, as of any date of determination, (i) the Line Cap,
minus (ii) the outstanding Revolver Usage.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Accounts” has the meaning specified in the Guaranty and Security
Agreement.
“Excluded Property” has the meaning specified therefor in the Guaranty and
Security Agreement.
“Excluded Subsidiary” means (i) any direct or indirect Foreign Subsidiary of
Parent, (ii) any non-Foreign Subsidiary if substantially all of its assets
consist of the Voting Stock of one or more direct or indirect Foreign
Subsidiaries of Parent, (iii) any non-Foreign Subsidiary of a Foreign
Subsidiary, (iv) any Subsidiary that is an Immaterial Subsidiary, (v) any
non-Wholly Owned Subsidiary, to the extent, and for so long as, a guarantee by
such Subsidiary of the obligations


18

--------------------------------------------------------------------------------





of the Borrowers under the Loan Documents would be prohibited by the terms of
any organizational document, joint venture agreement or shareholder’s agreement
applicable to such Subsidiary, provided that such prohibition existed on the
Closing Date or, with respect to any Subsidiary formed or acquired after the
Closing Date or which became a Permitted Joint Venture after the Closing Date
(and, in the case of any Subsidiary acquired after the Closing Date, for so long
as such prohibition was not incurred in contemplation of such acquisition), on
the date such Subsidiary is so formed or acquired or became a Permitted Joint
Venture, (vi) any parent entity of any non-Wholly Owned Subsidiary, to the
extent, and for so long as, a guarantee by such Subsidiary, of the obligations
of the Borrowers under the Loan Documents would be prohibited by the terms of
any organizational document, joint venture agreement or shareholder’s agreement
applicable to the non-Wholly Owned Subsidiary to which such Subsidiary is a
parent, provided that (A) such prohibition existed on the Closing Date or, with
respect to any Subsidiary formed or acquired after the Closing Date (and, in the
case of any Subsidiary acquired after the Closing Date, for so long as such
prohibition was not incurred in contemplation of such acquisition), on the date
such Subsidiary is so formed or acquired and (B) a direct or indirect parent
company of such parent entity (1) shall be a Guarantor and (2) shall be a
holding company not engaged in any business activities or having any assets or
liabilities other than (x) its ownership and acquisition of the Equity Interest
of the applicable joint venture (or any other entity holding an ownership
interest in such joint venture), together with activities directly related
thereto, (y) actions required by law to maintain its existence and (z)
activities incidental to its maintenance and continuance and to the foregoing
activities, (vii) Cleveland-Cliffs International Holding Company, so long as
substantially all of its assets consist of equity interests in, or indebtedness
of, one or more Foreign Subsidiaries, (viii) [reserved], and (ix) any Subsidiary
of a Person described in the foregoing clauses (i), (ii), (iii), (iv), (v), (vi)
or (vii), provided, in each case, that such Subsidiary has not guaranteed any
Obligations of the Borrowers or guarantors under the Existing Senior Notes
Documents.
“Excluded Swap Obligations” means with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Obligations of such Person of, or the grant by such Person of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty Obligation or security interest is or becomes illegal.
“Excluded Taxes” means with respect to Agent, any Lender, any Participant or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder, (i) any Tax imposed on (or measured by) the net income
or net profits (however denominated) and franchise Taxes, in each case, (A)
imposed as a result of such Agent, Lender, Participant or other recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision or taxing authority thereof) or
(B) imposed as a result of a present or former connection between such Agent,
Lender, Participant or other recipient and the jurisdiction or taxing authority
imposing the Tax (other than any such connection arising solely from such Agent,
Lender, Participant or other recipient having executed, delivered or performed
its obligations or received payment under, or enforced its rights or remedies
under this Agreement or any other Loan Document), (ii) any branch profits Taxes
or backup withholding Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction in which any Loan Party is located, (iii)
Taxes resulting from a Lender’s or a Participant’s failure to comply with the
requirements of Section 17.2 of this Agreement, (iv) any United States federal
Taxes that would be imposed on amounts payable to a Lender pursuant to a law in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except for (A) any amount that such Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 17.1 of
this Agreement, if any, with respect to such withholding Tax at the time such
Lender became a party to this Agreement (or designated a new lending office),
and (B) additional withholding Taxes that may be imposed after the time such
Lender became a party to this Agreement (or designated a new lending office), as
a result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, and (v) any
withholding Taxes imposed under FATCA.
“Existing Debt” means (a) the Existing Senior Notes, (b) the Senior Secured
Notes, (c) the Convertible Notes, and (d) any other agreement, indenture or
other instrument with respect to indebtedness for borrowed money (excluding
capital leases) of the Loan Parties of more than $100,000,000.
“Existing Hedge Obligations” means the obligations or liabilities arising under,
owing pursuant to, or existing in respect of the Hedge Agreements set forth on
Schedule E-1, but only for so long as the counterpart constitutes a Hedge
Provider hereunder.


19

--------------------------------------------------------------------------------





“Existing Letters of Credit” means the letters of credit issued prior to the
Closing Date pursuant to either the Existing Syndicated Facility Agreement or
the Target ABL Credit Agreement and as set forth on Schedule E‑2.
“Existing Senior Notes” means, collectively: (a) those certain 6.25% Senior
Notes due 2040 issued by Parent on September 20, 2010 in the initial aggregate
principal amount of $500,000,000 and (b) the Existing Target Senior Notes.
“Existing Senior Notes Documents” means the Existing Senior Notes, each Existing
Senior Notes Indenture, and all other agreements, documents and instruments
entered into now or in the future in connection with the Existing Senior Notes
or any Existing Senior Notes Indenture.
“Existing Senior Notes Indenture” means any indenture governing any of the
Existing Senior Notes.
“Existing Syndicated Facility Agreement” means that certain Amended and Restated
Syndicated Facility Agreement, dated as of March 30, 2015 (as amended and
restated as of February 28, 2018, and as further amended, supplemented or
otherwise modified prior to the date hereof), among Parent, the other borrowers
from time to time party thereto, the lenders party thereto and Bank of America,
N.A., as administrative agent.
“Existing Target Senior Notes” means, collectively: (a) those certain 7.625%
Senior Notes due 2021 issued by AK Steel Corporation on September 16, 2014 in
the initial aggregate principal amount of $430,000,000; (b) those certain 6.375%
Senior Notes due 2025 issued by AK Steel Corporation on August 9, 2017 in the
initial aggregate principal amount of $280,000,000; and (c) those certain 7.00%
Senior Notes due 2027 issued by AK Steel Corporation on March 23, 2017 in the
initial aggregate principal amount of $400,000,000.
“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(f)(iii) of the Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the IRC.
“FCPA” has the meaning assigned to such term in Section 4.13.
“Fee Letter” means that certain second amended and restated fee letter, dated as
of December 19, 2019, between Parent and the Joint Lead Arrangers.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three (3) Federal funds brokers of
recognized standing selected by it.
“Field Examination/Appraisal Triggering Event” means any date on which Excess
Availability is less than the greater of (a) 15% of the Line Cap, and (b)
$125,000,000.
“Financial Covenant Period” means a period which shall commence on any date of
determination on which Excess Availability is less than the greater of (i) 10%
of the Line Cap and (ii) $100,000,000, and shall continue until Excess
Availability is not less than the greater of (a) 10% of the Line Cap and (b)
$100,000,000 for a period of 60 consecutive days.
“Fixed Asset Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.
“Fixed Asset Priority Collateral Agent” has the meaning specified therefor in
the Intercreditor Agreement.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP but subject to
Section 1.2, the sum, without duplication, of (a) Interest Expense accrued
(other than (x) interest paid-in-kind, amortization of financing fees, and other
non-cash Interest Expense and (y) make-whole payments, premiums or similar
payments related to the prepayment or extinguishment


20

--------------------------------------------------------------------------------





of Indebtedness) during such period to the extent required to be paid in cash,
(b) scheduled principal payments in respect of Funded Indebtedness that are
required to be paid in cash during such period (excluding, for the avoidance of
doubt, (w) any payments made with the proceeds of an equity issuance of Parent
to the extent such proceeds are applied to any such principal payments in
respect of Funded Indebtedness within one hundred eighty (180) days, (x) any
mandatory or voluntary prepayments, (y) any payments made at the maturity of
such Funded Indebtedness or (z) any payments made in connection with the
Transactions or any Refinancing of such Funded Indebtedness), (c) all Restricted
Payments paid in cash pursuant to Section 6.7(a) or (e) during such period and
(d) all cash payments in connection with pensions or other post-retirement
benefit obligations (only to the extent not otherwise deducted in the
calculation of clause (a) of the definition of EBITDA as an expense on the
Parent’s income statement) in excess of $50,000,000.
“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) (i) EBITDA for such period minus (ii) Capital Expenditures made
(to the extent not already incurred in a prior period) or incurred during such
period to the extent required to be paid in cash (except (x) any amounts related
to capitalized interest with respect thereto, (y) any Capital Expenditures made
or incurred after the Closing Date but on or prior to September 30, 2020 in an
aggregate amount not to exceed $250,000,000 in connection with the Toledo, Ohio
hot briquetted iron production plant or (z) those financed with Indebtedness
(other than Revolving Loans) or proceeds of an equity issuance of Parent to the
extent such proceeds are applied to finance such Capital Expenditures within one
hundred eighty (180) days) minus (iii) federal, state and local income Taxes
paid in cash during such period (net of federal, state and local Tax refunds
received in cash during such period) (it being understood that the amount
subtracted pursuant to this clause (iii) shall not be less than $0), to (b)
Fixed Charges for such period. For purposes of calculating the items in clauses
(a)(i), (a)(ii) and clause (b) above, such amounts for the fiscal quarter ending
December 31, 2019 shall be $172,826,000, $80,584,000 and $253,901,000,
respectively, for the fiscal quarter ending September 30, 2019 shall be
$252,384,000, $75,037,000 and $104,688,000, respectively, and for the fiscal
quarter ending June 30, 2019 shall be $417,220,000, $75,427,000 and $96,679,000,
respectively, in each case subject to adjustment on a pro forma basis for all
transactions consummated after the date of this Agreement for which the Fixed
Charge Coverage Ratio is tested on a pro forma basis and includes such period.
“Foreign Benefit Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, (b) the failure to make the required contributions or payments,
under any applicable law, on or before the due date for such contributions or
payments, (c) the receipt of a notice by a Governmental Authority relating to
the intention to terminate any such Foreign Plan or to appoint a trustee or
similar official to administer any such Foreign Plan, or alleging the insolvency
of any such Foreign Plan, (d) the incurrence of any liability by any Loan Party
or any Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by any Loan Party or any of its
Subsidiaries, or the imposition on any Loan Party or any of its Subsidiaries of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.
“Foreign Cash Equivalents” means (a) certificates of deposit, bankers’
acceptances, or time deposits maturing within one (1) year from the date of
acquisition thereof, in each case payable in an Agreed Currency and issued by
any bank organized under the laws of any Specified State and having at the date
of acquisition thereof combined capital and surplus of not less than
$1,000,000,000 (calculated at the then applicable Spot Rate), (b) Deposit
Accounts maintained with any bank that satisfies the criteria described in
clause (a) above, (c) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses (a) and
(b) above and (d) Investments of the type described in the “Cash Investment
Policy” of Parent, dated as of April 30, 2019, together with any modifications
thereto reasonably acceptable to the Agent.
“Foreign Plan” has the meaning specified in Section 4.10(b).
“Foreign Subsidiary” means any Subsidiary of Parent that was not formed under
the laws of the United States or any state of the United States or the District
of Columbia.
“Foreign Subsidiary Borrowers” has the meaning specified in Section 2.16(c).
“Foreign Subsidiary Collateral” has the meaning specified in Section 2.16(c).
“Foreign Subsidiary Incremental Commitment” has the meaning specified in Section
2.16(c).


21

--------------------------------------------------------------------------------





“Foreign Subsidiary Incremental Facility” has the meaning specified in Section
2.16(c).
“Foreign Subsidiary Incremental Loans” has the meaning specified in Section
2.16(c).
“Foreign Subsidiary Lenders” has the meaning specified in Section 2.16(c).
“FSHCO” means a Subsidiary that is organized under the laws of the United
States, any state thereof or the District of Columbia substantially all of the
assets of which consist of Equity Interests of one or more CFCs or FSHCOs. For
the avoidance of doubt, Cleveland-Cliffs International Holding Company shall be
considered a FSHCO.
“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, articles of association, or other
organizational documents of such Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
“Guarantor” means (a) each Subsidiary of each Borrower as of the Closing Date
(other than any Excluded Subsidiary), and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of the Agreement.
“Guaranty and Security Agreement” means the guaranty and security agreement,
dated as of the Closing Date, executed and delivered by each of the Borrowers
and each of the Guarantors to Agent.
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Laws as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas, (c) any explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.


22

--------------------------------------------------------------------------------





“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Borrowers and their Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers, including without limitation, the Existing Hedge Obligations
and the Pari Secured Hedge Obligations; provided, however, that the Hedge
Obligations shall not include any Excluded Swap Obligations.
“Hedge Provider” means any Revolving Lender or any of its Affiliates; provided,
that no such Person (other than Bank of America or its Affiliates) shall
constitute a Hedge Provider unless and until Agent receives a Bank Product
Provider Agreement from such Person and with respect to the applicable Hedge
Agreement within ten (10) days (or such later date as the Agent shall agree) (or
five (5) Business Days prior to the Closing Date with respect to any Hedge
Agreement existing on the Closing Date) after the execution and delivery of such
Hedge Agreement with a Borrower or its Subsidiaries; provided further, that if,
at any time, a Revolving Lender ceases to be a Revolving Lender under the
Agreement, then, from and after the date on which it ceases to be a Revolving
Lender thereunder, neither it nor any of its Affiliates shall constitute Hedge
Providers and the obligations with respect to Hedge Agreements entered into with
such former Revolving Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
“Hedge Reserves” means, as of any date of determination, those reserves that
Agent deems necessary or appropriate, in its Permitted Discretion and subject to
the last paragraph of Section 2.1(a), to establish and maintain with respect to
the Hedge Obligations of the Borrowers or their Subsidiaries secured by the
Collateral.
“Identified Locations” means the locations identified on the most recently
delivered location report provided pursuant to clause (m) of Schedule 5.2 of the
Agreement or such other locations identified by the Borrowers to the Agent from
time to time.
“Immaterial Subsidiary” means (a) the Persons identified on Schedule I-1 to this
Agreement and (b) any other Subsidiary that, together with its Subsidiaries,
does not have (i) Consolidated Total Assets in excess of 5.0% of the
Consolidated Total Assets of Parent and its Subsidiaries on a consolidated basis
as of the date of the most recent consolidated balance sheet of Parent or (ii)
consolidated total revenues in excess 5.0% of the consolidated total revenues of
Parent and its Subsidiaries on a consolidated basis for the most recently ended
four (4) fiscal quarters for which internal financial statements of Parent are
available immediately preceding such calculation date; provided that any such
Subsidiary, when taken together with all other Immaterial Subsidiaries does not,
in each case together with their respective Subsidiaries, have (i) Consolidated
Total Assets with a value in excess of 10.0% of the Consolidated Total Assets of
Parent and its Subsidiaries on a consolidated basis or (ii) consolidated total
revenues in excess of 10.0% of the consolidated total revenues of Parent and its
Subsidiaries on a consolidated basis. For the avoidance of doubt, no Borrower
shall be an Immaterial Subsidiary.
“In-Transit Inventory Triggering Event” means any date on which Excess
Availability is less than the greater of (a) 20% of the Line Cap, and (b)
$300,000,000.
“Increased Borrowing Base Reporting Period” has the meaning specified in
Schedule 5.2.
“Incremental Amendment” has the meaning specified in Section 2.16(d).
“Incremental Commitment” means each Upsize Incremental Commitment and/or each
Foreign Subsidiary Incremental Commitment, as the context requires.
“Incremental Loans” means the Upsize Incremental Loans and/or the Foreign
Subsidiary Incremental Loans, as the context requires.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers’ acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of
business), (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the


23

--------------------------------------------------------------------------------





amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Disqualified Equity Interests
of such Person, and (h) any obligation of such Person guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means, any Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Insolvency Proceeding” means with respect to any Person, (a) any proceeding,
corporate action, procedure or step commenced or taken by or against that Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief, or (b)
the appointment of a custodian, trustee, receiver, interim receiver, national
receiver, receiver-manager, monitor, liquidator, administrator, judicial
manager, administrative receiver, supervisor, compulsory manager, Controller or
similar custodian for that Person or for substantially all of its assets.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by each of the
other Loan Parties and Agent.
“Intercreditor Agreement” means that certain ABL Intercreditor Agreement, dated
as of December 19, 2017, between Agent and U.S. Bank National Association, as
collateral agent in respect of the Senior Secured Notes and acknowledged and
agreed to by the Loan Parties.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one week thereafter, 1, 2, 3, or 6 months thereafter
or, if agreed to by all Lenders, such shorter or longer period; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, 6 or 12
months after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory/Equipment Reserves” means, as of any date of determination, (a)
Landlord Reserves for locations of any Loan Parties, and (b) those reserves that
Agent deems necessary or appropriate, in its Permitted Discretion and subject to
the last paragraph of Section 2.1(a), to establish and maintain (including
reserves for slow moving Inventory and Inventory shrinkage) with respect to
Eligible Inventory or Eligible Equipment of the Loan Parties or the Maximum
Revolver Amount.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and


24

--------------------------------------------------------------------------------





similar advances to directors, officers and employees of such Person made in the
ordinary course of business, and (b) bona fide accounts receivable arising in
the ordinary course of business), or acquisitions of Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
“Investment Grade Rating” means, with respect to any Person, such Person’s
senior unsecured long-term non-credit-enhanced indebtedness has a rating equal
to or higher than Baa3 (or the equivalent) by Moody’s or a rating equal to or
higher than BBB- (or the equivalent) by S&P.
“IRC” means the Internal Revenue Code of 1986, as amended.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Bank of America (or any of its Affiliates), Credit Suisse
AG, Cayman Islands Branch (or any of its Affiliates), JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association, Deutsche Bank AG New York Branch,
Goldman Sachs Bank USA, PNC Bank, National Association, Citibank, N.A., Barclays
Bank PLC, Citizens Bank, N.A., Regions Bank, The Huntington National Bank, Fifth
Third Bank, National Association and each other Revolving Lender appointed by
Parent and agreed by the Agent and such Revolving Lender, in their sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and, in each case, their
respective permitted successors and assigns. Each Issuing Bank shall be deemed
to be a Lender and a Revolving Lender.
“Issuing Bank Indemnitees” means each Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.
“Joint Book Runners” means BofA Securities, Inc., Credit Suisse Loan Funding
LLC, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association, Deutsche
Bank Securities Inc., Goldman Sachs Bank USA, PNC Capital Markets LLC, Citigroup
Global Markets Inc., Barclays Bank PLC, Citizens Capital Markets, Inc., Regions
Capital Markets, The Huntington National Bank and Fifth Third Bank, National
Association.
“Joint Lead Arrangers” means BofA Securities, Inc., Credit Suisse Loan Funding
LLC, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association, Deutsche
Bank Securities Inc., Goldman Sachs Bank USA, PNC Capital Markets LLC, Citigroup
Global Markets Inc., Barclays Bank PLC, Citizens Capital Markets, Inc., Regions
Capital Markets, The Huntington National Bank and Fifth Third Bank, National
Association.
“Joint Venture” means a corporation, partnership, limited liability company or
other entity or organization that has voting Equity Interests directly or
indirectly owned by Parent; provided, however, that none of the following shall
be a Joint Venture hereunder: (i) any wholly-owned Subsidiary of Parent and (ii)
any trade creditor or customer in which Parent or any of its Subsidiaries has
made an Investment pursuant to clause (t) of the definition of Permitted
Investments.
“Joint Venture Agreements” means, collectively any agreement which establishes a
Joint Venture and any governing documents related thereto.
“Landlord Reserve” means, as to each location not owned by a Loan Party at which
a Loan Party has Inventory of a type included in the Borrowing Base, Equipment
of a type included in the Borrowing Base or books and records related to
Accounts of a type included in the Borrowing Base or any such Inventory or
Equipment located and as to which a Collateral Access Agreement has not been
received by Agent, a reserve in an amount equal to the greater of (a) the number
of months’ rent for which the landlord, bailee or warehousemen will have, under
applicable law, a Lien in the Inventory or Equipment of such Loan Party to
secure the payment of rent or other amounts under the lease or other agreement
relative to such location, or (b) with respect to a location where Inventory is
located, six (6) months’


25

--------------------------------------------------------------------------------





rent and charges under the lease or other agreement relative to such location
and with respect to a location where Equipment is located, 12 months’ rent and
charges under the lease or other agreement relative to such location.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include each Tranche B Revolving Lender, Issuing Bank and the Swing Lender, and
shall also include any other Person made a party to the Agreement pursuant to
the provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them. For avoidance of doubt, each Additional
Lender is a Lender to the extent any such Person has executed and delivered an
Incremental Amendment and to the extent such Incremental Amendment shall have
become effective in accordance with the terms hereof and thereof.
“Lender Group” means each of the Lenders (including each Tranche B Revolving
Lender, Issuing Bank and the Swing Lender) and Agent, or any one or more of
them.
“Lender Group Expenses” means all (a) reasonable and documented costs and
out-of-pocket expenses (including insurance premiums), other than Excluded Taxes
and Indemnified Taxes, required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by Agent,
(b) reasonable and documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Borrower and
its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys and
environmental audits, (c) Agent’s customary fees and charges imposed or incurred
in connection with any background checks or OFAC/PEP searches related to any
Borrower or its Subsidiaries, (d) Agent’s customary fees and charges (as
adjusted from time to time) with respect to the disbursement of funds (or the
receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable and documented out-of-pocket costs and expenses paid or incurred by
Agent to correct any default or enforce any provision of the Loan Documents, or
during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (g) field examination, appraisal,
and valuation fees and expenses of Agent related to any field examinations,
appraisals, or valuation to the extent of the fees and charges (and up to the
amount of any limitation) provided in Section 2.10 of the Agreement, (h) Agent’s
reasonable and documented costs and out-of-pocket expenses (including reasonable
documented attorneys’ fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Borrower or any of its Subsidiaries,
(i) Agent’s reasonable and documented costs and out-of-pocket expenses
(including reasonable and documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable and documented
costs and out-of-pocket expenses relative to CUSIP, DXSyndicate™, SyndTrak or
other communication costs incurred in connection with a syndication of the loan
facilities), or amending, waiving, or modifying the Loan Documents, and (j)
Agent’s and each Lender’s reasonable and documented costs and out-of-pocket
expenses (including reasonable and documented attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses) incurred in terminating,
enforcing (including attorneys’, accountants’, consultants’, and other advisors’
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning any Borrower or any of its Subsidiaries or
in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether a lawsuit or other adverse proceeding is
brought, or in taking any Enforcement Action or any Remedial Action with respect
to the Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
18.9(a) of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by an Issuing Bank for the account of a Borrower pursuant to the
Agreement, including, without limitation, the Existing Letters of Credit.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent and the Issuing
Bank, including provisions that specify that the Letter of Credit Fees and all
commissions, fees, charges and expenses provided for in Section 2.11(l) of the
Agreement (including any fronting fees) will continue to accrue while the
Letters of Credit are outstanding) to be held by Agent for the benefit of


26

--------------------------------------------------------------------------------





the Revolving Lenders in an amount equal to the sum of (i) 103% of the then
existing Letter of Credit Usage that is denominated in Dollars, and (ii) 103% of
the then existing Letter of Credit Usage that is denominated in an Agreed
Currency other than Dollars, (b) delivering to Agent documentation executed by
all beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and Issuing Bank, terminating all of such beneficiaries’
rights under the Letters of Credit, or (c) providing Agent with a standby letter
of credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank acceptable to Agent (in its sole discretion) in an amount equal
to the sum of (i) 103% of the then existing Letter of Credit Usage that is
denominated in Dollars, and (ii) 103% of the then existing Letter of Credit
Usage that is denominated in an Agreed Currency other than Dollars (it being
understood that the Letter of Credit Fee and all fronting fees set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by any Issuing Bank
pursuant to a Letter of Credit.
“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Maturity Date (as determined pursuant to clause (a)
of the definition thereof).
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Revolving Lender, such Revolving Lender’s Pro Rata Share of the Letter of
Credit Usage on such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Sublimit” means an amount equal to $555,000,000, which amount
(i) shall be allocated in the following amounts: $170,000,000.00 to Bank of
America (or any of its Affiliates), $30,000,000.00 to Credit Suisse AG, Cayman
Islands Branch (or any of its Affiliates), $45,000,000.00 to JPMorgan Chase
Bank, N.A., $45,000,000.00 to Wells Fargo Bank, National Association,
$30,000,000.00 to Deutsche Bank AG New York Branch, $30,000,000.00 to Goldman
Sachs Bank USA, $55,000,000.00 to PNC Bank, National Association, $27,000,000.00
to Citibank, N.A., $21,000,000.00 to Barclays Bank PLC, $27,000,000.00 to
Citizens Bank, N.A., $27,000,000.00 to Regions Bank, $21,000,000.00 to The
Huntington National Bank and $27,000,000.00 to Fifth Third Bank, National
Association and (ii) may be increased in connection with the incurrence of
Incremental Commitments in accordance with Section 2.16(a) upon the agreement of
(x) one or more existing Issuing Banks to increase their allocation of the
Letter of Credit Sublimit or (y) one or more Additional Lenders appointed by
Parent and agreed by the Agent and such Additional Lender, in their sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 to provide such increase.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice substantially in the form of Exhibit L-1
to the Agreement.
“LIBOR Option” has the meaning specified therefor in Section 2.13(a) of the
Agreement.
“LIBOR Rate” means the per annum rate of interest (rounded up, if necessary, to
the nearest 1/100th of 1%) determined by Agent at or about 11:00 a.m. (London
time) two (2) Business Days prior to an interest period, for a term equivalent
to such period, equal to the London Interbank Offered Rate, or comparable or
successor rate approved by Agent, as published on the applicable Reuters screen
page (or other commercially available source designated by Agent from time to
time); provided, that any such comparable or successor rate shall be applied by
Agent, if administratively feasible, in a manner consistent with market practice
(and, if any such rate is below zero, the LIBOR Rate shall be deemed to be
zero); provided, further, that the LIBOR Rate shall in no event be less than
0.00% per annum.
“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.


27

--------------------------------------------------------------------------------





“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“LIBOR Successor Rate” has the meaning specified in Section 2.13(d)(iv) of this
Agreement.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by Agent in a manner substantially consistent with market practice (or,
if Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Agent determines is reasonably necessary in connection with the administration
of this Agreement).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Limited Condition Transaction” means any Permitted Acquisition or other similar
Investment that constitutes a Permitted Investment, in each case, whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.
“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Revolver Amount and (b) the Borrowing Base as of such date.
“Liquidity” means, as of any date of determination, the sum of Excess
Availability plus Qualified Cash held in an account agreed between Parent and
Agent (and any successor account agreed by Parent and Agent) as of such date of
determination, which account is subject to a Cash Collateral Account letter
agreement between Bank of America and the Loan Party which is the holder of such
account plus unrestricted cash in a Blocked Account.
“Loan” means any Revolving Loan, Tranche A Revolving Loan, Tranche B Revolving
Loan, Swing Loan, Incremental Loan or Extraordinary Advance made (or to be made)
hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Issuer Documents, the Letters of Credit, the Patent
Security Agreement, the Trademark Security Agreement, any Incremental Amendment,
any note or notes executed by Borrowers in connection with the Agreement and
payable to any member of the Lender Group, and any other instrument or agreement
entered into, now or in the future, by any Borrower or any of its Subsidiaries
and any member of the Lender Group in connection with the Agreement.
“Loan Party” means any Borrower or any Guarantor. “Loan Parties” means,
collectively, the Borrowers and the Guarantors.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
Borrowers’ and their Subsidiaries’ ability, when taken as a whole, to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group’s ability to enforce the Obligations or realize upon a material
portion of the Collateral (other than as a result of as a result of an action
taken or not taken that is solely in the control of Agent), or (c) a material
impairment of the enforceability or priority of Agent’s Liens with respect to
all or a material portion of the Collateral.


28

--------------------------------------------------------------------------------





“Material Contract” means, with respect to any Person, (a) any agreement,
indenture or other instrument with respect to Existing Debt and (b) any contract
or agreement, the loss of which would reasonably be expected to result in a
Material Adverse Effect.
“Material Indebtedness” any agreement, indenture or other instrument with
respect to Indebtedness for borrowed money of the Loan Parties of $150,000,000
or more.
“Maturity Date” means the earlier of (a) March 13, 2025 and (b) the date that is
91 days before the stated maturity date of any portion of the Existing Debt, if
(in the case of this clause (b)) on such date the aggregate principal amount of
all Existing Debt outstanding that would mature on or before such 91st day
exceeds $100,000,000 (unless on and from such 91st day, and until such portion
of the Existing Debt is either (i) less than $100,000,000 in the aggregate, or
(ii) repaid, redeemed, defeased, extended or refinanced such that it matures 91
days after the Maturity Date set forth in clause (a), the Loan Parties have
Qualified Cash in excess of such amount greater than $100,000,000 or have
deposited such amount in excess of $100,000,000 with the trustee, agent or
similar person with respect to such Existing Debt). References in the Agreement
to “91 days after the Maturity Date” shall mean the Maturity Date as determined
pursuant to clause (a) of this definition.
“Maximum Revolver Amount” means $2,000,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement and as may be increased pursuant to Section 2.16.
“Mexican Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of Mexico.
“Mobile Equipment” means any forklifts, trailers, graders, dump trucks, water
trucks, grapple trucks, lift trucks, flatbed trucks, fuel trucks, other trucks,
dozers, cranes, loaders, skid steers, excavators, back hoes, shovels, drill
crawlers, other drills, scrappers, graders, gondolas, flat cars, ore cars,
shuttle cars, jenny cars, conveyors, locomotives, miners, other rail cars, and
any other vehicles, mobile equipment and other equipment similar to any of the
foregoing.
“Moody’s” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or any of its
Subsidiaries or their respective ERISA Affiliates has an obligation to
contribute or has any liability, contingent or otherwise or could be assessed
Withdrawal Liability assuming a complete or partial withdrawal from any such
multiemployer plan.
“Net Book Value” means, with respect to Equipment, the net book value under GAAP
(but net of delivery charges, sales tax, federal excise tax and other costs
incidental to the purchase thereof) as reported by Borrowers to Agent; provided
that for purposes of the calculation of the Borrowing Base, the Net Book Value
of the Equipment shall not include (a) the portion of the value of the Equipment
equal to the profit earned by any Affiliate of Parent on the sale thereof to any
Loan Party, or (b) write-ups or write-downs in value with respect to currency
exchange rates.
“Net Orderly Liquidation Value” means, with respect to Equipment or Inventory,
the orderly liquidation value of such Equipment or Inventory determined for each
category of such Equipment or Inventory (but net of all associated costs and
expenses of such liquidation) as specified in the most recent appraisal received
by Agent from an appraisal company reasonably acceptable to Agent in its
Permitted Discretion. With respect to Eligible Equipment, the Net Orderly
Liquidation Value shall be determined as of the date of each Borrowing Base
Certificate giving effect to depreciation and assuming that since the last
appraisal the ratio of Net Book Value to Net Orderly Liquidation Value has
remained constant.
“Net Termination Payments” has the meaning specified therefor in Section
2.4(b)(iv) of the Agreement.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC with respect to a Pension
Plan, (b) the withdrawal of any Loan Party or ERISA Affiliate from a Pension
Plan during a plan year in


29

--------------------------------------------------------------------------------





which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
(c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, (d) the institution of proceedings to terminate, or
the appointment of a trustee with respect to, any Pension Plan or Multiemployer
Plan by the PBGC, (e) any other event or condition that would constitute grounds
under Sections 4042(a)(1)-(3) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, (f) the imposition of
a Lien pursuant to the IRC or ERISA in connection with any Employee Benefit Plan
or the existence of any facts or circumstances that would reasonably be expected
to result in the imposition of a Lien, (g) the partial or complete withdrawal of
any Loan Party or ERISA Affiliate from a Multiemployer Plan or the receipt of
notification that a partial or complete withdrawal has occurred, (h) the
reorganization or insolvency of a Multiemployer Plan under ERISA, (i) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate or to appoint a trustee to
administer a Multiemployer Plan under ERISA including the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (j) any Pension Plan being in “at
risk status” within the meaning of IRC Section 430(i), (k) receipt of
notification by any Loan Party or ERISA Affiliate that any Multiemployer Plan
being in “endangered status” or “critical status” within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is insolvent
within the meaning of Title IV of ERISA, (l) with respect to any Pension Plan,
any Loan Party or ERISA Affiliate incurring a substantial cessation of
operations within the meaning of ERISA Section 4062(e), (m) the failure of any
Pension Plan to meet the minimum funding standards within the meaning of the IRC
or ERISA (including Section 412 or 430 of the IRC or Section 302 of ERISA), in
each case, whether or not waived, (n) the filing of an application for a waiver
of the minimum funding standards within the meaning of the IRC or ERISA
(including Section 412 or 430 of the IRC or Section 302 of ERISA) with respect
to any Pension Plan, or (o) any event that results in or would reasonably be
expected to result in a liability by a Loan Party pursuant to the excise tax
provisions of the IRC relating to Employee Benefit Plans.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees, Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that the Loan Parties are required to pay or reimburse by the Loan Documents or
by law or otherwise in connection with the Loan Documents, and (b) all Bank
Product Obligations; provided, however, that the Obligations shall not include
any Excluded Swap Obligations. Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse any
Issuing Bank for amounts paid or payable pursuant to Letters of Credit, (iv)
Letter of Credit commissions, fees (including fronting fees) and charges, (v)
Lender Group Expenses, (vi) fees payable under the Agreement or any of the other
Loan Documents, and (vii) indemnities and other amounts payable by any Loan
Party under any Loan Document. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“OID” means original issue discount.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1(a) or Section 2.11,
in each case subject to Section 1.7(d).
“Overadvance Loan” shall mean a Revolving Loan that is a Base Rate Loan made
when an Overadvance exists or is caused by the funding thereof.
“Parent” has the meaning specified therefor in the preamble to the Agreement.


30

--------------------------------------------------------------------------------





“Pari Secured Hedge Agreement” means each Hedge Agreement designated by the
applicable Hedge Provider as a “Pari Secured Hedge Agreement” in a Bank Product
Provider Agreement delivered to the Agent pursuant to Section 18.5(b); provided
that no such designation shall be permitted if after giving effect thereto (and
to the applicable Pari Secured Hedge Reserves), Excess Availability would be
less than $0.
“Pari Secured Hedge Obligations” means all Hedge Obligations in respect of Pari
Secured Hedge Agreements; provided that in order for any such Hedge Obligations
to constitute “Pari Secured Hedge Obligations”, if the applicable Hedge Provider
is any Person other than Bank of America or its Affiliates, then Agent shall
have received a Bank Product Provider Agreement with respect to the applicable
Hedge Agreement within, (x) with respect to any Existing Hedge Obligations, ten
(10) days (or such later date as the Agent shall agree) (or five (5) Business
Days prior to the Closing Date with respect to any Hedge Agreement existing on
the Closing Date) of the Closing Date and (y) with respect to any Hedge
Agreement entered into after the Closing Date, ten (10) days (or such later date
as the Agent shall agree) after the date of the provision of the applicable
Hedge Agreement to the Borrowers or their Subsidiaries.
“Pari Secured Hedge Reserves” means, as of any date of determination, those
reserves that Agent deems necessary or appropriate to establish (based upon the
Hedge Providers’ determination of the liabilities and obligations of the
Borrowers and their Subsidiaries in respect of Pari Secured Hedge Obligations
and certified to the Agent in accordance with Section 18.5) in respect of Pari
Secured Hedge Obligations then provided or outstanding.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“Payment Conditions” means:
(a) with respect to any proposed transaction pursuant to clause (g) or clause
(m) of the definition of Permitted Investments or clause (c) of the definition
of Permitted Acquisitions, that (A) no Default or Event of Default has occurred
and is continuing or would result therefrom and (B) (i) Borrowers’ Excess
Availability for each of the 30 consecutive days immediately preceding the date
of such transaction, and both immediately before and immediately after giving
effect to such transaction, is in excess of the greater of (I) $125,000,000 and
(II) 15% of the Line Cap or (ii) (1) Borrowers’ Excess Availability for each of
the 30 consecutive days immediately preceding the date of such transaction, and
both immediately before and immediately after giving effect to such transaction,
is in excess of the greater of (I) $100,000,000 and (II) 10% of the Line Cap and
(2) immediately after giving pro forma effect to such transaction, the Fixed
Charge Coverage Ratio of Parent and its Subsidiaries is at least 1.00:1.00 as of
the 12-month period ending as of the most recently ended fiscal quarter
(calculated assuming that such transaction was consummated as of the end of such
fiscal quarter); and
(b) with respect to any other proposed transaction, that (A) no Default or Event
of Default has occurred and is continuing or would result therefrom and (B) (i)
Borrowers’ Excess Availability for each of the 30 consecutive days immediately
preceding the date of such transaction, and both immediately before and
immediately after giving effect to such transaction, is in excess of the greater
of (I) $200,000,000 and (II) 20% of the Line Cap or (ii) (1) Borrowers’ Excess
Availability for each of the 30 consecutive days immediately preceding the date
of such transaction, and both immediately before and immediately after giving
effect to such transaction, is in excess of the greater of (I) $125,000,000 and
(II) 15% of the Line Cap and (2) immediately after giving pro forma effect to
such transaction, the Fixed Charge Coverage Ratio of Parent and its Subsidiaries
is at least 1.00:1.00 as of the 12-month period ending as of the most recently
ended fiscal quarter (calculated assuming that such transaction was consummated
as of the end of such fiscal quarter).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.


31

--------------------------------------------------------------------------------





“Pension Plan” means any employee benefit plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party, Subsidiary or their respective ERISA Affiliates or to which any Loan
Party, Subsidiary or their respective ERISA Affiliate has any liability,
contingent or otherwise.
“Permitted Acquisition” means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    for any Permitted Acquisition pursuant to which the aggregate purchase
price is greater than $500,000,000, Borrowers have provided Agent with five (5)
Business Days’ (or such shorter period as Agent may agree) prior notice, and
such information, including historical financial statements and projections, as
Agent shall have reasonably requested (to the extent available),
(c)    the Payment Conditions will be satisfied, and
(d)    the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries and, in connection therewith,
the applicable Loan Party shall have complied with Section 5.11 or 5.12 of the
Agreement, as applicable.
“Permitted Discretion” means a determination made in good faith based upon the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of any personal property or
Real Property that, in the reasonable judgment of any Borrower or any of its
Subsidiaries, has become obsolete, worn out or no longer used or useful or,
except with respect to personal property included in the Borrowing Base, is
surplus or has become uneconomic, in each case in the ordinary course of
business and (ii) licenses, leases or subleases of Real Property or personal
property in the ordinary course of business so long as such licenses, leases or
subleases do not individually or in the aggregate interfere in any material
respect with the ordinary conduct of the business of Borrowers and their
Subsidiaries,
(b)    sales of Inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    the licensing or sublicensing of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the licensing, leasing or subleasing of assets (other than Real Property)
of any Borrower or its Subsidiaries in the ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,


32

--------------------------------------------------------------------------------





(k)    the lapse or abandonment of registered patents, trademarks, copyrights
and other intellectual property of any Borrower or any of its Subsidiaries to
the extent that, in the reasonable judgment of such Borrower or Subsidiary, such
intellectual property is not economically desirable in the conduct of its
business,
(l)    the making of Restricted Payments (in cash or stock) that are expressly
permitted to be made pursuant to the Agreement,
(m)    the making of Permitted Investments (in cash) or the consummation of a
transaction permitted by Section 6.3,
(n)    the sale, transfer, lease or other disposition of assets (i) from any
Loan Party to another Loan Party, (ii) from any Subsidiary of any Borrower that
is not a Loan Party to any Loan Party or any other Subsidiary of any Borrower,
or (iii) from any Loan Party to a Subsidiary that is not a Loan Party, in the
case of this clause (iii) only, in an aggregate amount not exceed the greater of
(x) $50,000,000 and (y) 0.75% of Consolidated Net Tangible Assets, measured as
of the last day of the fiscal quarter ending prior to the date of such
disposition for which financial statements have been delivered to the Agent,
during any fiscal year,
(o)    dispositions of assets acquired by Borrowers and the Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed disposition so long as (i) the consideration received for the
assets to be so disposed is at least equal to the fair market value of such
assets and for at least 75% cash, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of Borrowers
and their Subsidiaries, (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition
and (iv) if any such assets consist of ABL Priority Collateral that are of a
type included in the Borrowing Base and have a fair market value in excess of
$50,000,000, the Parent shall have delivered an updated Borrowing Base
Certificate reflecting the disposition of those assets,
(p)    sales or dispositions of assets as disclosed to the Agent in writing
(which may be distributed by the Agent to the Lenders) prior to the Closing
Date, provided that if any such assets consist of ABL Priority Collateral that
are of a type included in the Borrowing Base and have a fair market value in
excess of $50,000,000, the Parent shall have delivered an updated Borrowing Base
Certificate reflecting the disposition of those assets,
(q)    sales or dispositions of assets not otherwise permitted in clauses (a)
through (p) above or clauses (r) through (v) below so long as (i) made at fair
market value for at least 75% cash, (ii) if any such assets consist of ABL
Priority Collateral that are of a type included in the Borrowing Base and have a
fair market value in excess of $50,000,000, the Parent shall have delivered an
updated Borrowing Base Certificate reflecting the disposition of those assets
and (iii) the aggregate fair market value of all assets disposed of during any
fiscal year would not exceed the greater of (x) $100,000,000 and (y) 1.50% of
Consolidated Net Tangible Assets, measured as of the last day of the fiscal
quarter ending prior to the date of such disposition for which financial
statements have been delivered to the Agent,
(r)    sales or dispositions of assets for fair market value and at least 75%
cash so long as (i) the Payment Conditions are satisfied and (ii) if any such
assets consist of ABL Priority Collateral that are of a type included in the
Borrowing Base and have a fair market value in excess of $50,000,000, the Parent
shall have delivered an updated Borrowing Base Certificate reflecting the
disposition of those assets,
(s)    [reserved],
(t)    the direct or indirect sale or other disposition of Collateral by a Loan
Party in connection with any Permitted Joint Venture; provided that such Loan
Party receives consideration at least equal to the fair market value of the
Collateral subject to the sale or other disposition (and, in the case of ABL
Priority Collateral, for 100% cash), and
(u)    sales or dispositions of assets in an aggregate amount not to exceed
$10,000,000 in any fiscal year;
provided that for purposes of clauses (o), (q), (r) and (t) above the following
shall be deemed cash with respect to the disposition of assets (other than ABL
Priority Collateral) (A) the repayment or assumption by the transferee of
Indebtedness secured by Liens with a priority to the Liens securing the
Obligations (other than Indebtedness incurred in contemplation of such
disposition), (B) the repayment or assumption by the transferee of liabilities
(as shown on the Parent’s most recent balance sheet or in the notes thereto),
other than liabilities that are subordinated in right of payment to the
Obligations, (C) any securities, notes or other obligations received by any Loan
Party that are, within 180 days


33

--------------------------------------------------------------------------------





of the disposition of such assets, converted by such Loan Party into cash or
Cash Equivalents and (D) any Designated Non-Cash Consideration received by such
Loan Party in such disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this proviso that has at that time not been converted into cash or Cash
Equivalents not to exceed the greater of (x) $150,000,000 and (y) 2.25% of
Consolidated Net Tangible Assets at the time of the receipt of such Designated
Non-Cash Consideration (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value).
“Permitted Indebtedness” means:
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule P-4 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness in an aggregate amount outstanding
at any time not to exceed the greater of (x) $825,000,000 and (y) 12.50% of
Consolidated Net Tangible Assets, measured as of the last day of the fiscal
quarter ending prior to the date of such incurrence for which financial
statements have been delivered to the Agent, and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness (i) incurred in the ordinary course of business in respect
of surety and appeal bonds, performance bonds, bid bonds, appeal bonds,
reclamation bonds, completion guarantee and similar obligations, or any similar
financial assurance obligations under Environmental Laws or worker’s
compensation laws or with respect to self-insurance obligations and (ii)
consisting of guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,
(f)    (i) Indebtedness of any Borrower that is incurred in connection with a
Permitted Acquisition solely for the purpose of consummating such Permitted
Acquisition so long as (A) no Event of Default has occurred and is continuing or
would result therefrom, (B) such Indebtedness is not incurred for working
capital purposes, (C) such Indebtedness does not mature prior to the date that
is 181 days after the Maturity Date, (D) such Indebtedness does not amortize
until 181 days after the Maturity Date, (E) such Indebtedness does not provide
for the payment of interest thereon in cash or Cash Equivalents other than
current market interest, as determined by the Parent in its reasonable business
judgment, (F) if such Indebtedness is secured (1) the Liens securing such
Indebtedness shall be pari passu with or junior to the Liens securing the Senior
Secured Notes (or if the Senior Secured Notes are no longer outstanding at such
time, such Liens would have been pari passu with or junior to the Liens securing
the Senior Secured Notes had the Senior Secured Notes been outstanding), (2) any
Liens on ABL Priority Collateral shall be junior to the Liens on the ABL
Priority Collateral securing the Obligations, (3) the Liens securing such
Indebtedness are subject to an intercreditor agreement in form and substance
reasonably satisfactory to Agent (it being agreed the form and substance of the
Intercreditor Agreement is acceptable) and (4) on a pro forma basis after giving
effect to such Indebtedness, the Parent’s “Consolidated Secured Leverage Ratio”
(as defined in each Senior Secured Notes Indenture as of the date hereof) does
not exceed 3.00:1.00 and (G) on a pro forma basis after giving effect to such
Indebtedness, Parent is in compliance with the financial covenant set forth in
Section 7 of this Agreement (regardless of whether a Financial Covenant Period
is then in effect), and (ii) any Refinancing Indebtedness in respect of such
Indebtedness,
(g)    Acquired Indebtedness in an aggregate principal amount not to exceed the
greater of (x) $250,000,000, and (y) 3.75% of Consolidated Net Tangible Assets,
measured as of the last day of the fiscal quarter ending prior to the date of
such incurrence for which financial statements have been delivered to the Agent,
outstanding at any one time and any Refinancing Indebtedness in respect thereof,
(h)    Indebtedness (i) incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds or guarantees, and completion
guarantees (or obligations in respect of letters of credit related thereto in an
amount not to exceed the greater of (x) $30,000,000 and (y) 0.50% of
Consolidated Net Tangible Assets, measured as of the last day of the fiscal
quarter ending prior to the date of such incurrence for which financial
statements have been delivered to the Agent, outstanding at any one time) and
(ii) in respect of letters of credit which are backstopped or supported by a
Letter of Credit issued hereunder,


34

--------------------------------------------------------------------------------





(i)    Indebtedness owed to any Person (or their financing affiliates) providing
property, casualty, liability, or other insurance to any Borrower or any of its
Subsidiaries, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the year in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such year or in connection with the
financing of insurance premiums in the ordinary course of business,
(j)    the incurrence by Parent or any of its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Parent’s and
its Subsidiaries’ operations and not for speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), Cash Management Services, or other Bank Products,
(l)    Guaranty Obligations in respect of Indebtedness otherwise permitted under
this definition; provided that any guaranty by a Loan Party of Indebtedness of a
Subsidiary that is not a Loan Party must be permitted by clause (q) of the
definition of “Permitted Investment”,
(m)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party or a Subsidiary incurred in connection with the consummation of one or
more Permitted Acquisitions,
(n)    Indebtedness composing Permitted Investments (other than clause (u)(i) of
the definition thereof),
(o)    Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(p)    Indebtedness of any Borrower or its Subsidiaries in respect of earn-outs
owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions and any Refinancing Indebtedness in respect of such
Indebtedness,
(q)    Indebtedness incurred in connection with any sale/leaseback transaction
and any Refinancing Indebtedness in respect of such Indebtedness; provided, that
such Indebtedness incurred from and after the Closing Date shall be in an
aggregate principal amount not to exceed the greater of (x) $200,000,000 and (y)
3.0% of Consolidated Net Tangible Assets, measured as of the last day of the
fiscal quarter ending prior to the date of such incurrence for which financial
statements have been delivered to the Agent, at any time outstanding,
(r)    customer advances for prepayment of sales,
(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)    Indebtedness evidenced by the Existing Senior Notes in an aggregate
principal amount not to exceed the aggregate principal amount thereof
outstanding on the Closing Date, and any Refinancing Indebtedness in respect
thereof,
(u)    (i) Indebtedness evidenced by the 2024 Senior Secured Notes in an
aggregate principal amount not to exceed $400,000,000 at any one time
outstanding and any Refinancing Indebtedness in respect thereof, (ii)
Indebtedness incurred under the 2026 Senior Secured Notes, in an aggregate
principal amount not to exceed $725,000,000 at any one time outstanding and any
Refinancing Indebtedness in respect thereof and (iii) Indebtedness in an
aggregate principal amount not to exceed the greater of (x) an amount equal to
(1) $1,250,000,000 minus (2) the principal amount of Indebtedness incurred
pursuant to clause (u)(i) and (u)(ii) above and (y) an amount that, on a pro
forma basis upon giving effect the incurrence thereof, would not cause Parent’s
“Consolidated Secured Leverage Ratio” (as defined in each Senior Secured Notes
Indenture as of the date hereof) to exceed 3.00:1.00 (and any Refinancing
Indebtedness in respect of any such Indebtedness), so long as, in the case of
this clause (iii), (A) if such Indebtedness is secured by the Collateral, (x)
the Liens securing such Indebtedness shall be pari passu with or junior to the
Liens securing the Senior Secured Notes (or if the Senior Secured Notes are no
longer outstanding at such time, such Liens would have been pari passu with or
junior to the Liens securing the Senior Secured Notes had the Senior Secured
Notes been outstanding), (y) any Liens on ABL Priority Collateral shall be
junior to the Liens on the


35

--------------------------------------------------------------------------------





ABL Priority Collateral securing the Obligations and (z) the Liens securing such
Indebtedness are subject to an intercreditor agreement in form and substance
satisfactory to Agent (it being agreed the form and substance of the
Intercreditor Agreement is acceptable), (B) such Indebtedness does not mature
prior to the date that is 181 days after the Maturity Date, (C) such
Indebtedness does not amortize until 181 days after the Maturity Date, and (D)
after giving effect to the incurrence of any such Indebtedness after the Closing
Date, Parent is in compliance with the financial covenant set forth in Section 7
of this Agreement (regardless of whether a Financial Covenant Period is then in
effect),
(v)    any other unsecured Indebtedness incurred by any Borrower or any of its
Subsidiaries so long as (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) such
Indebtedness does not mature prior to the date that is 181 days after the
Maturity Date, (iii) such Indebtedness does not amortize until 181 days after
the Maturity Date and (iv) after giving effect to the incurrence of any such
Indebtedness, Parent is in compliance with the financial covenant set forth in
Section 7 of this Agreement (regardless of whether a Financial Covenant Period
is then in effect); provided that conditions (ii) and (iii) above shall not be
required to be satisfied with respect to Indebtedness in an aggregate principal
amount not to exceed $100,000,000 during the term of the Agreement,
(w)    (i) Indebtedness of Excluded Subsidiaries listed on Schedule E-3 and any
Refinancing Indebtedness in respect of such Indebtedness, and (ii) additional
Indebtedness of Excluded Subsidiaries in an aggregate amount at any time
outstanding not to exceed the greater of (x) $150,000,000 and (y) 2.25% of
Consolidated Net Tangible Assets, measured as of the last day of the fiscal
quarter ending prior to the date of such incurrence for which financial
statements have been delivered to the Agent,
(x)    [Reserved],
(y)    Permitted Intercompany Advances and Contributions,
(z)    Indebtedness evidenced by the Convertible Notes in an aggregate principal
amount at any time outstanding not to exceed $316,250,000 and any Refinancing
Indebtedness in respect thereof; and
(aa)    the AK IRBs.
“Permitted Intercompany Advances and Contributions” means loans, advances or
capital contributions made by (a) a Loan Party to another Loan Party, (b)
[reserved], (c) a Subsidiary of a Borrower that is not a Loan Party to another
Subsidiary of a Borrower that is not a Loan Party, (d) a Subsidiary of a
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, (e) a Loan Party
to a Joint Venture existing on the Closing Date and set forth on Schedule J-1 so
long as such loans, advances or capital contributions are required by and made
in accordance with the Joint Venture Agreements as in effect on the Closing Date
and set forth on Schedule J-1, and (f) a Loan Party to a Joint Venture or
Subsidiary that is not a Loan Party in an aggregate amount for this clause (f),
which shall not exceed, together with all Investments made pursuant to clause
(q) of the definition of Permitted Investments, the greater of (x) $400,000,000
and (y) 6.0% of Consolidated Net Tangible Assets, measured as of the last day of
the fiscal quarter ending prior to the date of such incurrence for which
financial statements have been delivered to the Agent, at any time outstanding.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date in their respective Subsidiaries and other Investments set forth on
Schedule P-1 to the Agreement,


36

--------------------------------------------------------------------------------





(f)    guarantees and other contingent liabilities permitted under the
definition of Permitted Indebtedness (other than clause (n) thereof),
(g)    Permitted Intercompany Advances and Contributions,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    loans and advances to employees, officers, and directors of a Borrower or
any of its Subsidiaries for bona fide business purposes in the ordinary course
of business,
(k)    Permitted Acquisitions,
(l)    acquisitions of property, plant and equipment to be used in the ordinary
course of business,
(m)    Investments so long as the Payment Conditions are satisfied at the time
thereof,
(n)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(o)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(p)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(q)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed the
greater of (x) $200,000,000 and (y) 3.0% of Consolidated Net Tangible Assets,
measured as of the last day of the fiscal quarter ending prior to the date of
such Investment for which financial statements have been delivered to the Agent,
during the term of the Agreement,
(r)    Hedge Obligations incurred in the ordinary course of business and not for
speculative purposes,
(s)    mergers, consolidations or amalgamations permitted by Section 6.3,
(t)    Investments in securities of trade creditors or customers in the ordinary
course of business that are received (i) in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or (ii)
in the settlement of debts created in the ordinary course of business,
(u)    Permitted Dispositions (other than in reliance on clause (m) thereof),
and
(v)    Investments in Joint Ventures existing as of the Closing Date and set
forth on Schedule J-1 for the purpose of financing such entities’ (i) operating
expenses incurred in the ordinary course of business, (ii) reasonable Capital
Expenditures and (iii) other reasonable obligations that are accounted for by
the Parent and its Subsidiaries as increases in equity in such Joint Ventures.
“Permitted Joint Venture” means any Person at least 50% of the capital stock of
which is owned by a Loan Party if (a) such Person is engaged in a business
related to that of a Loan Party and (b) the Loan Party has the right to appoint
at least half of the members of the Board of Directors (or equivalent governing
body, including, without limitation, of the general partner of a limited
partnership) of such Person.
“Permitted Liens” means
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations
or any portion thereof,


37

--------------------------------------------------------------------------------





(b)    Liens for unpaid Taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent by more than 30 days or which can
thereafter be paid without penalties, or (ii) do not have priority over Agent’s
Liens with respect to the ABL Priority Collateral and the underlying Taxes,
assessments, or charges or levies are the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 to the Agreement, any continuation or
extension thereof; provided, that to qualify as a Permitted Lien, any such Lien
described on Schedule P-2 to the Agreement shall only secure the Indebtedness
that it secures on the Closing Date, and any Refinancing Indebtedness in respect
thereof,
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) in the case of Permitted Purchase Money
Indebtedness described in clauses (a) and (b) of the definition thereof, (A)
such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, and (B) such Lien only secures the Indebtedness that was incurred to
acquire the asset purchased or acquired or any Refinancing Indebtedness in
respect thereof, and (ii) in the case of Permitted Purchase Money Indebtedness
described in clauses (a) through (c) of the definition thereof, such Lien does
not attach to ABL Priority Collateral (other than with respect to Permitted
Purchase Money Indebtedness (and Refinancing Indebtedness in respect thereof) in
an aggregate principal amount not to exceed the greater of (x) $250,000,000 and
(y) 3.75% of Consolidated Net Tangible Assets, measured as of the last day of
the fiscal quarter ending prior to the date of such incurrence for which
financial statements have been delivered to the Agent, at any time outstanding
secured by Mobile Equipment (and not any other ABL Priority Collateral) but only
to the extent that Parent shall have delivered a notice to Agent clearly
identifying the Mobile Equipment subject to such Lien prior to the granting of
such Lien),
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, vendors’, mechanics, materialmen, laborers, suppliers and other like
Liens, incurred in the ordinary course of business, and which Liens either (i)
are for sums not yet delinquent by more than 30 days, or (ii) are the subject of
Permitted Protests,
(h)    Liens on amounts pledged or deposited to secure any Borrower’s and its
Subsidiaries obligations in connection with worker’s compensation, other
unemployment insurance and similar legislation,
(i)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, zoning and
similar restrictions, reservations (including severances, leases or reservations
of oil, gas, coal, minerals or water rights), restrictions or encumbrances in
respect of real property or title defects that were not incurred in connection
with indebtedness and do not in the aggregate materially impair their use in the
operation of the business of the Parent and its Subsidiaries,
(l)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff, bankers’ liens and other similar Liens upon deposits of
funds in favor of banks or other depository institutions, solely to the extent
incurred in connection with the maintenance of such Deposit Accounts in the
ordinary course of business,


38

--------------------------------------------------------------------------------





(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by a Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by any Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness; provided that, to the
extent any Liens incurred under this clause (r) secures Acquired Indebtedness of
a Loan Party in an aggregate principal outstanding (for all such transactions)
of greater than $50,000,000 and such Liens secures ABL Priority Collateral, then
such Liens shall, within 120 days after the date of assumption thereof, be
subject to an intercreditor agreement in form and substance reasonably
satisfactory to Agent (it being agreed the form and substance of the
Intercreditor Agreement is acceptable) providing that such Liens on ABL Priority
Collateral are junior to the Liens on the ABL Priority Collateral securing the
Obligations,
(s)    Liens on the Collateral securing any Indebtedness permitted to be
incurred pursuant to clause (f) or (u) of the definition of “Permitted
Indebtedness” and Refinancing Indebtedness in respect thereof, so long as such
Liens are subject to the Intercreditor Agreement or such intercreditor agreement
in form and substance reasonably satisfactory to the Agent (it being agreed that
the form of the Intercreditor Agreement is satisfactory),
(t)    Liens in the nature of royalties, dedications of reserves under supply
agreements, mining leases or similar rights or interests granted, taken subject
to or otherwise imposed on properties consistent with normal practices in the
mining industry and any precautionary UCC financing statement filings in respect
of leases or consignment arrangements (and not any Indebtedness) entered into in
the ordinary course of business,
(u)    leases or subleases of properties, in each case entered into in the
ordinary course of business so long as such leases or subleases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of Borrowers or their respective Subsidiaries
or (ii) materially impair the use or the value of the property subject thereto,
(v)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business in accordance with the past business practices of such Person, and
any products or proceeds thereof to the extent covered by such Liens,
(w)    the filing of UCC financing statements in connection with operating
leases, consignment of goods or bailment agreements,
(x)    Liens on assets of a Subsidiary that is not a Loan Party in favor of a
Borrower or a Subsidiary of a Borrower,
(y)    Liens created solely for the purpose of securing Indebtedness permitted
by clause (q) of the definition of “Permitted Indebtedness”; provided that any
such Liens attach only to the property being leased or acquired pursuant to such
Indebtedness and do not encumber any other property (other than any products or
proceeds thereof to the extent covered by such Liens),
(z)    Liens on (i) letters of credit securing another standby letter of credit,
(ii) cash or Cash Equivalents securing (x) reimbursement or counterindemnity
obligations with respect to any standby letter of credit, or (y) any Hedge
Obligations of the Parent or any of its Subsidiaries, as to which the aggregate
amount of the obligations secured thereby does not exceed the greater of (x)
$50,000,000 and (y) 0.75% of Consolidated Net Tangible Assets, measured as of
the last day of the fiscal quarter ending prior to the date of such incurrence
for which financial statements have been delivered to the Agent, at any time
outstanding,
(aa)    Liens on the assets of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted under clause (w) of the definition of “Permitted
Indebtedness”,


39

--------------------------------------------------------------------------------





(bb)    Liens in the nature of royalties, dedications of reserves or similar
rights or interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the mining industries and any precautionary
UCC financing statement filings in respect of leases or consignment arrangements
(and not any Indebtedness) entered into in the ordinary course of business,
(cc)    [reserved],
(dd)    Liens on assets or property not constituting Collateral in an amount not
to exceed the greater of (x) $975,000,000, and (y) 14.625% of Consolidated Net
Tangible Assets, measured as of the last day of the fiscal quarter ending prior
to the date of such incurrence for which financial statements have been
delivered to the Agent, and
(ee)    other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed the greater of (x) $200,000,000 and (y) 3.0% of
Consolidated Net Tangible Assets, measured as of the last day of the fiscal
quarter ending prior to the date of such incurrence for which financial
statements have been delivered to the Agent, at any time outstanding; provided,
however, that no more than $15,000,000 of such Liens permitted under this clause
(ee) shall be secured by the ABL Priority Collateral.
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal Tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower’s or its Subsidiaries’ books
and records in such amount as is required under GAAP, (b) any such protest is
instituted by such Borrower or its Subsidiary, as applicable, in good faith, and
(c) with respect to any Lien on ABL Priority Collateral, Agent is satisfied in
its Permitted Discretion that, while any such protest is pending, there will be
no impairment of the enforceability, validity, or priority of any of Agent’s
Liens on such ABL Priority Collateral.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(a) purchase money Indebtedness, including any such Indebtedness assumed in
connection with a Permitted Acquisition, (b) Capitalized Lease Obligations,
including any such obligations assumed in connection with a Permitted
Acquisition, and (c) Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including any
indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on such assets before the acquisition thereof, and any
Refinancing Indebtedness thereof, provided that, with respect to the
Indebtedness described in clause (c) of this definition (“Project
Indebtedness”), (w) such Project Indebtedness is incurred before or within 180
days after such acquisition or the completion of such construction or
improvement, (x) such Project Indebtedness shall be secured only by the property
acquired, constructed or improved in connection with the incurrence of such
Project Indebtedness, (y) with respect to such Project Indebtedness assumed in
connection with a Permitted Acquisition, the amount of such Project Indebtedness
shall not exceed 100% of the total consideration paid in connection with such
Permitted Acquisition and (z) with respect to Project Indebtedness incurred to
finance the acquisition of any fixed or capital assets, such Project
Indebtedness shall constitute not more than 100% of the aggregate consideration
paid with respect to such fixed or capital assets.
“Permitted Ratable Portion” has the meaning specified in Section 2.4(b)(iv).
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” subject to Section 4975 of the Code or
(c) any Person whose assets include Plan Assets of any such “employee benefit
plan” or “plan”.
“Plan Assets” means “plan assets” within the meaning of U.S. Department of Labor
Regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.
“Platform” has the meaning specified therefor in Section 18.9(c) of the
Agreement.
“Pounds Sterling” shall mean British Pounds Sterling or any successor currency
in the United Kingdom.
“Prime Rate” the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic


40

--------------------------------------------------------------------------------





conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse any Issuing Bank,
and with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,
(c)    [reserved],
(d)    [reserved], and
(e)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.6 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Revolver Commitments
have been terminated, Pro Rata Share under this clause shall be determined as if
the Revolving Loan Exposures had not been repaid, collateralized, or terminated
and shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.
“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
“Protective Advances” has the meaning specified therefor in Section 2.3(f)(i) of
the Agreement.
“Public Lender” has the meaning specified therefor in Section 18.9(c) of the
Agreement.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition), paid or delivered by a Borrower or one of its Subsidiaries in
connection with such Acquisition (whether paid at the closing thereof or payable
thereafter and whether fixed or contingent), but excluding therefrom (a) any
cash of the seller and its Affiliates used to fund any portion of such
consideration and (b) any cash or Cash Equivalents acquired in connection with
such Acquisition.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties that is not
identifiable proceeds of Collateral and that is held by Bank of America in the
account referred to in the definition of Liquidity.
“Qualified Equity Interest” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
“Real Property” means, collectively, all right, title and interest in and to any
and all the parcels of or interests in real property owned or leased by a person
or as to which a person otherwise has a possessory interest (including


41

--------------------------------------------------------------------------------





by license or easement), together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to the last paragraph of Section 2.1(a), to establish and maintain
(including reserves for rebates, discounts, warranty claims, and returns) with
respect to the Eligible Accounts of the Loan Parties or the Maximum Revolver
Amount.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, (i) are more burdensome in any
material respect to the Parent or any of its Subsidiaries than the Indebtedness
being refinanced as determined by Parent in its reasonable business judgment or
(ii) are or could be expected to be materially adverse to the interests of the
Lenders; provided that the Existing Senior Notes may be refinanced on
substantially the same terms as the terms of the Senior Secured Notes,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that, when taken as a whole, as determined by Parent in its
reasonable business judgment, are at least as favorable to the Lender Group as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended; provided that the Existing Senior Notes may be
refinanced on substantially the same terms as the terms of the Senior Secured
Notes,
(e)    [reserved], and
(f)     if such Refinancing Indebtedness in respect of any Existing Senior Notes
is secured, such Refinancing Indebtedness shall be secured on a junior priority
basis with respect to the ABL Priority Collateral pursuant to an intercreditor
agreement in form and substance reasonably acceptable to the Agent, it being
agreed the form and substance of the Intercreditor Agreement is acceptable;
provided that other than the Existing Senior Notes, no unsecured Indebtedness
may be refinanced with secured Indebtedness.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace the LIBOR Rate in loan
agreements similar to this Agreement.


42

--------------------------------------------------------------------------------





“Remedial Action” means all actions required by Environmental Laws or a
Governmental Authority taken to (a) clean up, remove, remediate, contain, treat,
monitor, assess, evaluate, or in any way address Hazardous Materials in the
indoor or outdoor environment, (b) prevent or minimize a release or threatened
release of Hazardous Materials so they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, (c)
restore or reclaim natural resources or the environment, (d) perform any
pre-remedial studies, investigations, or post-remedial operation and maintenance
activities, or (e) conduct any other similar response actions with respect to
Hazardous Materials required by Environmental Laws or a Governmental Authority.
“Replacement Lender” has the meaning specified therefor in Section 2.14(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.9(c) of this
Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders.
“Reserves” means, as of any date of determination, those reserves without
duplication to Receivable Reserves, Bank Product Reserves, Dilution Reserves,
Inventory/Equipment Reserves and Hedge Reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to the last paragraph of
Section 2.1(a), to establish and maintain (including reserves with respect to
(a) sums that any Borrower or its Subsidiaries are required to pay under any
Section of the Agreement or any other Loan Document (such as Taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by any
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the ABL Priority Collateral (other than a Permitted Lien),
which Lien or trust, in the Permitted Discretion of Agent likely would have a
priority superior to the Agent’s Liens in and to such item of the ABL Priority
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.
“Responsible Officer” shall mean any of the President, Chairman, Chief Executive
Officer, Chief Operating Officer, Vice Chairman, any Executive Vice President,
Chief Financial Officer, General Counsel, Chief Legal Officer, Treasurer or
Assistant Treasurer, of Parent.
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by any Borrower or any of its Subsidiaries or to the direct or indirect
holders of Equity Interests issued by such Borrower or such Subsidiary in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Parent), (b) purchase, redeem, make any sinking fund
or similar payment, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving any Borrower or any of its
Subsidiaries) any Equity Interests issued by any Borrower or any of its
Subsidiaries, and (c) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options, or other rights to acquire Equity Interests
of any Borrower or any of its Subsidiaries now or hereafter outstanding.
“Revolver Commitment” means the Tranche A Revolver Commitment and the Tranche B
Revolver Commitment, if any.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitments, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loans” means the Tranche A Revolving Loans and the Tranche B
Revolving Loans.
“Sanctioned Entity” means (a) a country or territory or a government of a
country, (b) an agency of the government of a country or territory, (c) an
organization directly or indirectly owned or controlled by a country or
territory or its government, (d) a Person located, organized, or resident in or
determined to be resident in a country or territory,


43

--------------------------------------------------------------------------------





in each case, that is subject to a country-based sanctions program administered
and enforced by OFAC, Her Majesty’s Treasury of the United Kingdom, the European
Union, or the United Nations Security Council.
“Sanctioned Person” means at any time, any Person listed in the
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union State, or Her Majesty’s Treasury of the United Kingdom, or
any Person directly or indirectly owned 50% or more, by an such Persons.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State or through any existing or
future executive order, (b) the United Nations Security Council, (c) the
European Union or any European Union member state, (d) Her Majesty’s Treasury of
the United Kingdom, or (d) any other Governmental Authority with jurisdiction
over any member of Lender Group or any Loan Party or any of their respective
Subsidiaries or Affiliates.
“S&P” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
“Scheduled Unavailability Date” has the meaning specified in Section 2.13(d)(iv)
of this Agreement.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Senior Secured Notes” means, collectively: (a) the 2024 Senior Secured Notes;
and (b) the 2026 Senior Secured Notes.
“Senior Secured Notes Documents” means the Senior Secured Notes, each Senior
Secured Notes Indenture, and all other agreements, documents and instruments
entered into now or in the future in connection with the Senior Secured Notes or
any Senior Secured Notes Indenture.
“Senior Secured Notes Indenture” means each of: (a) the 2024 Senior Secured
Notes Indenture; and (b) the 2026 Senior Secured Notes Indenture.
“Settlement” has the meaning specified therefor in Section 2.3(g)(i)(A) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(g)(i)(A) of
the Agreement.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02(w)(1) or (2) of Regulation S-X
promulgated under the Securities Act, as such regulation is in effect on the
Issue Date.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount


44

--------------------------------------------------------------------------------





of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).
“Specified Event of Default” shall mean any Event of Default arising under
Section 8.1, 8.2 (relating to a failure to deliver a Borrowing Base Certificate
when required (after the applicable grace period) or a failure to comply with
Section 5.16 or Section 7), 8.4, 8.5, or 8.7 (relating to misrepresentations
related to the Borrowing Base).
“Specified Representations” means the representations and warranties made in
respect of the Borrower and its direct and indirect Subsidiaries (including, for
the avoidance of doubt, the Target and its direct and indirect Subsidiaries) in
Sections 4.1(a), 4.2 (other than, solely in the case of the Target and its
Subsidiaries, 4.2(b)(ii) and in the case of the Parent and its Subsidiaries
(excluding the Target and its Subsidiaries) solely with respect to Material
Contracts governing Indebtedness related to borrowed money), 4.4(a), 4.4(b)
(limited to creation, validity and perfection except as provided in the last
paragraph of Schedule 3.1), 4.9 (after giving effect to the Transactions on the
Closing Date), 4.13(b) and, solely with respect to the use of proceeds of the
extensions of credit on the Closing Date, 4.13(a) and (c).
“Specified State” means any one of (a) Canada, (b) The Netherlands, (c)
Luxembourg and (d) the United States of America.
“Spot Rate” means the exchange rate, as determined by Agent, that is applicable
to conversion of one currency into another currency, which is (a) the exchange
rate reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.
“Standard Letter of Credit Practice” means, for any Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which
such Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Lenders having or holding
collectively more than (x) 66 2/3% of the aggregate Tranche A Revolving Loan
Exposure of all Lenders and (y) 66 2/3% of the aggregate Tranche B Revolving
Loan Exposure of all Lenders; provided, that (a) the Revolving Loan Exposure of
any Defaulting Lender shall be disregarded in the determination of the
Supermajority Lenders, and (b) at any time there are two (2) or more Lenders
with Revolving Loan Exposure of a given Class, “Supermajority Lenders” must
include at least two (2) Lenders in such Class (who are not Affiliates of one
another).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Lender” means Bank of America or any other Revolving Lender that, at the
request of Borrowers and with the consent of Agent agrees, in such Revolving
Lender’s sole discretion, to become the Swing Lender under Section 2.3(c) of the
Agreement.
“Swing Loan” has the meaning specified therefor in Section2.3(c) of the
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“Target” means AK Steel Holding Corporation, a Delaware corporation.


45

--------------------------------------------------------------------------------





“Target ABL Credit Agreement” that certain Second Amended and Restated Loan and
Security Agreement, dated as of September 13, 2017, among the Target, as
borrower, the borrowing base guarantors party thereto, the lenders from time to
time party thereto and Bank of America, N.A., as agent.
“Target Loan Parties” means AK Steel Holding Corporation and each of its
Domestic Wholly-Owned Subsidiaries (other than any Excluded Subsidiary).
“Target Senior Secured Notes” means those certain 7.50% Senior Secured Notes due
2023 issued by AK Steel Corporation on June 20, 2016 in the initial aggregate
principal amount of $380,000,000 and the indenture governing such notes.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the periods
contemplated by the definition of the term “Interest Period” and that is based
on SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Tranche A Borrowing Base” means, as of any date of determination, the sum of:
(a)    85% of the amount of Eligible Accounts (other than Eligible Investment
Grade Accounts) of the Loan Parties, plus
(b)    90% of Eligible Investment Grade Accounts of the Loan Parties; plus
(c)    the lesser of (i) the product of 80% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Loan Parties’
historical accounting practices) of Eligible Inventory of the Loan Parties at
such time, and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value of Eligible Inventory of the Loan Parties at such time, plus
(d)    the lesser of (i) 100% of the Net Book Value of Eligible Equipment of the
Loan Parties at such time, and (ii) 85% multiplied by the Net Orderly
Liquidation Value of Eligible Equipment of the Loan Parties at such time;
provided that this clause (d) of the Tranche A Borrowing Base shall not account
for more than 30% of the availability created by the Tranche A Borrowing Base,
minus
(e)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(a) of the Agreement.
In the event the Agent or its designees have not completed an asset appraisal
and field audit of the Loan Parties and their assets that is in scope and detail
reasonably satisfactory to the Agent at least three (3) Business Days prior to
the Closing Date, the Borrowers shall use commercially reasonable efforts to
provide the Administrative Agent and its advisors and consultants with
sufficient access and relevant information relating to the Loans Parties
(including the Target and its Subsidiaries and their assets) to complete such
asset appraisal and field audit and deliver an updated Borrowing Base
Certificate no later than the 90th day after the Closing Date (or such later
date as may be agreed to by the Agent) and during the period from the Closing
Date until the earlier of (x) the 5th Business Day after the Agent’s receipt of
such asset appraisal and field audit and updated Borrowing Base Certificate and
(y) the 90th day after the Closing Date (or such later date as may be agreed to
by the Agent), the Borrowing Base shall be deemed to be the Alternative
Borrowing Base Amount. For the avoidance of doubt, if the Agent does not receive
such asset appraisal and field audit in scope and detail reasonably satisfactory
to the Agent and such updated Borrowing Base Certificate by the 90th day after
the Closing Date (or such later date as may be agreed to by the Agent), the
Borrowing Base shall be zero on and after such day until the Agent’s receipt of
such asset appraisal and field audit in scope and detail reasonably satisfactory
to the Agent and updated Borrowing Base Certificate.
“Tranche A Exchange” has the meaning specified therefor in Section 2.18 of the
Agreement.


46

--------------------------------------------------------------------------------







“Tranche A Exchange Offer” has the meaning specified therefor in Section 2.18 of
the Agreement.


“Tranche A Facility” means the Tranche A Revolver Commitments of the Tranche A
Revolving Lenders and the Loans and Letter of Credit Disbursements pursuant to
those Commitments in accordance with the terms hereof.
“Tranche A Line Cap” means as of any date of determination, the lesser of (a)
the Maximum Revolver Amount minus the Tranche B Revolver Commitment of all
Lenders (if any) and (b) the Tranche A Borrowing Base as of such date.
“Tranche A Revolving Borrowing” means a Borrowing comprised of Tranche A
Revolving Loans.
“Tranche A Revolver Commitment” means, with respect to each Tranche A Revolving
Lender, its Tranche A Revolver Commitment, and, with respect to all Tranche A
Revolving Lenders, their Tranche A Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Tranche A Revolving Lender’s name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance or Incremental Amendment pursuant to which such Tranche A Revolving
Lender became a Tranche A Revolving Lender under the Agreement, as such amounts
may be reduced or increased from time to time pursuant to a Tranche B Exchange
Offer or an assignment made in accordance with the provisions of Section 13.1 of
the Agreement.
“Tranche A Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Tranche A Revolving Loans (inclusive of Swing
Loans and Protective Advances), plus (b) the amount of the Letter of Credit
Usage.
“Tranche A Revolving Lender” means a Lender that has a Tranche A Revolver
Commitment or that has an outstanding a Tranche A Revolving Loan.
“Tranche A Revolving Loan Exposure” means, with respect to any Tranche A
Revolving Lender, as of any date of determination (a) prior to the termination
of the Tranche A Revolver Commitments, the amount of such Lender’s Tranche A
Revolver Commitments, and (b) after the termination of the Tranche A Revolver
Commitments, the aggregate outstanding principal amount of the Tranche A
Revolving Loans of such Lender.
“Tranche A Revolving Loans” has the meaning specified therefor in Section 2.1(a)
of the Agreement and includes any Letter of Credit Disbursement, as provided in
Section 2.11(d) but shall not include Tranche B Revolving Loans.
“Tranche B Borrowing” means a Borrowing comprised of Tranche B Revolving Loans
under the Tranche B Facility.


“Tranche B Borrowing Base” means, as of any date of determination, the sum of:


(a)     a percentage to be agreed by Agent and the Borrowers not to exceed 5% of
the amount of Eligible Accounts of the Loan Parties, plus
(b)    a percentage to be agreed by Agent and Borrowers not to exceed 10% Net
Orderly Liquidation Value of Eligible Inventory of the Loan Parties at such
time, minus
(c)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(a) of the Agreement.
“Tranche B Exchange Offer” has the meaning specified therefor in Section 2.17 of
the Agreement.


“Tranche B Facility” means the Tranche B Revolver Commitments of the Tranche B
Revolving Lenders and the Tranche B Revolving Loans pursuant to those Tranche B
Revolver Commitments resulting from a Tranche B Exchange Offer, if any.
“Tranche B Line Cap” means as of any date of determination, an amount equal to
the lesser of (a) an amount to be agreed by Agent and the Borrowers which is
equal to the aggregate Tranche B Revolver Commitments not to exceed $150,000,000
and (b) the Tranche B Borrowing Base.




47

--------------------------------------------------------------------------------





“Tranche B Revolver Commitment” means, with respect to each Tranche B Revolving
Lender, its commitment under the Tranche B Facility to make Tranche B Revolving
Loans up to the Tranche B Line Cap, and, with respect to all Tranche B Revolving
Lenders, their commitments under the Tranche B Facility to make Tranche B
Revolving Loans up to the Tranche B Line Cap, as such amounts may be reduced or
increased from time to time pursuant to a Tranche A Exchange Offer or an
assignment made in accordance with the provisions of Section 13.1 of the
Agreement.
“Tranche B Revolving Lender” means any Lender hereunder that accepts a Tranche B
Exchange Offer pursuant to Section 2.17 hereof and has a resulting Tranche B
Revolver Commitment under the Tranche B Facility.


“Tranche B Revolving Loan Exposure” means, with respect to any Tranche B
Revolving Lender, as of any date of determination (a) prior to the termination
of the Tranche B Revolver Commitments, the amount of such Lender’s Tranche B
Revolver Commitments, and (b) after the termination of the Tranche B Revolver
Commitments, the aggregate outstanding principal amount of the Tranche B
Revolving Loans of such Lender.


“Tranche B Revolving Loans” means advances made to or at the instructions of the
Borrowers pursuant to Section 2.3 hereof under the Tranche B Facility.


“Transactions” means (a) the execution and delivery of the Agreement, (b) the
occurrence of the Closing Date, (c) the consummation of the AK Steel
Acquisition, (d) the Closing Date Refinancing and (e) the payment of fees, costs
and expenses incurred in connection with the foregoing transactions.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company that is a solvent person, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction, if applicable law requires that such
appointment not be disclosed.
“Unfunded Pension Liability” means, with respect to any Pension Plan at any
time, the amount of any of its unfunded benefit liabilities as defined in
Section 4001(a)(18) of ERISA.
“United States” and “U.S.” mean the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
“Upsize Incremental Commitment” has the meaning specified in Section 2.16(a).
“Upsize Incremental Loans” has the meaning specified in Section 2.16(a).
“Voidable Transfer” has the meaning specified therefor in Section 18.8 of the
Agreement.
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.








    
    


48

--------------------------------------------------------------------------------





SCHEDULE 3.1
The effectiveness of the Agreement and the obligation of each Lender to make its
initial extension of credit provided for in the Agreement is subject to the
fulfillment, to the reasonable satisfaction of each Lender (the delivery of a
signature page to the Agreement by a Lender being conclusively deemed to be its
satisfaction or waiver of the following), of each of the following conditions
precedent:
(a)The AK Steel Acquisition shall be consummated prior to or substantially
contemporaneously with the initial Borrowing hereunder on the Closing Date in
all material respects in accordance with the AK Steel Acquisition Agreement (in
each case without any waiver, amendment, modification or supplement thereof by
the Parent or any of its affiliates or any consent or election thereunder by the
Parent or any of its affiliates (any one of the foregoing, a “Modification”)
that, in any such case, is material and adverse to the Lenders or the Joint Lead
Arrangers (in either case, in their capacities as such) without the prior
written consent of the Joint Lead Arrangers (not to be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that any Modification
that results in a change to the definition of the term “Company Material Adverse
Effect” or a change to, or waiver of, Section 5.1(f)(ii) of the AK Steel
Acquisition Agreement (as in effect on December 2, 2019), in each case shall be
deemed to be materially adverse to the Lenders and the Joint Lead Arrangers and
any net increase in the aggregate amount of the cash consideration to be paid by
the Parent in respect of the AK Steel Acquisition funded with the proceeds of
any additional Indebtedness shall be deemed to be materially adverse to the
Lenders and the Joint Lead Arrangers;
(b)The AK Steel Acquisition Agreement Representations shall be true and correct
in all material respects and the Specified Representations shall be true and
correct in all material respects (or, in each case, in all respects, if
separately qualified by materiality) as of the date hereof (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);
(c)Subject to Section 3.7 and the last paragraph of this Schedule 3.1, Liens on
the Collateral shall have been granted to the Agent and the Agent shall have
received (x) evidence that appropriate Uniform Commercial Code financing
statements and as-extracted collateral filings have been (or, on the Closing
Date, will be) duly filed in such office or offices as may be necessary or, in
the opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral of the Loan Parties (including the Target Loan Parties), (y)
certificates, notes or other instruments (if any) representing the Collateral
required to be delivered pursuant to the Guaranty and Security Agreement and the
Intercreditor Agreement, together with stock powers, note powers or other
instruments of transfer (if any) with respect thereto endorsed in blank and (z)
all other executed documents and instruments required by the Loan Documents to
grant and perfect the Agent’s Liens in the Collateral by the Loan Parties and,
if applicable, be in proper form for filing;
(d)Agent shall have received each of the following documents (including, if
applicable, any restatements or reaffirmations thereof), in form and substance
reasonably satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
1.
this Agreement executed by each Borrower, Agent and each Lender;

2.
the Guaranty and Security Agreement executed by the Loan Parties (including the
Target Loan Parties);

3.
the Copyright Security Agreement, the Patent Security Agreement and the
Trademark Security Agreement, in each case, executed by the applicable Loan
Parties (including the Target Loan Parties);

4.
the Intercompany Subordination Agreement executed by the Loan Parties (including
the Target Loan Parties) and the Agent;

5.
a supplement to the Intercreditor Agreement designating this Agreement as an
“ABL Credit Agreement” for the purposes of the Intercreditor Agreement executed
by the Agent and the Borrowers;



49

--------------------------------------------------------------------------------





6.
an Additional Fixed Asset Designation and an Additional Fixed Asset Joinder
(each as defined in the Intercreditor Agreement) with respect to the 2026 Senior
Secured Notes; and

7.
an Acknowledgement to the Intercreditor Agreement executed by the Target Loan
Parties;

(e)Agent shall have received a certificate from the Secretary or a director of
each Loan Party (including the Target Loan Parties) (i) attesting to the
resolutions of such Loan Party’s board of directors or equivalent governing body
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the Loan Documents to which it is a party, and (iii) attesting to the
incumbency and signatures of such specific officers of such Loan Party;
(f)Agent shall have received copies of each Loan Party’s (including the Target
Loan Parties’) Governing Documents, as amended, modified, or supplemented and in
effect on the Closing Date, which Governing Documents shall be (i) certified by
an officer, director, manager, or equivalent person, of such Loan Party, and
(ii) with respect to Governing Documents that are charter documents, certified
as of a recent date by an appropriate governmental official;
(g)Agent shall have received a certificate of status with respect to each Loan
Party (including the Target Loan Parties) (where applicable, or such other
customary functionally equivalent certificates, to the extent available in the
applicable jurisdiction), such certificate to be issued by the appropriate
officer of the jurisdiction of organization of such Loan Party, which
certificate shall indicate that such Loan Party is in good standing in such
jurisdiction;
(h)Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be reasonably satisfactory to Agent;
(i)Agent shall have received from Jones Day, special New York, Delaware, Ohio,
Michigan and Minnesota counsel to the Loan Parties, an opinion addressed to the
Agent and each of the Lenders and dated the Closing Date in form and substance
reasonably satisfactory to the Agent;
(j)Agent shall have received a solvency certificate from the Chief Financial
Officer (or other comparable financial officer) of the Parent substantially in
the form of Exhibit D-1;
(k)The Closing Date Refinancing shall have been consummated prior to, or shall
be made or consummated substantially concurrently with, the initial Borrowings
on the Closing Date and, after giving effect to the consummation of the
Transactions, the Parent and its Subsidiaries (including, without limitation,
the Target and its Subsidiaries) shall have no outstanding Disqualified Equity
Interests or material indebtedness for borrowed money other than (a) Revolver
Usage, provided, that Revolver Usage shall not exceed $800,000,000 plus the
amount of the Letter of Credit Usage under the Existing Letters of Credit, (b)
the 2024 Senior Secured Notes and the 2026 Senior Secured Notes, (c) the
Existing Senior Notes (to the extent any such Existing Senior Notes are not
exchanged pursuant to any exchange offers or refinanced with Refinancing
Indebtedness on or before the Closing Date), (d) the Convertible Notes, (e)
intercompany debt and intercompany preferred equity in existence on the Closing
Date, (g) ordinary course working capital facilities in existence on the Closing
Date, (h) overdraft, letter of credit and other banking facilities of the Parent
and its Subsidiaries existing on December 2, 2019 entered into in the ordinary
course of business and (i) ordinary course hedging arrangements in existence on
the Closing Date;
(l)Agent (on behalf of the Lenders) shall have received (i)(x) audited
consolidated balance sheets and related statements of income, comprehensive
income, stockholder’s equity and cash flows of each of the Parent and its
consolidated Subsidiaries and the Target and its consolidated Subsidiaries for
the fiscal years ended December 31, 2016, December 31, 2017 and December 31,
2018 and each subsequent fiscal year ended at least 60 days prior to the Closing
Date and (y) unaudited consolidated balance sheets and related statements of
income, comprehensive income and cash flows of each of the Parent and its
consolidated Subsidiaries and the Target and its consolidated Subsidiaries for
each fiscal quarter (other than any fourth fiscal quarter) ended after December
31, 2018 and at least 40 days prior to the Closing Date and (ii) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Parent as of, and for the twelve-month period ending on, the last
day of the most recently completed four-fiscal quarter period for which
financial statements of the Parent pursuant to clause (x) above has been


50

--------------------------------------------------------------------------------





delivered, in each case prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statement), without any requirement to reflect therein adjustments for purchase
accounting;
(m)Borrowers shall have paid (i) all Lender Group Expenses incurred in
connection with the transactions evidenced by the Agreement and the other Loan
Documents and (ii) all fees required to be paid on the Closing Date pursuant to
the Commitment Letter and Fee Letter and out-of-pocket expenses required to be
paid on the Closing Date pursuant to the Commitment Letter shall, in each case
to the extent invoices have been presented at least three (3) Business Days
prior to the Closing Date, upon the initial extensions of credit on the Closing
Date, have been paid;
(n)Agent shall have received an executed Borrowing Base Certificate, certifying
as to the initial Borrowing Base or the Alternative Borrowing Base Amount (as
applicable) on the Closing Date;
(o)Agent shall have received a certificate dated as of the Closing Date and
signed by a Responsible Officer of the Parent, to the effect set forth in
clauses (a) and (b) of this Schedule 3.1;
(p)[Reserved]; and
(q)Agent (on behalf of the Lenders) shall have received, at least three (3)
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act, that the Agent or any Lender has requested at least ten (10)
Business Days prior to the Closing Date, including, if any Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification in relation to the Borrower.
Notwithstanding anything to the contrary herein, to the extent any Collateral
(other than Collateral that may be perfected by (A) the filing of a UCC
financing statement or (B) taking delivery and possession of stock (or other
equity interest) certificates (other than any certificate issued by the Target)
and related stock powers executed in blank with respect to the equity interests
that constitute the Collateral (provided that certificates and stock powers in
the possession of the collateral trustee in respect of the Senior Secured Notes
shall be deemed delivered)) that cannot be delivered or a security interest
therein cannot be created or perfected on the Closing Date after the Parent’s
use of commercially reasonable efforts to do so, then the creation and/or
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the obligation of each Lender to make its initial
extension of credit provided for in the Agreement on the Closing Date but,
instead, may be accomplished at any time prior to the date that is 90 days after
the Closing Date (with extensions available in the applicable Agent’s reasonable
discretion) or on any date set forth in Schedule 3.7.


51

--------------------------------------------------------------------------------





SCHEDULE 3.7
CONDITIONS SUBSEQUENT
1. Within 90 days of the Closing Date (or such longer period as the Agent may
agree in its sole discretion), the Loan Parties shall deliver to the Agent
insurance endorsements naming the Agent, for the benefit of the Lender Group and
Bank Product Providers, as mortgagee, additional insured or a loss payee, as
applicable, in respect of any insurance required to be maintained pursuant to
Section 5.6 hereof.
2. Within 45 days after Closing Date (or such longer period as the Agent may
agree in its sole discretion), the Loan Parties shall deliver to the Agent
confirmation copies of UCC termination statements or UCC amendments reflecting
the termination or the amendment (in a manner reasonably acceptable to the
Agent) of the following UCC financing statements:
Debtor
Secured Party
Initial Filing Number
Filing Date
Jurisdiction
AK Steel Corporation
Air Liquide Industrial U.S. LP
2016 3034137
5/20/2016
DE
AK Steel Corporation
Air Liquide Industrial U.S. LP
2016 4172803
7/11/2016
DE
AK Steel Corporation
Air Liquide Industrial U.S. LP
2016 4322374
7/18/2016
DE











52

--------------------------------------------------------------------------------





SCHEDULE 5.1
Deliver to Agent (with copies to any Lender, if so requested by such Lender)
each of the financial statements, reports, or other items set forth below at the
following times in a form reasonably satisfactory to Agent:
within 45 days after the end of each Parent's fiscal quarters,


(a) an unaudited consolidated balance sheet, income statement, statement of cash
flow, and statement of shareholder’s equity covering Parent’s and its
Subsidiaries’ operations during such period and compared to the prior period and
plan, together with a corresponding discussion and analysis of results from
management (or notice to the Administrative Agent that such discussion and
analysis is in the Parent’s Form 10-Q), and


(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio (whether or
not required to be tested).
within 90 days after the end of each of Parent’s fiscal years,
(c) consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants of
national standing or otherwise reasonably acceptable to Agent and accompanied by
an unqualified opinion (as defined in Section 1.2 of the Agreement), of such
accountants to the effect that such audited financial statements have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, statement of cash flow, and statement of
shareholder’s equity, and, if prepared, such accountants’ final letter to
management),


(d) unaudited consolidating financial statements of Parent and the other Loan
Parties for each such fiscal year, and


(e) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio (whether or
not required to be tested).
within 60 days after the end of each of Parent’s fiscal years,
(f) copies of Parent’s Projections, in a form reasonably satisfactory to Agent,
in its Permitted Discretion, for the forthcoming three (3) years, year by year,
and for the forthcoming fiscal year, fiscal quarter by fiscal quarter, certified
by the chief financial officer or other senior financial officer of Parent as
being prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable by Parent at the time made and
at the time so furnished.
if and when filed by Parent,


(g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,


(h) any other filings made by Parent with the SEC, and


(i) any other information that is provided by Parent to its shareholders
generally.
within five (5) Business Days after any Borrower has knowledge of any event or
condition that constitutes a Default or an Event of Default,
(j) notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.
within five (5) Business Days after any Borrower has knowledge thereof,
(k) notice of all actions, suits, or proceedings brought by or against any
Borrower or any of its Restricted Subsidiaries before any Governmental Authority
which would reasonably be expected to result in a Material Adverse Effect.
promptly and in any event within 30 days after the filing thereof with the
United States Department of Labor or other Governmental Authority,
(l) copies of each Schedule SB (Actuarial Information) to the Annual Report
(Form 5500 Series) including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements,
certifications, schedules and information with respect to each Pension Plan.



53

--------------------------------------------------------------------------------





promptly upon the request of Agent,


(m)(i) written notice of the commencement of any Environmental Action or receipt
of any written notice that an Environmental Action will be filed against a
Borrower or its Subsidiaries, in each case, to the extent such Environmental
Action would reasonably be expected to result in a Material Adverse Effect, and
(ii) written notice of a violation, citation, or other administrative order from
a Governmental Authority, to the extent such violation, citation, or other
administrative order would reasonably be expected to result in a Material
Adverse Effect.


(n) any other information reasonably requested relating to the financial
condition of any Borrower or its Restricted Subsidiaries.
promptly after any Borrower has knowledge thereof,
(o) any loss of ABL Priority Collateral exceeding $50,000,000 covered by a
Borrower’s or a Borrower’s Subsidiary’s casualty or business interruption
insurance; provided that during the continuance of an Event of Default or a Cash
Dominion Trigger Period, the threshold included in this sentence shall be
$25,000,000.



For the avoidance of doubt, each document described above may be delivered
electronically pursuant to the terms of Section 5.1 or Section 11 of the
Agreement.
SCHEDULE 5.2
Provide Agent (with copies to any Lender, if so requested by such Lender) with
each of the documents set forth below at the following times in a form
reasonably satisfactory to Agent:




54

--------------------------------------------------------------------------------





monthly, within 20 days after the end of each fiscal month during each of
Parent’s fiscal years, or during any Increased Borrowing Base Reporting Period
(as defined below), weekly (no later than Wednesday of each week as of and for
the immediately preceding week),
(a) an executed Borrowing Base Certificate,
(b) a detailed aging, by total, of Loan Parties’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted,
(c) a monthly Account roll-forward, in a format reasonably acceptable to Agent
in its Permitted Discretion, tied to the beginning and ending account receivable
balances of Loan Parties’ general ledger,
(d) notice of all material claims, offsets, or disputes asserted by Account
Debtors with respect to Loan Parties’ Accounts,
(e) Inventory system/perpetual reports specifying the cost and the wholesale
market value and Net Orderly Liquidation Value of each Loan Party’s Inventory,
by category, with additional detail showing additions to and deletions
therefrom,
(f) Equipment reports specifying the Net Book Value and Net Orderly Liquidation
Value of each Loan Party’s Mobile Equipment, with reasonable additional detail
showing additions to and deletions therefrom,
(g) a detailed calculation of Inventory and Equipment categories that are not
eligible for the Borrowing Base,
(h) a summary aging, by vendor, of Loan Parties and their Subsidiaries’ accounts
payable and any book overdraft and an aging, by vendor, of any held checks, and
(i) a detailed report regarding Loan Parties’ and their Subsidiaries' cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash (items (a) - (i) are referred to as the “Borrowing Base Materials”).
promptly upon the request of Agent,
(j) other reasonably requested supporting documentation related to the Borrowing
Base Materials.
monthly, within 30 days after the end of each fiscal month during each of
Parent’s fiscal years,
(k) a reconciliation of Accounts, trade accounts payable, Inventory and Mobile
Equipment of Loan Parties’ general ledger accounts to their monthly financial
statements including any book reserves related to each category.
quarterly, within 45 days after the end of each fiscal quarter during each of
Parent’s fiscal years,
(l) a report regarding each Loan Party’s and its Subsidiaries’ accrued, but
unpaid, ad valorem taxes.
(m) a report setting forth the current location of Loan Parties’ Inventory and
Mobile Equipment included in the most recent Borrowing Base Certificate.
promptly, upon the reasonable request by Agent (but no more frequently than
semi-annually),
(n) copies of material purchase orders and invoices for Inventory and Equipment
of any Loan Party or its Subsidiaries and/or corresponding shipping and delivery
documents and credit memos, in each case, together with corresponding supporting
documentation.
(o) such other reports as to the Collateral or the financial condition of any
Loan Party and its Subsidiaries, as Agent may request in its Permitted
Discretion, including intra-quarter updates as to the locations of Inventory and
Mobile Equipment included in the most recent Borrowing Base Certificate.



As used herein, “Increased Borrowing Base Reporting Period” means a period which
shall commence on any date of determination (the “Commencement Date”) on which
Excess Availability is less than the greater of (a) 12.5% of the Line Cap, and
(b) $100,000,000, and shall continue until the last day of the first fiscal
month ending after the Commencement Date when Excess Availability has been
greater than or equal to (x) 12.5% of the Line Cap, and (y) $100,000,000 for a
period of 60 consecutive days.
For the avoidance of doubt, each document described above may be delivered
electronically, to the extent such an electronic delivery system has been
implemented, pursuant to the terms of Section 5.2 or Section 11 of the
Agreement.


55

--------------------------------------------------------------------------------











56